

EXHIBIT 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


CREDIT AGREEMENT
 


 
dated as of
 


 
March 21, 2011,
 


 
among
 


 
BOOKS-A-MILLION, INC.,
 
as the Lead Borrower,
 
THE OTHER BORROWERS PARTY HERETO,
 
THE GUARANTORS PARTY HERETO FROM TIME TO TIME


THE LENDERS PARTY HERETO


and


BANK OF AMERICA, N.A.,
as Administrative Agent


WELLS FARGO BANK, N.A.,
as Syndication Agent


REGIONS BANK,
as Documentation Agent


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Sole Lead Arranger and Sole Bookrunner







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
 


 

 
 

--------------------------------------------------------------------------------

 
ARTICLE 1 

TABLE OF CONTENTS
 
ARTICLE I
GENERAL
CONDITIONS ..........................................................................................................................................................................................................
1

 
 
SECTION 1.01
Definitions ............................................................................................................................................................................................................
1

 
 
SECTION 1.02
Terms
Generally ..................................................................................................................................................................................................
40

 
 
SECTION 1.03
Accounting
Terms ..............................................................................................................................................................................................
41

 
 
SECTION 1.04
Rounding ..............................................................................................................................................................................................................
42

 
 
SECTION 1.05
Times of
Day .......................................................................................................................................................................................................
42

 
 
SECTION 1.06
Letter of Credit
Amounts ...................................................................................................................................................................................
42

 
 
SECTION 1.07
Certifications ........................................................................................................................................................................................................
42

 
ARTICLE II
AMOUNT AND TERMS OF
CREDIT .....................................................................................................................................................................................
42

 
 
SECTION 2.01
Commitment of the
Lenders ..............................................................................................................................................................................
42

 
 
SECTION 2.02
Increase in Total
Commitments ........................................................................................................................................................................
43

 
 
SECTION 2.03
Reserves ...............................................................................................................................................................................................................
45

 
 
SECTION 2.04
Revolving Credit
Loans .....................................................................................................................................................................................
45

 
 
SECTION 2.05
Overadvances ......................................................................................................................................................................................................
48

 
 
SECTION 2.06
Swingline
Loans ..................................................................................................................................................................................................
49

 
 
SECTION 2.07
Evidence of Debt;
Notes ...................................................................................................................................................................................
50

 
 
SECTION 2.08
Interest on
Loans ................................................................................................................................................................................................
50

 
 
SECTION 2.09
Alternate Rate of Interest for Revolving Credit
Loans .................................................................................................................................
51

 
 
SECTION 2.10
Change in
Legality ..............................................................................................................................................................................................
52

 
 
SECTION 2.11
Letters of
Credit ..................................................................................................................................................................................................
52

 
 
SECTION 2.12
Increased
Costs ..................................................................................................................................................................................................
56

 
 
SECTION 2.13
Termination or Reduction of
Commitments ....................................................................................................................................................
57

 
 
SECTION 2.14
Optional Prepayment of Revolving Credit Loans; Reimbursement of
Lenders ........................................................................................
58

 
 
SECTION 2.15
Mandatory Prepayment; Cash
Collateral ........................................................................................................................................................
59

 
 
SECTION 2.16
Credit Card Arrangements; Cash
Management .............................................................................................................................................
60

 
 
SECTION 2.17
Fees .......................................................................................................................................................................................................................
63

 
 
SECTION 2.18
Maintenance of Loan Account; Statements of
Account .............................................................................................................................
64

 
 
SECTION 2.19
Payments ..............................................................................................................................................................................................................
64

 
 
SECTION 2.20
Settlement Amongst
Lenders ...........................................................................................................................................................................
66

 
 
SECTION 2.21
Taxes .....................................................................................................................................................................................................................
67

 
 
SECTION 2.22
Mitigation Obligations; Replacement of
Lenders ..........................................................................................................................................
70

 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 2.23
Cash
Collateral ....................................................................................................................................................................................................
71

 
 
SECTION 2.24
Defaulting
Lenders .............................................................................................................................................................................................
72

 
 
SECTION 2.25
Designation of Lead Borrower as Borrowers’
Agent ....................................................................................................................................
74

 
ARTICLE III
REPRESENTATIONS AND
WARRANTIES .........................................................................................................................................................................
75

 
 
SECTION 3.01
 Existence, Qualification and Power; Compliance with
Laws .......................................................................................................................
75

 
 
SECTION 3.02
Authorization; No
Contravention ....................................................................................................................................................................
75

 
 
SECTION 3.03
Governmental Authorization; Other
Consents ..............................................................................................................................................
75

 
 
SECTION 3.04
Enforceability .......................................................................................................................................................................................................
76

 
 
SECTION 3.05
Financial Statements; No Material Adverse
Effect .......................................................................................................................................
76

 
 
SECTION 3.06
Litigation ..............................................................................................................................................................................................................
77

 
 
SECTION 3.07
No
Default ............................................................................................................................................................................................................
77

 
 
SECTION 3.08
Ownership of Property;
Liens ...........................................................................................................................................................................
77

 
 
SECTION 3.09
Environmental
Compliance ................................................................................................................................................................................
77

 
 
SECTION 3.10
Taxes .....................................................................................................................................................................................................................
79

 
 
SECTION 3.11
ERISA; Plan
Compliance ...................................................................................................................................................................................
79

 
 
SECTION 3.12
Subsidiaries; Equity Interests;
Investments ..................................................................................................................................................
79

 
 
SECTION 3.13
Use of Proceeds; Margin Regulations; Investment Company
Act ............................................................................................................
80

 
 
SECTION 3.14
Disclosure ............................................................................................................................................................................................................
80

 
 
SECTION 3.15
Intellectual Property; Licenses,
Etc .................................................................................................................................................................
80

 
 
SECTION 3.16
Solvency ...............................................................................................................................................................................................................
81

 
 
SECTION 3.17
No Casualty,
Etc .................................................................................................................................................................................................
81

 
 
SECTION 3.18
Insurance ..............................................................................................................................................................................................................
81

 
 
SECTION 3.19
Compliance with Laws and
Agreements .........................................................................................................................................................
81

 
 
SECTION 3.20
Labor
Matters ......................................................................................................................................................................................................
82

 
 
SECTION 3.21
Security
Documents ...........................................................................................................................................................................................
82

 
ARTICLE IV
CONDITIONS ..............................................................................................................................................................................................................................
83

 
 
SECTION 4.01
Conditions to Effectiveness of Credit
Agreement .........................................................................................................................................
83

 
 
SECTION 4.02
Conditions Precedent to Each Credit
Extension ............................................................................................................................................
85

 
ARTICLE V
AFFIRMATIVE
COVENANTS .................................................................................................................................................................................................
86

 
 
SECTION 5.01
Financial
Statements ..........................................................................................................................................................................................
86

 
 
SECTION 5.02
Certificates; Other
Information .........................................................................................................................................................................
88

 
 
SECTION 5.03
Notices ..................................................................................................................................................................................................................
91

 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 5.04
Payment of Taxes,
Etc ........................................................................................................................................................................................
92

 
 
SECTION 5.05
Preservation of Existence,
Etc ...........................................................................................................................................................................
92

 
 
SECTION 5.06
Maintenance of
Properties ................................................................................................................................................................................
92

 
 
SECTION 5.07
Maintenance of
Insurance ................................................................................................................................................................................
93

 
 
SECTION 5.08
Compliance with Laws and Material
Contracts ..............................................................................................................................................
93

 
 
SECTION 5.09
Books and
Records ............................................................................................................................................................................................
94

 
 
SECTION 5.10
Inspection
Rights ...............................................................................................................................................................................................
94

 
 
SECTION 5.11
Covenant to Become a Loan Party and Give
Security ..................................................................................................................................
95

 
 
SECTION 5.12
Compliance with Environmental
Laws .............................................................................................................................................................
96

 
 
SECTION 5.13
Further
Assurances ............................................................................................................................................................................................
97

 
 
SECTION 5.14
Information Regarding Loan Parties and
Collateral .......................................................................................................................................
97

 
 
SECTION 5.15
Physical
Inventories ...........................................................................................................................................................................................
97

 
 
SECTION 5.16
Use of Proceeds of Credit
Extensions .............................................................................................................................................................
97

 
 
SECTION 5.17
Pension
Plans ......................................................................................................................................................................................................
98

 
 
SECTION 5.18
Lien
Searches ......................................................................................................................................................................................................
98

 
 
SECTION 5.19
Designation as Senior
Indebtedness ...............................................................................................................................................................
98

 
 
SECTION 5.20
Lease
Obligations ...............................................................................................................................................................................................
98

 
ARTICLE VI
NEGATIVE
COVENANTS .........................................................................................................................................................................................................
99

 
 
SECTION 6.01
Liens ......................................................................................................................................................................................................................
99

 
 
SECTION 6.02
Investments .........................................................................................................................................................................................................
101

 
 
SECTION 6.03
Indebtedness .......................................................................................................................................................................................................
102

 
 
SECTION 6.04
Fundamental
Changes .......................................................................................................................................................................................
103

 
 
SECTION 6.05
Dispositions .........................................................................................................................................................................................................
104

 
 
SECTION 6.06
Restricted
Payments ...........................................................................................................................................................................................
105

 
 
SECTION 6.07
Change in Nature of
Business ..........................................................................................................................................................................
106

 
 
SECTION 6.08
Transactions with
Affiliates ..............................................................................................................................................................................
106

 
 
SECTION 6.09
Burdensome
Agreements ..................................................................................................................................................................................
107

 
 
SECTION 6.10
Accounting
Changes .........................................................................................................................................................................................
107

 
 
SECTION 6.11
Prepayments, Etc., of
Indebtedness ................................................................................................................................................................
108

 
 
SECTION 6.12
Amendment of Material
Documents ................................................................................................................................................................
108

   
 
SECTION 6.13
Use of
Proceeds ..................................................................................................................................................................................................
108

 
 
SECTION 6.14
Designation of Other Senior
Debt ....................................................................................................................................................................
109

 
 
SECTION 6.15
Minimum Consolidated Fixed Charge Coverage
Ratio .................................................................................................................................
109

   
 
 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII
EVENTS OF
DEFAULT .............................................................................................................................................................................................................
109

 
 
SECTION 7.01
Events of
Default ................................................................................................................................................................................................
109

 
 
SECTION 7.02
Remedies Upon Event of
Default .....................................................................................................................................................................
112

 
 
SECTION 7.03
Application of
Proceeds ....................................................................................................................................................................................
113

 
ARTICLE VIII
THE ADMINISTRATIVE
AGENT ...........................................................................................................................................................................................
113

 
 
SECTION 8.01
Appointment and
Authority .............................................................................................................................................................................
113

 
 
SECTION 8.02
Rights as a
Lender ..............................................................................................................................................................................................
114

 
 
SECTION 8.03
Exculpatory
Provisions ......................................................................................................................................................................................
114

 
 
SECTION 8.04
Reliance by Administrative
Agent ...................................................................................................................................................................
115

 
 
SECTION 8.05
Delegation of
Duties ..........................................................................................................................................................................................
116

 
 
SECTION 8.06
Resignation of Administrative
Agent .............................................................................................................................................................
116

 
 
SECTION 8.07
 Non-Reliance on Administrative Agent and Other
Lenders .......................................................................................................................
117

 
 
SECTION 8.08
No Other Duties,
Etc ..........................................................................................................................................................................................
117

 
 
SECTION 8.09
Administrative Agent May File Proofs of
Claim ............................................................................................................................................
117

 
 
SECTION 8.10
Collateral and Guaranty
Matters ......................................................................................................................................................................
118

 
 
SECTION 8.11
Loan
Documents ................................................................................................................................................................................................
119

 
 
SECTION 8.12
Other
Liabilities ...................................................................................................................................................................................................
119

 
ARTICLE IX
MISCELLANEOUS .....................................................................................................................................................................................................................
119

 
 
SECTION 9.01
Amendments,
Etc ................................................................................................................................................................................................
119

 
 
SECTION 9.02
Notices; Effectiveness; Electronic
Communications ....................................................................................................................................
121

 
 
SECTION 9.03
No Waiver; Cumulative
Remedies ...................................................................................................................................................................
123

 
 
SECTION 9.04
Expenses; Indemnity; Damage
Waiver ...........................................................................................................................................................
124

 
 
SECTION 9.05
Payments Set
Aside ...........................................................................................................................................................................................
126

 
 
SECTION 9.06
Successors and
Assigns ...................................................................................................................................................................................
126

 
 
SECTION 9.07
Confidentiality .....................................................................................................................................................................................................
130

 
 
SECTION 9.08
Setoff; Sharing of Excess
Payments ................................................................................................................................................................
131

 
 
SECTION 9.09
Interest Rate
Limitation ......................................................................................................................................................................................
132

 
 
SECTION 9.10
Counterparts ........................................................................................................................................................................................................
133

 
 
SECTION 9.11
Integration ............................................................................................................................................................................................................
133

 
 
SECTION 9.12
Severability ..........................................................................................................................................................................................................
133

 
 
SECTION 9.13
GOVERNING LAW; JURISDICTION;
ETC ....................................................................................................................................................
134

 
 
SECTION 9.14
WAIVER OF RIGHT TO TRIAL BY
JURY .....................................................................................................................................................
135

 
 
SECTION 9.15
Agency for
Perfection ........................................................................................................................................................................................
135

 
 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 9.16
USA PATRIOT ACT,
ETC ................................................................................................................................................................................
135

 
 
SECTION 9.17
No Advisory or Fiduciary
Responsibility .......................................................................................................................................................
135

 
 
SECTION 9.18
Foreign Asset Control
Regulations .................................................................................................................................................................
136

 
 
SECTION 9.19
Survival .................................................................................................................................................................................................................
136

 
 
SECTION 9.20
Press Releases and Related
Matters ................................................................................................................................................................
137

 
 
SECTION 9.21
Electronic Execution of Assignments and Certain Other
Documents ........................................................................................................
137

 
 
SECTION 9.22
ENTIRE
AGREEMENT ......................................................................................................................................................................................
137

 
 
SECTION 9.23
Judgment
Currency ............................................................................................................................................................................................
137

 
 
SECTION 9.24
Joint and Several Liability;
Waivers ................................................................................................................................................................
138

 

 
 

--------------------------------------------------------------------------------

 
ARTICLE 1 

EXHIBITS
Exhibit A:                    Form of Assignment and Acceptance
Exhibit B:                     Form of Notice of Borrowing
Exhibit C:                     Form of Joinder
Exhibit D:                     Form of Credit Card Notification
Exhibit E:                     Form of Compliance Certificate
Exhibit F:                     Form of Borrowing Base Certificate

 
 

--------------------------------------------------------------------------------

 
ARTICLE 1 

SCHEDULES
 
Schedule 1.1:                                   Lenders and Commitments
Schedule 1.1(a)                                Existing Letters of Credit
Schedule 1.1(b)                               Permitted Holders
Schedule 2.16(a):                             Credit Card Arrangements
Schedule 2.16(b):                            DDAs
Schedule 3.01:                                 Organization Information
Schedule 3.05(d)                             Financial Performance Projections
Schedule 3.08(b)(i):                         Owned Real Estate
Schedule 3.08(b)(ii):                        Leased Real Estate
Schedule 3.09(b):                            Environmental Matters
Schedule 3.09(d):                            Environmental Investigation
Schedule 3.11:                                 ERISA and Other Pension Matters
Schedule 3.12:                                 Subsidiaries; Guarantors; Equity
Interests
Schedule 3.20                                  Labor Relations
Schedule 4.01(c):                             Local Counsel Opinions
Schedule 5.02(e):                             Reporting Requirements
Schedule 6.01:                                 Permitted Encumbrances
Schedule 6.02:                                 Permitted Investments
Schedule 6.03:                                 Existing Indebtedness
Schedule 6.08:                                 Affiliate Transactions
Schedule 6.09:                                 Burdensome Agreements
Schedule 9.02:                                 Administrative Agent’s Office,
Certain Addresses for Notices



 
 

--------------------------------------------------------------------------------

 
ARTICLE 1 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT dated as of March 21, 2011, is among BOOKS-A-MILLION,
INC., a Delaware corporation (the “Lead Borrower”), the other Borrowers (such
term and each other capitalized term used but not defined in this introductory
statement having the meaning given it in ARTICLE I) party hereto, the Guarantors
party hereto from time to time, the Lenders, and BANK OF AMERICA, N.A., as
administrative agent and collateral agent (in such capacity, including any
successor thereto, the “Administrative Agent”) for itself and the other Lenders.
 
W I T N E S S E T H:
 
The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to extend such credit to the Borrowers on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:
 
                   ARTICLE I                      
 


 
General Conditions
 
SECTION 1.01 Definitions.
 
As used in this Agreement, the following terms have the meanings specified
below:
 
“ABL Primary Collateral” means all of the following assets and property of any
Loan Party, whether now owned or hereafter acquired:  (a) all Accounts; (b) all
rights under contracts relating to or affecting the creation or collection of
Accounts; (c) all rights under any existing or future policy of insurance
relating to Accounts; (d) all Letter-of-Credit Rights, guarantees, Supporting
Obligations and other obligations securing or supporting any Accounts; (e) all
Inventory; (f) all rights under contracts relating to or affecting the
acquisition, completion or sale of Inventory; (g) all rights under any existing
or future policy of insurance relating to Inventory; (h) all cash, Money and
Cash Equivalents; (i) all Deposit Accounts and all DDAs, including Money and all
cash, Cash Equivalents, checks, other negotiable instruments, funds and other
evidences of payments held therein; (j) Securities Accounts, Security
Entitlements and Securities credited to such Securities Account, and, in each
case, all cash, Money, Cash Equivalents, checks and other property held therein
or credited thereto; (k) all Documents and Instruments relating to any of the
foregoing; (l) all books and Records relating to any of the foregoing; and (m)
any and all Proceeds and products of any of the foregoing (including, without
limitation, insurance proceeds, General Intangibles (other than any Intellectual
Property), Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper), Commercial Tort Claims, Investment Property, Instruments,
Securities, Money, Financial Assets, Letter-of-Credit Rights and Supporting
Obligations relating to any of the foregoing and other proceeds or products of
any of the foregoing). Terms used in this definition of “ABL Primary Collateral”
without definition that are defined in the UCC have the meanings given to such
term in the UCC.
 
“ACH” means automated clearing house transfers.
 
“Accommodation Payment” has the meaning provided in SECTION 9.24(d).
 
 
 

--------------------------------------------------------------------------------

 
“Account(s)” means “accounts” as defined in the UCC and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card.  The term “Account” does not include (i) rights to
payment evidenced by chattel paper or an instrument, (ii) commercial tort
claims, (iii) deposit accounts, (iv) investment property, or (v)
letter-of-credit rights or letters of credit.
 
“Account Debtor” means the customer of a Loan Party who is obligated on or under
an Account.
 
“Account Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent's Permitted Discretion
with respect to the collectability of any Eligible Trade Receivable or any
Eligible Credit Card Receivable, including, without limitation, the Dilution
Reserve.
 
“Acquisition” means, with respect to a specified Person, (a) a purchase or
acquisition of a fifty percent (50.00%) or greater interest in the Capital Stock
of any other Person, (b) a purchase or acquisition of all or substantially all
of the assets of any other Person, (c) a purchase or acquisition of a Real
Estate portfolio or Stores from any other Person or assets constituting a
business unit, line of business or division of any other Person, or (d) any
merger, amalgamation or consolidation of such Person with any other Person or
other transaction or series of transactions resulting in the acquisition of all
or substantially all of the assets, or a fifty percent (50.00%) or greater
interest in the Capital Stock of, any Person, in each case in any transaction or
group of transactions which are part of a common plan.
 
“Additional Commitment Lender” shall have the meaning provided in SECTION
2.02(a).
 
“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of one percent) equal to (a) the LIBO Rate
multiplied by (b) the Statutory Reserve Rate.  The Adjusted LIBO Rate will be
adjusted automatically as of the effective date of any change in the Statutory
Reserve Rate.
 
“Adjustment Date” has the meaning provided in clause (b) of the definition of
“Applicable Margin.”
 
“Administrative Agent” has the meaning provided in the preamble to this
Agreement.
 
“Administrative Agent’s Account” has the meaning provided in SECTION 2.16(d).
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify to the Lead
Borrower and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
 
2

--------------------------------------------------------------------------------

 
“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.
 
“Applicable Law” means as to any Person, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not having the force of law and applicable to such
Person.
 
“Applicable Margin” means:
 
(a)           From and after the Closing Date until the last day of the third
(3rd) full calendar month after the Closing Date, the percentages per annum set
forth in Level II of the pricing grid below;
 
(b)           Commencing on the first day of the calendar month immediately
after the period set forth in (a) above until the first Adjustment Date set
forth below, the percentages per annum set forth below determined by reference
to the Average Daily Excess Availability Percentage for the most recently ended
period of three calendar months preceding such date; and
 
(c)           Thereafter, commencing on the first day of each Fiscal Quarter
thereafter (each, an “Adjustment Date”), the applicable percentages per annum
set forth below determined by reference to the Average Daily Excess Availability
Percentage for the most recently ended Fiscal Quarter immediately preceding such
Adjustment Date.
 
Level
Average Daily Excess Availability Percentage
LIBOR Loans
Base Rate Loans
I
Greater than 66%
2.00%
1.00%
II
Less than or equal to 66% but greater than 33%
2.25%
1.25%
III
Less than or equal to 33%
2.50%
1.50%



If any Borrowing Base Certificate delivered pursuant to this Agreement is at any
time restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.  If any Borrowing Base Certificate delivered
pursuant to this Agreement is restated or otherwise revised, or if the
information set forth in any such Borrowing Base Certificate otherwise proves to
be
 
 
3

--------------------------------------------------------------------------------

 
false or incorrect such that the Applicable Margin would have been lower than
was otherwise in effect during any period, interest due under this Agreement for
such period shall, upon the request of the Borrowers and upon the concurrence by
the Administrative Agent that an error in the calculation of the Applicable
Margin occurred, be immediately recalculated at such lower rate for such
applicable period and shall be credited against the next interest payment
otherwise due; provided however, that no credit shall be made (x) more than
sixty (60) days after the end of the Fiscal Quarter subject to the erroneous
Applicable Margin determination or (y) after the termination of the Commitments.


“Applicable Unused Fee Rate” means:
 
(a)           From and after the Closing Date until the first Fee Adjustment
Date, the percentage per annum set forth below corresponding to the Average
Daily Used Percentage for such period and (b) thereafter, on the first day of
each Fiscal Quarter (each, a “Fee Adjustment Date”), the applicable percentage
per annum set forth below determined by reference to the Average Daily Used
Percentage for the most recently ended Fiscal Quarter immediately preceding such
Fee Adjustment Date:
 
Level
Average Daily Used
Percentage
Commitment Fee Rate
I
Greater than 50%
0.375%
II
Less than or equal to 50%
0.500%



“Appraised Value” means the net appraised recovery value of the Borrowers’
Inventory (expressed as a percentage of the Cost of such Inventory) as
reasonably determined from time to time by reference to the most recent
appraisal received by the Administrative Agent conducted by an independent
appraiser reasonably satisfactory to the Administrative Agent.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means MLPF&S in its capacity as sole lead arranger and sole book
manager.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.
 
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
 
 
4

--------------------------------------------------------------------------------

 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the fiscal year ending January 30,
2010, and the related consolidated statements of income, stockholders’ equity
and cash flows of the Lead Borrower and its Subsidiaries, audited by Grant
Thornton LLP, independent registered public accountants.
 
“Availability Reserves” means, (a) the Customer Credit Liability Reserve, (b)
the Rent and Charges Reserve, (c) reserves in respect of Bank Products and Cash
Management Services established by the Administrative Agent in its Permitted
Discretion, and (d) without duplication of any other Reserves or items that are
otherwise addressed or excluded through eligibility criteria, such other
reserves, as the Administrative Agent from time to time determines in its
Permitted Discretion, to reflect (i) any impediments to the realization upon the
Collateral (including, without limitation, claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon such Collateral), and (ii) events, conditions, contingencies or
risks which adversely affect any component of the Borrowing Base, the Collateral
included in the Borrowing Base or the validity or enforceability of this
Agreement or the other Loan Documents or any of the material rights or remedies
of the Secured Parties hereunder or thereunder.
 
“Average Daily Excess Availability Percentage” means, for any period, the
percentage derived by dividing (a) the average daily Excess Availability during
such period by (b) the average daily Maximum Borrowing Amount during such
period.
 
“Average Daily Used Percentage” means, for any period, the percentage derived by
dividing (a) the average daily Total Outstandings during such period by (b) the
average daily Total Commitments during such period.
 
“Bank of America” means Bank of America, N.A., a national banking association.
 
“Bank Products” means, collectively, (in each case, whether existing on the
Closing Date or arising thereafter) (a) any services or facilities (other than
Cash Management Services) provided to any Loan Party by any Lender or any
Affiliate of a Lender on account of (i) credit or debit cards, (ii) purchase
cards, and (iii) merchant services, and (b) any Swap Contracts provided to any
Loan Party by any Swap Contract Secured Party, provided that any Bank Product
for the benefit of any Foreign Subsidiary shall name a Borrower as the party
thereto.
 
“Bankruptcy Code” means (Title 11 of the United States Code (11 U.S.C. Section
101 et seq.)) as now or hereafter in effect, or any successor thereto.
 
“Blocked Account” has the meaning provided in SECTION 2.16(c).
 
“Blocked Account Agreement” has the meaning provided in SECTION 2.16(c).
 
“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which funds of any of the Loan Parties from one or more DDAs are
deposited and with whom a Blocked Account Agreement has been, or is required to
be, executed in accordance with the terms hereof.
 
 
5

--------------------------------------------------------------------------------

 
“Borrowers” means, collectively, the Lead Borrower, the Borrowers identified on
the signature pages hereto and each other Person (other than an Excluded
Subsidiary) who becomes a Borrower hereunder in accordance with the terms of
this Agreement.
 
“Borrower Materials” has the meaning provided in SECTION 5.02.
 
“Borrowing” means (a) the incurrence of Revolving Credit Loans of a single Type,
on a single date and having, in the case of LIBOR Loans, a single Interest
Period, or (b) a Swingline Loan.
 
“Borrowing Base” means, at any time of calculation, an amount equal to:
 
(a)           the Cost of Eligible Inventory of the Borrowers, net of Inventory
Reserves, multiplied by ninety percent (90.00%) multiplied by the Appraised
Value of Eligible Inventory of the Borrowers;
 
plus
 
(b)           the face amount of Eligible Trade Receivables of the Borrowers,
net of Account Reserves, multiplied by eighty-five percent (85.00%);
 
plus
 
(c)           the face amount of Eligible Credit Card Receivables of the
Borrowers, net of Account Reserves,  multiplied by ninety percent (90.00%);
 
minus
 
(d)           the then amount of all Availability Reserves.
 
“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit F, certified as complete and correct in all material respects on behalf
of the Borrowers by a Responsible Officer of the Lead Borrower.
 
“Borrowing Request” means a request by the Borrowers (or the Lead Borrower on
their behalf) for a Borrowing in accordance with SECTION 2.04 or SECTION 2.06,
as the case may be.
 
“Breakage Costs” has the meaning provided in SECTION 2.14(b).
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed (or are in fact closed), and, if such day relates to the
determination of the LIBO Rate, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
 
“Capital Expenditures” means, with respect to the Loan Parties and their
Subsidiaries for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital
 
 
6

--------------------------------------------------------------------------------

 
 
asset (excluding normal replacements and maintenance which are properly charged
to current operations).  For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount by which such purchase price exceeds the
credit granted by the seller of such equipment for the equipment being traded in
at such time or the amount of such insurance proceeds, as the case may be.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.
 
“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including, without limitation, the right to share in
profits and losses, the right to receive distributions of cash and other
property, and the right to receive allocations of items of income, gain, loss,
deduction and credit and similar items from such Person, whether or not such
interests include voting or similar rights entitling the holder thereof to
exercise Control over such Person, collectively with, in any such case, all
warrants, options and other rights to purchase or otherwise acquire, and all
other instruments convertible into or exchangeable for, any of the foregoing.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank, the Swing Line Lender (as applicable) and the Lenders, as collateral for
Obligations in respect of Letters of Credit, Obligations in respect of Swingline
Loans, or obligations of Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the Issuing Bank or Swingline Lender benefiting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the Issuing Bank or the Swingline Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
 
“Cash Dominion Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) the failure of the Borrowers, at any time, to maintain
Excess Availability at least equal to the greater of (i) fifteen percent
(15.00%) of the Maximum Borrowing Amount or (ii) $18,000,000.  For purposes of
this Agreement, the occurrence of a Cash Dominion Event shall be deemed
continuing (x) so long as such Event of Default is continuing or has not been
waived, and/or (y) if the Cash Dominion Event arises as a result of the
Borrowers’ failure to achieve Excess Availability as required under clause (b)
above, until Excess Availability has exceeded the amount required by clause (b)
above for sixty (60) consecutive days, in which case a Cash Dominion Event shall
no longer be deemed to be continuing for purposes of this Agreement (“Cash
Dominion Termination Date”); provided, however, that in no event shall a Cash
Dominion Termination Date be deemed to have occurred more than three (3) times
over the term of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
“Cash Dominion Termination Date” has the meaning given to such term in the
definition of “Cash Dominion Event”.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Lead Borrower or any of its Subsidiaries free and clear of
all Liens (other than Liens created under the Security Documents):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System and (ii) issues (or
the parent of which issues) commercial paper rated as described in clause (c) of
this definition, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Lead Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition.
 
“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any Affiliate
of a Lender (in each case, whether existing on the Closing Date or arising
thereafter): (a) ACH transactions, (b) treasury and/or cash management services,
including, without limitation, controlled disbursement services, depository,
overdraft and electronic funds transfer services, and (c) deposit and other
accounts.  For the avoidance of doubt, Cash Management Services do not include
Swap Contracts.
 
“Cash Receipts” has the meaning provided in SECTION 2.16(d).
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
 
8

--------------------------------------------------------------------------------

 
“Change in Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Permitted Holders, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30% or more of the equity
securities of the Lead Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Lead Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the Lead
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c) any Person or two or more Persons (other than the Permitted Holders), acting
in concert shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Lead Borrower, or
control over the equity securities of the Lead Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Lead
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or Persons have the right to acquire pursuant to any option
right) representing 30% or more of the combined voting power of such securities;
or
 
(d)           the Lead Borrower shall cease, directly or indirectly, to own and
control legally and beneficially all of the Equity Interests of any other
Borrower.
 
 
9

--------------------------------------------------------------------------------

 
“Change in Law” means (a) the adoption of any Applicable Law after the Closing
Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or (c)
compliance by any Credit Party (or, for purposes of SECTION 2.12, by any lending
office of such Credit Party or by such Credit Party’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing
Date.  Notwithstanding anything herein to the contrary, (x) the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, regulations, rules,
guidelines and directives promulgated thereunder and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities pursuant to Basel III, in
each case, shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
 
“Closing Date” means March 21, 2011.
 
“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.
 
“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document.
 
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by (a) a bailee or other
Person in possession of Collateral, including, without limitation, any
warehouseman and (b) a landlord of Real Estate leased by any Loan Party
(including, without limitation, any warehouse or distribution center), pursuant
to which such Person (i) acknowledges the Administrative Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) agrees to furnish the
Administrative Agent with access to the Collateral in such Person’s possession
or on the Real Estate for the purposes of conducting a Liquidation, and (iv)
makes such other agreements with the Administrative Agent as the Administrative
Agent may reasonably require.
 
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower or a Subsidiary in the ordinary
course of business of such Borrower or Subsidiary.
 
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder set forth as its “Commitment” opposite its name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time,
and as the same may be increased or reduced from time to time pursuant to this
Agreement.
 
“Commitment Increase” shall have the meaning provided in SECTION 2.02(a).
 
“Commitment Increase Date” shall have the meaning provided in SECTION 2.02(c).
 
 
10

--------------------------------------------------------------------------------

 
“Commitment Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided herein.  If the commitment of each Lender to make Loans and the
obligation of the Issuing Bank to issue Letters of Credit have been terminated
or if the Total Commitments have expired, then the Commitment Percentage of each
Lender shall be determined based on the Commitment Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Commitment Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
 
“Compliance Certificate” has the meaning provided in SECTION 5.02(a).
 
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.
 
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus (without duplication
of either (x) any item described in any other clause, below, or (y) any item
excluded in the calculation of Consolidated Net Income) (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense, (ii) the provision for Federal, state, local and foreign
income Taxes, (iii) depreciation and amortization expense, (iv) non-cash stock
compensation expenses and (v) other non-recurring expenses or losses reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period, minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits and (ii) all non-cash items increasing Consolidated Net
Income, all as determined on a Consolidated basis in accordance with GAAP.
 
“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Lead
Borrower and its Subsidiaries for any period, the ratio of (a) (i) Consolidated
EBITDA for such period minus (ii) the sum of (A) Capital Expenditures made
during such period which are not financed with net proceeds of Permitted
Indebtedness (other than the Obligations) during such period plus (B) the
aggregate amount (but not less than $0) of Federal, state, local and foreign
income taxes paid in cash during such period to (b) the sum of (i) Debt Service
Charges paid in cash during such period plus (ii) Restricted Payments paid in
cash during such period.
 
“Consolidated Interest Expense” means, with respect to the Lead Borrower and its
Subsidiaries on a Consolidated basis for any period, (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) all interest paid or payable with respect
to discontinued operations and (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP.
 
“Consolidated Net Income” means, with respect to the Lead Borrower for any
period, the aggregate of the net income (loss) of the Lead Borrower and its
Subsidiaries for such period, on a
 
 
11

--------------------------------------------------------------------------------

 
 
Consolidated basis, and otherwise determined in accordance with GAAP; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such period, (b) the net income of any Subsidiary
during such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Applicable Law to such Subsidiary during such period, except that
the Lead Borrower’s equity in any net loss of any such Subsidiary for such
period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such period of any Person if such Person is not a
Subsidiary, except that the Lead Borrower’s equity in the net income of any such
Person for such period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Lead Borrower or a Subsidiary as a dividend or other distribution (and in
the case of a dividend or other distribution to a Subsidiary, such Subsidiary is
not precluded from further distributing such amount to the Lead Borrower as
described in clause (b) of this proviso).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Cost” means the cost of Borrowers’ Inventory determined according to the
accounting policies used in the preparation of Lead Borrower’s audited financial
statements as in effect on the Closing Date, and as may be modified after the
Closing Date; provided that any such modification is consistent with the
determination of Cost used by the appraiser in the most recent appraisal to
determine Appraised Value.
 
“Credit Card Notifications” has the meaning provided in SECTION 2.16(c).
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the increase of the amount thereof.
 
“Credit Party” means (a) the Lenders (including the Swingline Lender), (b) the
Administrative Agent and its respective Affiliates and branches, (c) the Issuing
Bank, (d) the Arranger and its Affiliates and branches and (e) the successors
and permitted assigns of each of the foregoing.
 
“Customer Credit Liability Reserve” means, at any time, an Availability Reserve
in respect of the aggregate remaining balance reflected on the books and records
of the Loan Parties at such time of (a) outstanding gift certificates and gift
cards of the Loan Parties entitling the holder thereof to use all or a portion
of the gift certificate or gift card to pay all or a portion of the purchase
price for any Inventory (it being understood that, as of the Closing Date, the
reserve in this clause (a) shall be limited to 50% of the amount of such gift
certificates and gift cards), and (b) outstanding merchandise credits and
customer deposits of the Loan Parties.
 
“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties.  All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of
 
 
12

--------------------------------------------------------------------------------

 
Collateral and the Administrative Agent or the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs.
 
“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense plus (b) scheduled principal payments made or required to be
made (other than any (x) principal payments required to be made at maturity
which are made with proceeds of a Permitted Refinancing and (y) optional
redemptions or prepayments pursuant to a Permitted Refinancing) on account of
Indebtedness for borrowed money (including, without limitation, obligations with
respect to Capitalized Leases) for such period, in each case determined in
accordance with GAAP.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.
 
“Defaulting Lender” means, subject to SECTION 2.24(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder (unless such
obligation is the subject of a good faith dispute), (b) has notified any
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (until such time as such Lender has provided such confirmation in a
manner satisfactory to the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Prime Rate plus (ii) the
Applicable Margin applicable to Prime Rate Loans plus (iii) two percent (2.00%)
per annum; provided, however, that with respect to a LIBOR Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2.00%)
 
 
13

--------------------------------------------------------------------------------

 
per annum and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Margin for LIBOR Loans plus two percent (2.00%) per annum.
 
“Deteriorating Lender” means a Lender (that is not a Defaulting Lender) as to
which any of the Administrative Agent, the Issuing Bank or the Swingline Lender
has a good faith belief that such Lender has defaulted or will default in
fulfilling its obligations under one or more other credit facilities.
 
“Dilution Reserve” means, for any period, the amount by which (a) that
percentage reasonably determined by the Administrative Agent by dividing (i) the
amount of charge-offs and other account adjustments of Eligible Trade Receivable
or any Eligible Credit Card Receivable (as the case may be) and returns of goods
purchased from the Borrowers during such period which had, at the time of sale,
resulted in the creation of an Eligible Trade Receivable or Eligible Credit Card
Receivables (as applicable), by (ii) the amount of sales (exclusive of sales and
other similar taxes) of the Borrowers during such period exceeds (b) five
percent (5%) of the total amount of trade Accounts or credit card Accounts, as
applicable, of the Borrower and its Subsidiaries (but in no event shall the
Dilution Reserve be less than zero).
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including, without limitation, any Capital Stock of any other Person held by a
specified Person) by any Person, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
 
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), is putable or exchangeable, or upon the happening
of any event or condition (a) matures or is mandatorily redeemable (other than
solely for Capital Stock (other than Disqualified Capital Stock)), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of all Obligations and the termination of the Commitments),
(b) is redeemable at the option of the holder thereof (other than solely for
Capital Stock (other than Disqualified Capital Stock)), in whole or in part, (c)
provides for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stock
that would constitute Disqualified Capital Stock, in each case, prior to the
date that is ninety-one (91) days after the Maturity Date.
 
“Documents” has the meaning assigned to such term in the Security Agreement.
 
“Documentation Agent” means Regions Bank, in its capacity as documentation
agent.
 
“Dollars” or “$” refers to lawful money of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under SECTION 9.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under SECTION 9.06(b)(iii)).
 
 
14

--------------------------------------------------------------------------------

 
“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Borrower from MasterCard International, Inc., Visa, U.S.A.,
Inc., Visa International, American Express, Discover, and such other credit card
processors as shall be reasonably acceptable to the Administrative Agent which
arise in the ordinary course of business from the sale of goods or the rendition
of services and which have been earned by performance that the Administrative
Agent has not determined, in its Permitted Discretion, to exclude from Eligible
Credit Card Receivables and is not otherwise excluded as ineligible by virtue of
one or more of the criteria set forth below (without duplication of any Reserves
established by the Administrative Agent).  The amount of Eligible Credit Card
Receivables shall be calculated net of unapplied cash.  None of the following
shall be deemed to be Eligible Credit Card Receivables:
 
(a)           Accounts due from credit card processors that have been
outstanding for more than five (5) Business Days from the date of sale;
 
(b)           Accounts due from credit card processors with respect to which a
Borrower does not have good, valid and marketable title thereto, free and clear
of any Lien (other than Liens granted to the Administrative Agent for the
benefit of the Secured Parties pursuant to the Security Documents and Permitted
Encumbrances);
 
(c)           Accounts due from credit card processors that are not subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties;
 
(d)           Accounts due from credit card processors which are disputed, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted, by the related credit card processor (but only to the extent of such
dispute, counterclaim, offset or chargeback);
 
(e)           Except as otherwise approved by the Administrative Agent in its
Permitted Discretion, Accounts due from credit card processors as to which the
credit card processor or debit card processor has the right under certain
circumstances to require a Borrower to repurchase the Accounts from such credit
card or debit card processor;
 
(f)           Except as otherwise approved by the Administrative Agent in its
Permitted Discretion, Accounts arising from any private label credit card
program of a Borrower;
 
(g)           Accounts due from credit card processors which are not located in
the United States;
 
(h)           Accounts that are not denominated in Dollars; and
 
(i)           Accounts due from credit card and debit card processors which the
Administrative Agent determines in its Permitted Discretion to be unlikely to be
collected.
 
The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Credit Card Receivables (including, without
limitation, for estimates,
 
 
15

--------------------------------------------------------------------------------

 
chargeback or other accrued liabilities or offsets by credit card processors and
amounts to adjust for material claims, offsets, defenses or counterclaims or
other material disputes with an Account Debtor) from time to time in its
Permitted Discretion, subject in each case, to the requirements of SECTION 2.03.
 
“Eligible Inventory” means, as of any date of determination, items of Inventory
of a Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course that the Administrative Agent has not determined,
in its Permitted Discretion, to exclude from Eligible Inventory and is not
otherwise excluded as ineligible by virtue of one or more of the criteria set
forth below (without duplication of any Reserves established by the
Administrative Agent).  None of the following shall be deemed to be Eligible
Inventory:
 
(a)           Inventory with respect to which a Loan Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Administrative Agent for the benefit of the Secured Parties
pursuant to the Security Documents and Permitted Encumbrances), or is leased by
or is on consignment to or by a Loan Party, or that is not solely owned by a
Loan Party;
 
(b)           Inventory that (i) is not located in the United States of America
or (ii) is located at a location that is not owned or leased by a Loan Party,
except to the extent that a Borrower has furnished the Administrative Agent with
(A) any UCC financing statements registration statements or other filings that
the Administrative Agent may reasonably determine to be necessary to perfect its
security interest in such Inventory at such location, and (B) unless otherwise
agreed by the Administrative Agent in its Permitted Discretion, a Collateral
Access Agreement executed by the Person owning any such location on terms
reasonably acceptable to the Administrative Agent;
 
(c)           Inventory that represents goods which (i) are damaged, defective,
“seconds,” excess, obsolete, shopworn or otherwise unmerchantable, excluding
used merchandise sold in Stores as used, (ii) are to be returned to the vendor
and which is no longer reflected in the Loan Parties’ stock ledger, (iii) are
special-order items, work in process, raw materials, or that constitute tooling
or spare parts, shipping materials or supplies used or consumed in a Loan
Party’s business, or (iv) are bill and hold goods;
 
(d)           Inventory that represents goods that do not conform in all
material respects to the representations and warranties contained in this
Agreement or any of the Security Documents;
 
(e)           Inventory that is not subject to a perfected first priority
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties;
 
(f)           Inventory which consists of samples, labels, bags, packaging
materials, and other similar non-merchandise categories;
 
(g)           Inventory as to which casualty insurance in compliance with the
provisions of SECTION 5.07 hereof is not in effect;
 
 
16

--------------------------------------------------------------------------------

 
(h)           Inventory which has been sold but not yet delivered or Inventory
to the extent that a Loan Party has accepted a deposit therefor;
 
(i)           Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);
 
 (j)           [reserved];
 
(k)           Inventory that is subject to progress billing or retainage, or is
Inventory for which a performance, surety or completion bond or similar
assurance has been issued;
 
(l)           Inventory acquired in a Permitted Acquisition, unless the
Administrative Agent shall have received or conducted (A) appraisals, from
appraisers reasonably satisfactory to the Administrative Agent, of such
Inventory to be acquired in such Acquisition and (B) a field examination and
such other due diligence as the Administrative Agent may reasonably require, all
of the results of the foregoing to be reasonably satisfactory to the
Administrative Agent;
 
(m)           Inventory consisting of perishable food and beverage and other
perishable items;
 
(n)           Inventory designated as “non-merchandise” in the most recent
appraisal performed for the Administrative Agent; and
 
(o)           Inventory consisting of consigned merchandise or consisting of
warranties.
 
The Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Inventory from time to time in its Permitted
Discretion, subject, in each case to the requirements of SECTION 2.03.
 
“Eligible Trade Receivables” means an Account owing to a Borrower that arises in
the ordinary course of business from the sale of goods or rendition of services,
is payable in Dollars which the Administrative Agent has not determined, in its
Permitted Discretion, to exclude from Eligible Trade Receivables and which is
not otherwise excluded as ineligible by virtue of one or more of the criteria
set forth below (without duplication of any Reserves established by the
Administrative Agent).  The amount of Eligible Trade Receivables shall be
calculated net of unapplied cash.  None of the following shall be deemed to be
Eligible Trade Receivables:
 
(a)           Accounts that are unpaid for more than sixty (60) days after the
original due date, or more than one hundred fifty (150) days after the original
invoice date;
 
(b)           Accounts due by any Account Debtor, if fifty percent (50%) or more
of the Accounts due by such Account Debtor are not Eligible Trade Receivables
under the foregoing clause (a);
 
 
17

--------------------------------------------------------------------------------

 
(c)           Accounts due by any Account Debtor, when aggregated with other
Accounts due by such Account Debtor, exceed ten percent (10%) of the aggregate
Eligible Trade Receivables (but only to the extent of such excess); provided
however, that Account Debtors with a rating of “BBB” or better by S&P or “Baa2”
by Moody’s shall not be subject to such concentration limit;
 
(d)           Accounts that do not conform with a covenant or representation
herein or in any Security Document;
 
(e)           Accounts due by a creditor or supplier, or is otherwise subject to
a potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof);
 
(f)           Accounts due by any Account Debtor, if a proceeding under any
Debtor Relief Law has been commenced by or against such Account Debtor or the
Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not solvent; or the
relevant Loan Party is not able to bring suit or enforce remedies against the
Account Debtor through judicial process;
 
(g)           Accounts due by any Account Debtor, if such Account Debtor is
organized or has its principal offices or assets outside the United States;
 
(h)           Accounts due by a Governmental Authority, unless the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to the Administrative Agent in compliance with
the Assignment of Claims Act;
 
(i)           Accounts not subject to a duly perfected, first priority Lien in
favor of the Administrative Agent for the benefit of the Secured Parties, or is
subject to any other Lien (other than Permitted Encumbrances);
 
(j)           Accounts arising from (i) goods that have not been delivered to
and accepted by the Account Debtor, (ii) services that have not been accepted by
the Account Debtor, or (iii) a contingent sale;
 
(k)           Accounts reduced to judgment;
 
(l)           Accounts where payment has been extended, the Account Debtor has
made a partial payment, or which arises from a sale on a cash-on-delivery basis;
 
(m)           Accounts arising from a sale to an Affiliate, from a sale on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or from a sale to a Person for personal,
family or household purposes;
 
(n)           Accounts representing a progress billing or retainage, or relates
to services for which a performance, surety or completion bond or similar
assurance has been issued;
 
 
18

--------------------------------------------------------------------------------

 
(o)           Accounts including a billing for interest, fees or late charges,
but ineligibility shall be limited to the extent thereof; and
 
(p)           Accounts due from institutional Account Debtors, such as schools,
churches, and other non-commercial organizations.
 
The Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Trade Receivables from time to time in its Permitted
Discretion, subject in each case to the requirements of SECTION 2.03.
 
“Environmental Laws” means all Applicable Laws relating to pollution, the
protection of the environment, natural resources, or, to the extent relating to
exposure to Hazardous Materials, human health or to the release of any materials
into the environment, including those related to Hazardous Materials, air
emissions and discharges to waste or public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means in the case of a Plan or Multiemployer Plan subject to
ERISA, (a) any “reportable event”, as defined in Section 4043 of ERISA with
respect to a Plan (other than an event for which the 30 day notice period is
waived); (b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA) that
would reasonably be expected to result in a Material Adverse Effect, whether or
not waived; (c) the filing pursuant to Section 412(d) of the Code or Section
303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by any Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by any Borrower or any ERISA Affiliate of any liability that
would reasonably be expected to result in a Material Adverse Effect with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Borrower or any ERISA Affiliate of any notice,
 
 
19

--------------------------------------------------------------------------------

 
or the receipt by any Multiemployer Plan from any Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability that
would reasonably be expected to result in a Material Adverse Effect or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
 
“Event of Default” has the meaning provided in SECTION 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived in writing by the Administrative
Agent with the consent of the Required Lenders or all Lenders (as applicable) in
accordance with the terms of this Agreement.
 
“Excess Availability” means, at any time, an amount equal to (a) the Maximum
Borrowing Amount at such time minus (b) the Total Outstandings to, or for the
account of, the Borrowers at such time.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Subsidiary” means (a) AL Florence Realty Holdings 2010, LLC, an
Alabama limited liability company, (b) any Foreign Subsidiary, (c) any
Immaterial Subsidiary, and (d) any direct or indirect Domestic Subsidiary that
is a Subsidiary of a Foreign Subsidiary that is a controlled foreign corporation
within the meaning of Section 957 of the Code, in each case, that shall not be a
Guarantor.  For the avoidance of any doubt, no assets of any Excluded Subsidiary
shall be included in the Borrowing Base.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
Taxes imposed on (or measured by) its gross or net income by the United States,
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or imposed as a result of any present or
former connection between the jurisdiction imposing such Tax and such recipient
other than a connection arising solely as a result of such recipient having
performed its obligations or received payment hereunder or under any Loan
Document, or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits Taxes imposed by the United States, and (c)
in the case of a Foreign Lender (other than an assignee pursuant to a request by
a Borrower under SECTION 2.22(b)), any United States withholding Tax that is
imposed on amounts payable to such Foreign Lender (i) at the time such Foreign
Lender becomes a party to this Agreement (or designates a New Lending Office
other than at the request of a Borrower under SECTION 2.22(b)), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a New Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding Tax
pursuant to SECTION 2.21(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with SECTION 2.21(e).
 
“Existing Credit Agreement” means that certain Credit  Agreement, dated as of
July 1, 2002, among the Lead Borrower, certain of its Subsidiaries, the lenders
named therein, Bank of America, as administrative agent, Bank of America as lead
arrangers and book manager and the other parties thereto, as amended.
 
 
20

--------------------------------------------------------------------------------

 
“Existing Letters of Credit” means the letters of credit outstanding under the
Existing Credit Agreement on the Closing Date and set forth on Schedule
1.1(a).  Each Existing Letter of Credit constitutes a Letter of Credit under
this Agreement.
 
“Facility Guarantee” means, collectively (a) the Guarantee of the Obligations
pursuant to that certain Guaranty Agreement, dated as of the Closing Date, by
each party thereto on the Closing Date in favor of the Administrative Agent, for
the benefit of the Secured Parties and (b) any other Guarantee of the
Obligations executed in favor of the Administrative Agent and the other Secured
Parties pursuant to SECTION 5.11.
 
“FCCR Initial Test Date” means the date upon which an FCCR Trigger Event occurs.
 
“FCCR Test Period” means, for any date of determination under this Agreement,
the most recent period of twelve (12) consecutive Fiscal Months of the Lead
Borrower and its Subsidiaries ended on or prior to such date.
 
“FCCR Trigger Event” means, at any time, the failure of the Borrowers to
maintain Excess Availability at least equal to the greater of (i) ten percent
(10%) of the Maximum Borrowing Amount and (ii) $15,000,000.  For purposes of
this Agreement, the occurrence of a FCCR Trigger Event shall be deemed
continuing until Excess Availability has exceeded the amount required by the
first sentence of this definition for sixty (60) consecutive days, in which case
a FCCR Trigger Event shall no longer be deemed to be continuing for purposes of
this Agreement.
 
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the Fee Letter, dated December 28, 2010, by and among the
Lead Borrower, Bank of America, and MLPF&S, as amended, amended and restated
supplemented or replaced and in effect from time to time.
 
“Financial Performance Projections” means (i) the projected Consolidated balance
sheets, statements of income, cash flows, and stockholders’ equity of the Lead
Borrower and its Subsidiaries, (ii) the projected Borrowing Base and (iii)
Excess Availability forecasts, in each case, prepared by management of the Lead
Borrower and in form reasonably satisfactory to the Administrative Agent (w) as
of the Closing Date, (x) on a monthly basis for the twelve full Fiscal Months
ended after the Closing Date, (y) in the case of the financial statements
required pursuant to clause (i) above, on an annual basis through the second
anniversary of the Closing Date and (z) giving effect to the Transactions.
 
 
21

--------------------------------------------------------------------------------

 
“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Loan Party.
 
“Fiscal Day” means each day as determined by the 4-5-4 retail calendar provided
by the National Retail Federation.
 
“Fiscal Month” means each month as determined by the 4-5-4 retail calendar
provided by the National Retail Federation of each Fiscal Year.
 
“Fiscal Quarter” means each quarter as determined by the 4-5-4 retail calendar
provided by the National Retail Federation of each Fiscal Year, which quarters
shall end on the last Fiscal Day of each April, July, October, and January of
such Fiscal Year.
 
“Fiscal Year” means the period of twelve (12) consecutive months ending on the
last day of the 4-5-4 retail calendar provided by the National Retail
Federation.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia, or any of its territories or possessions.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Fronting Exposure” means, at any time there is a Lender that is a Defaulting
Lender or a Deteriorating Lender, (a) with respect to the Issuing Bank, such
Defaulting Lender’s and/or Deteriorating Lender’s Commitment Percentage of the
outstanding Obligations in respect of Letters of Credit other than Obligations
in respect of Letters of Credit as to which (i) such Defaulting Lender’s and/or
Deteriorating Lender’s participation obligation has been Cash Collateralized in
accordance with the terms hereof or (ii) in the case of a Defaulting Lender, has
been reallocated to other Lenders, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s and/or Deteriorating Lender’s Commitment Percentage of
Swingline Loans other than Swingline Loans as to which (i) such Defaulting
Lender’s and/or Deteriorating Lender’s participation obligation has been Cash
Collateralized in accordance with the terms hereof (ii) in the case of a
Defaulting Lender, has been reallocated to other Lenders or (iii) repaid by the
Borrowers.
 
“Fronting Fee” shall have the meaning set forth in SECTION 2.17(d) hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States which are consistent with those promulgated or adopted
by the Financial
 
 
22

--------------------------------------------------------------------------------

 
Accounting Standards Board and its predecessors (or successors) in effect and
applicable to that accounting period in respect of which reference to GAAP is
being made.
 
“General Intangibles” has the meaning assigned to such term in the Security
Agreement.
 
“Governmental Authority” means any nation or government, any state, provincial,
municipal or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); or (c) to be an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantor” means, collectively, each Subsidiary of the Lead Borrower listed on
Schedule 3.12 and identified as a “Guarantor” and each other Subsidiary of the
Lead Borrower that shall be required to execute and deliver a Guarantee of the
Obligations pursuant to SECTION 5.11.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, mold, fungi or similar bacteria,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
 
 
23

--------------------------------------------------------------------------------

 
“Immaterial Subsidiary” means a Subsidiary of the Lead Borrower for which (a)
the assets of such Subsidiary constitute less than or equal to one percent
(1.00%) of the total assets of the Lead Borrower and its Subsidiaries on a
Consolidated basis and collectively with all Immaterial Subsidiaries, less than
or equal to five percent (5.00%) of the total assets of the Lead Borrower and
its Subsidiaries on a Consolidated basis, and (b) the revenues of such
Subsidiary account for less than or equal to one percent (1.00%) of the total
revenues of the Lead Borrower and its Subsidiaries on a Consolidated basis and
collectively with all Immaterial Subsidiaries, less than or equal to five
percent (5.00%) of the total revenues of the Lead Borrower and its Subsidiaries
on a Consolidated basis.
 
“Indebtedness” means as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all letters of credit (including standby
letters of credit and commercial letters of credit), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade payables in the ordinary course of
business and not past due for more than ninety (90) days after the date on which
such trade account was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
 
(f)           all Attributable Indebtedness;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Capital Stock in such
Person or any other Person or any warrant, right or option to acquire such
Capital Stock, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
 
(h)           The principal and interest portions of all rental obligations of
such Person under any Synthetic Lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP; and
 
 
24

--------------------------------------------------------------------------------

 
(i)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning provided in SECTION 9.04(b).
 
“Information” has the meaning provided in SECTION 9.07.
 
“Instruments” has the meaning assigned to such term in the Security Agreement.
 
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, Internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing),
indicia and other source and/or business identifiers, all of the goodwill
related thereto, and all registrations and applications for registrations
thereof; works of authorship and other copyrighted works (including copyrights
for computer programs), and all registrations and applications for registrations
thereof; inventions (whether or not patentable) and all improvements thereto;
patents and patent applications, together with all continuances, continuations,
divisions, revisions, extensions, reissuances, and reexaminations thereof;
industrial design applications and registered industrial designs; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; all rights to sue and recover at law
or in equity for any past, present or future infringement, dilution or
misappropriation, or other violation thereof; and all common law and other
rights throughout the world in and to all of the foregoing.
 
“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each calendar quarter, and (b) with respect
to any LIBOR Loan, the last day of the Interest Period applicable to the
Borrowing of which such LIBOR Loan is a part, and, in addition, if such LIBOR
Loan has an Interest Period of greater than ninety (90) days, on the last day of
every third month of such Interest Period.
 
“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on  (i) the seventh (7th) or fourteenth (14th) day thereafter, as
selected by the Lead Borrower or (ii) the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by the Lead Borrower; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
 
 
 
25

--------------------------------------------------------------------------------

 
    Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(c)           no Interest Period shall extend beyond the Maturity Date; and
 
(d)           there shall not be more than seven (7) Interest Periods in effect
with respect to LIBOR Loans at any time.
 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its Permitted Discretion, with respect to the
saleability of the Eligible Inventory or which reflect such other factors as
negatively affect the market value of the Eligible Inventory or which reflect a
cost with respect to the salability of such Eligible Inventory.   Without
limiting the generality of the foregoing, in the Administrative Agent’s
Permitted Discretion, Inventory Reserves may include (but are not limited to)
reserves based on (i) shrink; (ii) capitalized freight and internal profit
reserves used in the Borrowers’ calculation of cost of goods sold; (iii)
obsolescence; (iv) seasonality; (v) imbalance; (vi) change in Inventory
character or composition; (vii) change in inventory mix; (viii) reasonably
anticipated changes in appraised value of Inventory between appraisals; (ix)
retail markdowns and markups inconsistent with prior period practice and
performance; industry standards; current business plans; or advertising calendar
and planned advertising events and (x) “freight in” charges.
 
“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (a) the purchase or other
Acquisition of Capital Stock or debt or other securities or equity interests of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) any other
Acquisition.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
 
“IP Rights” shall have the meaning given such term in SECTION 3.15.
 
“Issuing Bank” means Bank of America and Wells Fargo Bank, N.A., each in its
capacity as an Issuing Bank hereunder.
 
“Joinder Agreement” shall mean an agreement, in substantially the form attached
hereto as Exhibit C, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as a Guarantor.
 
 
26

--------------------------------------------------------------------------------

 
“Landlord Lien State” means any state in which a landlord’s claim for rent has
or may have priority by operation of Applicable Law over the Lien of the
Administrative Agent in any of the Collateral.
 
“Large Inventory Location” means any distribution center, warehouse,
cross-docking station or storage facility at which Inventory is located.
 
“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.
 
“Lenders” means the Lenders having Commitments from time to time or at any time,
and each assignee that becomes a party to this Agreement as set forth in SECTION
9.06 and each Additional Commitment Lender that becomes a party to this
Agreement as set forth in SECTION 2.02.
 
“Letter of Credit” means (a) each Existing Letter of Credit, (b) a letter of
credit that (i) is issued by the Issuing Bank pursuant to this Agreement for the
account of a Borrower or a Subsidiary, (ii) constitutes a Standby Letter of
Credit or Commercial Letter of Credit (and for which the Issuing Bank is not
otherwise prohibited from issuing such letter of credit due to the internal
general policies of the Issuing Bank), and (iii) is in form reasonably
satisfactory to  the Issuing Bank and (c) a bankers’ acceptance or time draft
issued by the Issuing Bank to a beneficiary of any letter of credit described in
foregoing clauses (a) or (b), in form reasonably satisfactory to the Issuing
Bank.
 
“Letter of Credit Disbursement” means a payment made by the Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.
 
“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.17(c).
 
“Letter of Credit Outstandings” means, at any time, the sum of (a) the amount of
all Letters of Credit outstanding at such time, plus, without duplication, (b)
all amounts theretofore drawn or paid under Letters of Credit for which the
Issuing Bank has not then been reimbursed.
 
“Letter-of-Credit Rights” has the meaning assigned to such term in the Security
Agreement.
 
“Letter of Credit Sublimit” means $35,000,000.  The Letter of Credit Sublimit is
part of, and not in addition to, the Commitments.
 
“LIBOR Borrowing” means a Borrowing comprised of LIBOR Loans.
 
“LIBOR Loan” shall mean any Revolving Credit Loan bearing interest at the
Adjusted LIBO Rate in accordance with the provisions of Article II.
 
“LIBO Rate” means, for any Interest Period with respect to a LIBOR Loan, the
rate per annum equal to (a) the British Bankers Association LIBO Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as
 
 
27

--------------------------------------------------------------------------------

 
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (b) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBOR Loan being made, continued
or converted and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; provided,
however, that, in the case of each of clauses (a) and (b) above, for purposes of
a seven (7) day or fourteen (14) day Interest Period, the rate shall be
determined based on a (1) one month Interest Period.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing) whether or not filed, recorded or perfected
under Applicable Law, and in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.
 
“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to the Administrative Agent under the Loan Documents and
Applicable Law as a creditor of the Loan Parties, including (after the
occurrence and during the continuation of an Event of Default) the conduct by
any or all of the Loan Parties, acting with the consent of the Administrative
Agent, of  any public, private or “Going-Out-Of-Business Sale” or other
Disposition of Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.
 
“Loan Account” has the meaning provided in SECTION 2.18.
 
“Loan Documents” means this Agreement, any Note, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Security Documents (including,
without limitation, the Security Agreement, the Facility Guarantees, the Blocked
Account Agreements and the Credit Card Notifications), the Perfection
Certificate, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of SECTION 2.23 of this Agreement and any other
agreement now or hereafter executed and delivered in connection herewith
(excluding agreements entered into in connection with any transaction arising
out of any Bank Products or Cash Management Services), each as amended and in
effect from time to time.
 
“Loan Party” or “Loan Parties” means the Borrowers and the Guarantors.
 
“Loans” means as applicable, and as the context may require, either (a) a
Revolving Credit Loan or a Swingline Loan or (b) collectively, the Revolving
Credit Loans and the Swingline Loans.
 
 
28

--------------------------------------------------------------------------------

 
“Margin Stock” has the meaning assigned to such term in Regulation U.
 
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of the Lead
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, taken as a whole, or of the ability of any Loan Party to perform its
obligations under any loan documentation to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
 
“Material Contract” means, with respect to any Loan Party or any Subsidiary of a
Loan Party, any document or agreement relating to or evidencing Material
Indebtedness and each other contract to which such Person is a party involving
aggregate consideration payable to or by such Person of $2,000,000 or more in
any year or otherwise material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person.
 
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties and their Subsidiaries, individually or in the aggregate, having an
aggregate principal amount exceeding $20,000,000.
 
“Maturity Date” means March 21, 2016.
 
“Maximum Borrowing Amount” means, at any time, the lesser of (a) the Revolving
Credit Ceiling at such time and (b) the Borrowing Base at such time.
 
“Maximum Rate” has the meaning provided in SECTION 9.09.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, and its
Subsidiaries and Affiliates.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
 
“New Lending Office” shall have the meaning provided in SECTION 2.21(e)(i).
 
“Noncompliance Notice” shall have the meaning provided in SECTION 2.06(b).
 
“Note” means a promissory note, in form and substance satisfactory to the
Administrative Agent, in favor of any Lender evidencing the Loans of such
Lender.
 
“NPL” means the National Priorities List under CERCLA.
 
 
29

--------------------------------------------------------------------------------

 
“Obligations” means (x) all Loans, other Credit Extensions and advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party and its
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including charges, interest, expenses, fees, attorneys’
fees, indemnities and other amounts that accrue after the commencement by or
against any Loan Party or Subsidiary of any proceeding under any Debtor Relief
Law, naming such Person as the debtor in such proceeding, regardless of whether
such charges, interest, expenses, fees, attorneys’ fees, indemnities and other
amounts are allowed claims in such proceeding, and (y) obligations of any Loan
Party and its Subsidiaries arising with respect to any Other Liabilities.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of their Subsidiaries to the extent they
have obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys’ fees, indemnities
and other amounts payable by any Loan Party or its Subsidiaries under any Loan
Document, including charges, interest, expenses, fees, attorneys’ fees,
indemnities and other amounts that accrue after the commencement by or against
any Loan Party or Subsidiary of any proceeding under Debtor Relief Law, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, and (b) the obligation
of any Loan Party or any of its Subsidiaries to reimburse any amount in respect
of any of the foregoing that any Lender, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party or such Subsidiary in accordance
with, and to the extent permitted, by the Loan Documents.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
unlimited liability company, the memorandum of association, and (d) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties or
any of their Subsidiaries and/or (b) any transaction which arises out of any
Bank Product entered into with any Loan Party, as each may be amended from time
to time.
 
“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies in the nature of a
Tax arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document, but
not including, for the avoidance of doubt, any Excluded Taxes.
 
 
30

--------------------------------------------------------------------------------

 
“Overadvance” means the existence of, or the making or issuance of any Loan or a
Letter of Credit which shall cause Excess Availability to be less than zero.
 
“Participant” shall have the meaning provided in SECTION 9.06(d).
 
“Payment Conditions” means, at the time of determination with respect to a
Specified Payment, that (a) no Default or Event of Default then exists or would
arise as a result of the entering into such transaction or the making of such
payment, (b) the Pro Forma Availability Condition shall have been satisfied
after giving effect to such Specified Payment, and (c) after giving effect to
such Specified Payment, the Consolidated Fixed Charge Coverage Ratio, on a Pro
Forma Basis for the four Fiscal Quarters most recently preceding such
transaction or payment (provided that, if any such transaction or payment is to
be consummated within thirty (30) days after the end of any Fiscal Quarter, such
calculation shall be made with respect to the four Fiscal Quarters most recently
preceding such transaction or payment for which financial statements have been
required to be delivered pursuant to SECTIONS 5.01(a) and (b) hereof), is equal
to or greater than (x) for all purposes other than SECTION 6.06(g), 1.00:1.00
and (y) solely for the purposes of SECTION 6.06(g), 1.10:1.00.  In accordance
with SECTION 5.02(g) hereof, at least five (5) Business Days prior to the making
of any Specified Payment, the Loan Parties shall deliver to the Administrative
Agent a certificate of a Responsible Officer of the Lead Borrower as described
in SECTION 5.02(g).
 
“Payment Intangibles” has the meaning assigned to such term in the Security
Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions or any Governmental
Authority of another jurisdiction exercising similar functions in respect of any
Plan of a Loan Party.
 
“Pension Event” means (a) the whole or partial withdrawal of a Loan Party or any
Subsidiary from a Plan during a plan year; or (b) the filing of a notice of
interest to terminate in whole or in part a Plan or the treatment of a Plan
amendment as a termination or partial termination; or (c) the institution of
proceedings by any Governmental Authority to terminate in whole or in part or
have a trustee appointed to administer a Plan; or (d) any other event or
condition which might constitute grounds for the termination of, winding up or
partial termination or winding up or the appointment of trustee to administer,
any Plan.
 
“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:
 
(a)           No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;
 
(b)           If the Acquisition is an Acquisition of Capital Stock, (i) such
Acquisition shall be consensual and shall have been approved by the board of
directors of such Person being acquired and (ii) the Person being acquired shall
become a Subsidiary of the Lead Borrower and, unless such Subsidiary shall be an
Excluded Subsidiary, such Subsidiary shall become a Guarantor or a Borrower
hereunder and provide security to the Administrative Agent in accordance with
SECTION 5.11;
 
 
31

--------------------------------------------------------------------------------

 
(c)           Any material assets acquired shall be utilized in, and if the
Acquisition involves a merger, amalgamation, consolidation or stock acquisition,
the Person which is the subject of such Acquisition shall be engaged in, a
business otherwise permitted to be engaged in by a Loan Party under this
Agreement;
 
(d)           All transactions in connection therewith shall be consummated, in
all material respects, in accordance with all Requirements of Law; and
 
(e)           The Borrowers (i) shall have satisfied the Payment Conditions or
(ii) shall have Pro Forma Availability after giving effect to such Permitted
Acquisition greater than or equal to thirty-five percent (35%) of the Maximum
Borrowing Amount.
 
“Permitted Discretion” means a determination made by the Administrative Agent in
good faith in the exercise of its reasonable (from the perspective of a secured
asset-based lender) business judgment.
 
“Permitted Disposition” shall have the meaning set forth in SECTION 6.05.
 
“Permitted Encumbrances” has the meaning set forth in SECTION 6.01.
 
“Permitted Holders” means (i) those individuals and entities listed as
beneficial owners as more particularly set forth on Schedule 1.1(b) hereto (ii)
any member of any such Person’s family and (iii) any direct or indirect
transferee of any of the foregoing by gift (in trust or otherwise) or
testamentary bequest.
 
“Permitted Indebtedness” has the meaning set forth in SECTION 6.03.
 
“Permitted Investments” has the meaning set forth in SECTION 6.02.
 
“Permitted Junior Liens” means Liens securing Indebtedness permitted under
SECTION 6.03(h) so long as, if such Liens cover ABL Primary Collateral, (a) the
holder of such Liens (or their representative) shall have entered into an
intercreditor agreement satisfactory to the Administrative Agent in its
Permitted Discretion, (b) the priority of all such Liens on ABL Primary
Collateral securing such Indebtedness shall be subject and junior in all
respects to the Liens on the ABL Primary Collateral securing the Obligations and
(c) any collateral (other than ABL Primary Collateral) subject to such Lien
shall also secure the Obligations on a second-priority basis.
 
“Permitted Overadvance” means an Overadvance that is made, or is permitted to
remain outstanding, by the Administrative Agent, in its Permitted Discretion,
to:
 
(a)           maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties; or
 
(b)           enhance the likelihood of, or maximize the amount of, repayment of
any Obligation; or
 
 
32

--------------------------------------------------------------------------------

 
(c)           pay any other amount chargeable to the Borrowers hereunder;
 
provided that, (a) at the time the Administrative Agent shall elect to make, or
permit to such Overadvance to remain outstanding, such Overadvance together with
all other Permitted Overadvances then outstanding, shall not exceed ten percent
(10.00%) of the Maximum Borrowing Amount at such time, (ii) unless a Liquidation
is taking place, such Overadvance may not remain outstanding for more than
forty-five (45) consecutive days and (iii) no Overadvance shall be made or
permitted to remain outstanding, if after giving effect thereto, the Total
Outstandings (including all Overadvances) shall exceed the Revolving Credit
Ceiling (as in effect prior to any termination of Commitments pursuant to
SECTION 7.02 hereof).
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (b)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended (except by virtue of prior amortization or prior prepayments
of the Indebtedness being modified, refinanced, refunded, renewed or extended),
(c) at the time thereof, no Event of Default shall have occurred and be
continuing, (d) if a Loan Party was not an obligor under the Indebtedness being
so refinanced, then no Loan Party shall be an obligor under such modification,
refinancing, refunding, renewal or extension, (e) the collateral, if applicable,
granted pursuant to any such refinancing Indebtedness is the same or less than
the collateral under the Indebtedness being extended, renewed or replaced, (f)
to the extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, (i) such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, and (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties and/or the Lenders than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed or extended and (g) to the extent that the holders of such Indebtedness
being modified, refinanced, refunded, renewed or extended are subject to an
intercreditor agreement or arrangement with the Lenders, the holders of such
refinancing Indebtedness shall enter into a similar intercreditor agreement or
arrangement with the Lenders on terms at least as favorable to the Lenders as
those contained in the intercreditor agreement or arrangement governing the
Indebtedness being modified, refinanced, refunded, renewed or extended (as
determined by the Administrative Agent in its reasonable discretion).
 
 
33

--------------------------------------------------------------------------------

 
“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
 
“Perfection Certificate” means, collectively, (a) that certain Perfection
Certificate of each Loan Party existing as of the Closing Date, dated as of the
Closing Date and (b) each other perfection certificate which shall be delivered
by any Subsidiary of the Borrowers pursuant to the terms hereof.
 
“Plan” means (a) any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Loan Party or any ERISA
Affiliate or to which any Loan Party or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years, or (b) any plan, employee benefit
plan or pension plan which is not subject to ERISA but which is covered by
Applicable Laws other than ERISA in respect of which the failure by a Loan Party
to remit payments or contributions would give rise to a Lien on the assets of
such Loan Party.
 
“Platform” has the meaning provided in SECTION 5.02.
 
“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1.00%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the rate of interest in effect on such
day for a Borrowing of LIBOR Loans (in the approximate amount of the applicable
Prime Rate Loan) with an Interest Period of one month (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is (x) unable to ascertain the Federal
Funds Effective Rate or the LIBO Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations thereof in
accordance with the terms hereof, the Prime Rate shall be determined without
regard to clauses (a) or (c), as applicable, of the first sentence of this
definition, until the circumstances giving rise to such inability no longer
exist and (y) it shall be unlawful for any Lender to maintain or make any Prime
Rate Loan, the interest on which is determined by reference to clause (b) of the
LIBO Rate, for any reason, the Prime Rate shall be determined without regard to
clause (c) of the first sentence of this definition, until the circumstances
giving rise to such illegality no longer exist.
 
“Prime Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Article II.
 
 
34

--------------------------------------------------------------------------------

 
“Pro Forma Availability” means, for any date of calculation, Excess Availability
as of the date of any Specified Payment and the projected Excess Availability at
the end of each Fiscal Month during the immediately succeeding twelve (12)
Fiscal Month period.
 
“Pro Forma Availability Condition” means, for any date of calculation with
respect to any Specified Payment, the Pro Forma Availability following, and
after giving effect to, such Specified Payment, shall be equal to or greater
than twenty percent (20.00%) (or, in the case of any Specified Payment
constituting a Permitted Acquisition, seventeen and one-half of one percent
(17.50%)) of the Maximum Borrowing Amount.
 
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
connection with determining compliance with any test or covenant hereunder,
calculating such test or covenant as if all Specified Transactions and all of
the following transactions in connection with such Specified Transaction
occurred as of the first day of the applicable period of measurement in such
test or covenant:  (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction
shall be (i) excluded, in the case of a Disposition of all or substantially all
Capital Stock in or assets of any Subsidiary of the Borrowers or any division,
business unit, line of business or facility used for operations of the Borrowers
or any of its Subsidiaries, and (ii) included, in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, (b) any retirement of Indebtedness of the Lead Borrower or its
Subsidiaries, and (c) any Indebtedness incurred or assumed by the Lead Borrower
or any of its Subsidiaries in connection therewith and if such Indebtedness has
a floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
 
“Projections” shall have the meaning given such term in SECTION 5.01(d).
 
“Public Lender” has the meaning provided in SECTION 5.02.
 
“Real Estate” means all Leases and all land, tenements, hereditaments and any
estate or interest therein, together with the buildings, structures, parking
areas, and other improvements thereon (including all fixtures), now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
 
“Register” has the meaning provided in SECTION 9.06(c).
 
“Regulation U” means Regulation U of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
 
35

--------------------------------------------------------------------------------

 
“Release” has the meaning provided in Section 101(22) of CERCLA.
 
“Rent and Charges Reserve” means the aggregate of (a) all rent and other amounts
owing by any Loan Party, that is not paid when due, to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person who possesses or is in control of any Collateral or could assert a
Lien on any Collateral, (b) in the case of Inventory located at a leased premise
located in a Landlord Lien State or at a Large Inventory Location, a reserve
equal to two months rent payable to any such Person, unless such Person has
executed a lien waiver satisfactory to the Administrative Agent.
 
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Commitments aggregating more than fifty percent (50.00%) of the Total
Commitments, or if the Commitments have been terminated, Lenders (other than
Defaulting Lenders) whose percentage of the Total Outstandings (calculated
assuming settlement and repayment of all Swingline Loans by the Lenders)
aggregate more than fifty percent (50.00%) of such Total Outstandings.
 
“Reserves” means all Inventory Reserves and Availability Reserves.
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Lead
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Capital Stock, or on account of any return of capital to
the Lead Borrower’s or any Subsidiary’s stockholders, partners or members (or
the equivalent Persons thereof).
 
“Revolving Credit Ceiling” means the amount of the Total Commitments from time
to time in effect.
 
“Revolving Credit Loans” has the meaning provided in SECTION 2.04(a).
 
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
 
“Secondary Collateral” means all Collateral other than ABL Primary Collateral.
 
 
36

--------------------------------------------------------------------------------

 
“Secured Party” means (a) each Credit Party, (b) any Lender or Affiliate of a
Lender providing Cash Management Services or entering into or furnishing any
Bank Products (including any Swap Contract Secured Party), (c) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document, and (d) the successors and, subject to any limitations contained in
this Agreement, assigns of each of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Administrative Agent for the benefit of the
Secured Parties.
 
“Security Documents” means the Security Agreement, the Facility Guarantee, and
each other security agreement or other instrument or document executed and
delivered pursuant to this Agreement or any other Loan Document that creates a
Lien in favor of the Administrative Agent to secure any of the Obligations.
 
“Settlement Date” has the meaning provided in SECTION 2.20(b).
 
“Software” has the meaning assigned to such term in the Security Agreement.
 
“Specified Payment” means any Permitted Acquisition, Permitted Investment,
Restricted Payment or prepayment with respect to Indebtedness subject to
satisfaction of the Payment Conditions or any component thereof.
 
“Specified Transaction” means, with respect to any period, any Investment,
Disposition of all or substantially all of the Capital Stock in or assets of any
Subsidiary of the Lead Borrower or any division, business unit, line of business
or facility used for the operations of the Lead Borrower or any of its
Subsidiaries, incurrence or repayment of Indebtedness, the making of any
Restricted Payment, or any asset classified as discontinued operations by the
Lead Borrower or any Subsidiary that by the terms of this Agreement requires
“Pro Forma Compliance” with a test or covenant hereunder or requires such test
or covenant to be tested on a “Pro Forma Basis.”
 
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.
 
“Statutory Reserve Rate” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any particular Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurodollar funding (currently referred to
as “Eurocurrency liabilities”).  The Statutory Reserve Rate for each outstanding
LIBOR Loan shall be adjusted automatically as of the effective date of any
change in the Statutory Reserve Rate.
 
“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
 
 
37

--------------------------------------------------------------------------------

 
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Administrative Agent.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise Controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Lead Borrower.
 
“Supporting Obligations” has the meaning assigned to such term in the Security
Agreement.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Contract Secured Parties” means, with respect to any Swap Contract,
collectively, (a) the Administrative Agent or an Affiliate of the Administrative
Agent and (b) any Lender or any Affiliate of a Lender.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder to the Borrowers hereunder.
 
 
38

--------------------------------------------------------------------------------

 
“Swingline Loan” has the meaning provided in SECTION 2.06.
 
“Swingline Loan Ceiling” means $15,000,000.
 
“Syndication Agent” means Wells Fargo Bank, N.A., in its capacity as syndication
agent.
 
“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.
 
“Taxes” means any and all current or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholding in the nature of taxes imposed by any Governmental Authority, and
any and all interest and penalties related thereto.
 
“Termination Date” means the earlier to occur of (i) the Maturity Date, or (ii)
the date on which the maturity of the Obligations (other than the Other
Liabilities) is accelerated (or deemed accelerated) and the Commitments are
irrevocably terminated (or deemed terminated) in accordance with Article VII.
 
“Total Commitments” means the aggregate of the Commitments of all Lenders.  The
Total Commitments on the Closing Date are $150,000,000.
 
“Total Outstandings” means, at any time, the aggregate outstanding amount of (a)
all Loans at such time, and (b) the Letter of Credit Outstandings at such time.
 
“Transactions” means, collectively, (a) the execution and delivery by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Loans and the issuance of Letters of Credit (if any) on the Closing Date, (b)
the repayment of all amounts due or outstanding under or in respect of, and the
termination of the commitments under, the Existing Credit Agreement on the
Closing Date, and (c) the payment of the Transaction Expenses.
 
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Lead Borrower or any of its Subsidiaries in connection with the Transactions to
occur on the Closing Date (including in connection with this Agreement and the
other Loan Documents).
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Prime Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; providedfurther that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform
 
 
39

--------------------------------------------------------------------------------

 
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
 
“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Lead Borrower and its consolidated Subsidiaries as at the end of and for the
Fiscal Quarters ended (a) May 1, 2010, (b) July 31, 2010 and (c) October 30,
2010, certified under the applicable provisions of the Sarbanes-Oxley Act by a
Financial Officer of the Lead Borrower.
 
“Unfunded Pension Liability” means, at a point in time, the excess of a Plan’s
benefit liabilities, over the current value of that Plan’s assets, determined in
accordance with the assumptions used for funding the Plan pursuant to applicable
laws for the applicable plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unused Commitment” shall mean, at any time (a) the then Total Commitments,
minus (b) the then Total Outstandings.
 
“Unused Fee” has the meaning provided in SECTION 2.17(b).
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
 
SECTION 1.02 Terms Generally.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any
 
 
40

--------------------------------------------------------------------------------

 
Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (vii) all
references to “$” or “dollars” or to amounts of money and all calculations of
Excess Availability, Borrowing Base, permitted “baskets” and other similar
matters shall be deemed to be references to the lawful currency of the United
States, and (viii) references to “knowledge” of any Loan Party means the actual
knowledge of a Responsible Officer.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
(d) This Agreement and the other Loan Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Loan Parties and
the Administrative Agent and are the product of discussions and negotiations
among all parties.  Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent’s or any Lender’s
involvement in the preparation of such documents.
 
SECTION 1.03 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed in SECTION 1.03(b) below.  All amounts used for purposes
of financial calculations required to be made shall be without duplication.
 
(b) Issues Related to GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be
 
 
41

--------------------------------------------------------------------------------

 
computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Administrative Agent and the Lenders as
reasonably requested hereunder a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Fixed Charge Coverage Ratio shall be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis.
 
(c) The principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP.
 
SECTION 1.04 Rounding.
 
       Any financial ratios required to be maintained by the Borrowers pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
SECTION 1.05 Times of Day.
 
        Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).
 
SECTION 1.06 Letter of Credit Amounts.
 
Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the dollar equivalent of the maximum
face amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit, whether or not such maximum face
amount is in effect at such time.
 
SECTION 1.07 Certifications.
 
All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such person’s individual capacity.
 
                 ARTICLE II                      
 


 
Amount and Terms of Credit
 
SECTION 2.01 Commitment of the Lenders.
 
 
42

--------------------------------------------------------------------------------

 
(a) Upon the terms and subject to the conditions herein set forth, each Lender,
severally and not jointly with any other Lender, agrees to make Loans and the
Issuing Bank agrees to issue Letters of Credit, to or for the benefit of the
Borrowers, subject in each case to the following limitations:
 
(i) Total Outstandings (other than as a result of any Permitted Overadvance)
shall not at any time exceed the Maximum Borrowing Amount at such time;
 
(ii) No Lender shall be obligated to make any Credit Extension to the Borrowers,
if after giving effect to such Credit Extension, Total Outstandings shall exceed
the Revolving Credit Ceiling;
 
(iii) No Lender (other than the Lender acting as the Swingline Lender) shall be
obligated to make any Credit Extension to the Borrowers, if after giving effect
to such Credit Extension, the sum of (A) the outstanding principal amount of
such Lender’s Revolving Credit Loans plus (B) an amount equal to such Lender’s
Commitment Percentage of the aggregate principal amount of all Letter of Credit
Outstandings, outstanding Swingline Loans and outstanding Permitted
Overadvances, shall exceed such Lender’s Commitment;
 
(iv) The Issuing Bank shall not be obligated to issue, amend, or extend any
Letter of Credit, if after giving effect to any such issuance, amendment or
extension, the Letter of Credit Outstandings shall  exceed the Letter of Credit
Sublimit; and
 
(v) The Swingline Lender shall not be obligated to make any Swingline Loan, if
after giving effect to any such Swingline Loan, the outstanding amount of all
Swingline Loans shall exceed the Swingline Loan Ceiling.
 
(b) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to SECTION 9.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under SECTION 9.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loans,
to purchase its participation or to make its payment under SECTION 9.04(c).
 
SECTION 2.02 Increase in Total Commitments.
 
(a) Increase of Total Commitments.  At any time and from time to time on or
after the Closing Date, so long as no Default or Event of Default exists or
would arise therefrom, the Lead Borrower shall have the right to request an
increase of Total Commitments then outstanding by an aggregate amount not to
exceed $50,000,000 for all such requests; provided that after giving effect to
any increase in the Total Commitments, the Total Commitments shall in no event
exceed $200,000,000.  The Administrative Agent and the Lead Borrower shall
determine the effective date of such increase and any such requested increase
shall be first made available to all existing Lenders on a pro rata basis and,
to the extent that, on or before the tenth (10th) day following such request for
an increase hereunder, such Lenders decline to increase their Commitments (and
any Lender who does not respond to a request for an increase in the Commitments
requested by the Lead Borrower shall be deemed to decline such request), or
 
 
43

--------------------------------------------------------------------------------

 
decline to increase their Commitments to the amount requested by the Lead
Borrower, the Lead Borrower may arrange (or request the Arranger to arrange) for
other Eligible Assignees to become a Lender hereunder and to issue commitments
in an amount equal to the amount of the increase in the Commitments requested by
the Lead Borrower and not accepted by the existing Lenders (each such increase
by either means, a “Commitment Increase,” and each Eligible Assignee issuing a,
or any Lender increasing its, Commitment, an “Additional Commitment Lender”),
provided, however, that (i) no Lender shall be obligated to provide a Commitment
Increase, (ii) any Additional Commitment Lender which is not an existing Lender
shall be subject to the approval of the Administrative Agent, the Issuing Bank,
the Swingline Lender and the Lead Borrower (which approval shall not be
unreasonably withheld), and (iii) without the consent of the Administrative
Agent, at no time shall the Commitment of any Additional Commitment Lender under
this Agreement be less than $5,000,000.  Each Commitment Increase shall be in a
minimum aggregate amount of at least $25,000,000 and in integral multiples of
$5,000,000 in excess thereof.  Any increase in the Total Commitments shall be
made on the same terms (including, without limitation, interest terms, payment
terms and maturity terms), and shall be subject to the same conditions as the
Commitments of the existing Lenders (it being understood that any arrangement or
commitment fees payable to the MLPF&S, as the arranger for such Commitment
Increase, or one or more Additional Commitment Lenders, as the case may be, may
be different than those paid with respect to the Commitment of the existing
Lenders on or prior to the Closing Date or with respect to any other Additional
Commitment Lender in connection with any other Commitment Increase pursuant to
this SECTION 2.02(a)).
 
(b) Conditions to Effectiveness of each Commitment Increase.  No Commitment
Increase shall become effective unless and until each of the following
conditions has been satisfied or waived:
 
(i) The Lead Borrower, the Administrative Agent, and any Additional Commitment
Lender that is not an existing Lender shall have executed and delivered a
joinder to the Loan Documents in such form as the Administrative Agent shall
reasonably require;
 
(ii) The Lead Borrower shall have paid such fees and other compensation to the
Additional Commitment Lenders and the Arranger as the Lead Borrower, such
Additional Commitment Lenders and the Arranger shall agree;
 
(iii) If requested by the Administrative Agent, the Lead Borrower shall deliver
to the Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrowers and dated the effective date of such Commitment Increase;
 
(iv) A Note (to the extent requested) will be issued at the Borrowers’ expense,
to each such Additional Commitment Lender, to be in conformity with requirements
of SECTION 2.07 (with appropriate modification) to the extent necessary to
reflect the new Commitment of each Additional Commitment Lender;
 
(v) The Borrowers and each Additional Commitment Lender shall have delivered
such other instruments, documents and agreements as the Administrative Agent may
reasonably request in order to effectuate the foregoing;
 
 
44

--------------------------------------------------------------------------------

 
(vi) No Default or Event of Default shall have occurred and be continuing or
shall result from the consummation of the Commitment Increase; and
 
(vii) All representations and warranties contained in this Agreement and the
other Loan Documents or otherwise made in writing in connection herewith or
therewith shall be true and correct on and as of the effective date of each
Commitment Increase with the same effect as if made on and as of such date,
other than representations and warranties that relate solely to an earlier date.
 
(c) Notification by Administrative Agent.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Commitment Increase
(with each date of such effectiveness being referred to herein as a “Commitment
Increase Date”), and at such time (i) the Total Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of each
such Commitment Increase, (ii) Schedule 1.1 shall be deemed modified, without
further action, to reflect the revised Total Commitments and the Commitment
Percentages of the Lenders, and (iii) this Agreement shall be deemed amended,
without further action, to the extent necessary to reflect such increased Total
Commitments.
 
(d) Other Provisions.  In connection with Commitment Increases hereunder, the
Lenders and the Borrowers agree that, notwithstanding anything to the contrary
in this Agreement, (i) the Borrowers shall, in coordination with the
Administrative Agent, (x) repay outstanding Loans of certain Lenders, and obtain
Loans from certain other Lenders (including the Additional Commitment Lenders),
or (y) take such other actions as may be reasonably required by the
Administrative Agent, in each case to the extent necessary, to have all of the
Lenders effectively participate in each of the outstanding Credit Extensions pro
rata on the basis of their Commitment Percentages (determined after giving
effect to any Commitment Increase pursuant to this SECTION 2.02), and (ii) the
Borrowers shall pay to the Lenders any costs of the type referred to in SECTION
2.14(b) in connection with any repayment and/or Loans required pursuant to
preceding clause (i).
 
SECTION 2.03 Reserves.
 
The Administrative Agent shall have the right from time to time, in its
Permitted Discretion, to establish, modify, or eliminate any applicable Reserves
against the Borrowing Base, Eligible Credit Card Receivables, Eligible Inventory
and Eligible Trade Receivables.
 
SECTION 2.04 Revolving Credit Loans.
 
(a) Borrowing Procedures.
 
(i) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the
Borrowers from time to time, on any Business Day prior to the Termination Date,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided that, after giving effect to such Revolving Credit
Loan, each of the conditions set forth in SECTIONS 2.01(a)(i), (ii) and (iii)
shall be satisfied.  Revolving Credit Loans shall be either Prime Rate Loans or
LIBOR Loans as the Lead Borrower may request.  All Revolving Credit Loans made
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, be Revolving Credit
 
 
45

--------------------------------------------------------------------------------

 
Loans of the same Type.  Each Lender may fulfill its Commitment with respect to
any Revolving Credit Loan by causing any lending office of such Lender to make
such Revolving Credit Loan; provided, however, that any such use of a lending
office shall not affect the obligation of the Borrowers to repay such Revolving
Credit Loan in accordance with the terms of this Agreement and the other Loan
Documents.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this SECTION
2.04, prepay under SECTION 2.14, and reborrow under this SECTION 2.04.
 
(ii) Each Borrowing of Revolving Credit Loans shall be made upon the Lead
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone (which shall be promptly confirmed in writing in substantially the
form attached hereto as Exhibit B).  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of LIBOR Loans and (ii) on the requested
date of any Borrowing of Prime Rate Loans.  Such notice shall contain
disbursement instructions and shall specify: (i) whether the Borrowing then
being requested is to be a Borrowing of Prime Rate Loans or LIBOR Loans and, if
LIBOR Loans, the Interest Period with respect thereto, provided that all
Revolving Credit Loans to be made on the Closing Date shall be Prime Rate Loans;
(ii) the amount of the proposed Borrowing (which shall be in an integral
multiple of $100,000, but not less than $2,000,000 in the case of LIBOR Loans);
and (iii) the date of the proposed Borrowing (which shall be a Business
Day).  If no election of Interest Period is specified in any such notice for a
Borrowing of LIBOR Loans, such notice shall be deemed a request for an Interest
Period of one (1) month.  If no election is made as to the Type of Revolving
Credit Loan, such notice shall be deemed a request for Borrowing of Prime Rate
Loans.  The Administrative Agent shall promptly notify each Lender of its
proportionate share of such Borrowing, the date of such Borrowing, the Type of
Borrowing being requested and the Interest Period or Interest Periods applicable
thereto, as appropriate.  On the borrowing date specified in such notice, each
Lender shall make its share of the Borrowing available at the Administrative
Agent’s Office no later than 2:00 p.m., in immediately available funds.  Upon
satisfaction of the applicable conditions set forth in SECTION 4.02 (and, if
such Borrowing is the initial Credit Extension on the Closing Date, SECTION
4.01), the Administrative Agent shall make all funds received in respect of
Borrowing of Revolving Credit Loans available to the Borrowers in like funds as
received by the Administrative Agent either by (i) crediting the Loan Account
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Lead Borrower; provided, however, that if, on the
date a Borrowing Request is made with respect to a Revolving Credit Loan, there
are Letter of Credit Disbursements outstanding, then the proceeds of such
Revolving Credit Loans, first, shall be applied to the payment in full of any
such Letter of Credit Disbursements, and second, shall be made available to the
Borrowers as provided above.
 
(b) Conversion and Continuation of Revolving Credit Loans.
 
(i) The Lead Borrower shall have the right at any time, on three (3) Business
Days’ prior notice to the Administrative Agent (which notice, to be effective,
must be received by the Administrative Agent not later than 11:00 a.m. on the
third Business Day preceding the date of any conversion), (1) to convert any
outstanding Borrowings of Prime Rate Loans (other than Swingline Loans) to
Borrowings of LIBOR Loans, or (2) to continue an outstanding
 
 
46

--------------------------------------------------------------------------------

 
Borrowing of LIBOR Loans for an additional Interest Period, or (3) to convert
any outstanding Borrowings of LIBOR Loans to a Borrowing of Prime Rate
Loans.  Each telephonic notice by the Lead Borrower pursuant to this SECTION
2.04(b) must be confirmed promptly by delivery to the Administrative Agent of a
written notice (which shall substantially be made in the form attached hereto as
Exhibit B), appropriately completed and signed by a Responsible Officer of the
Lead Borrower.  Each such notice (whether telephonic or written) shall specify
(1) whether the Lead Borrower is requesting a conversion of Revolving Credit
Loans from one Type to the other, or a continuation of LIBOR Loans, (2) the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (3) the principal amount of Revolving Credit Loans to
be converted or continued, (4) the Type of Revolving Credit Loans to which
existing Revolving Credit Loans are to be converted, and (5) if applicable, the
duration of the Interest Period with respect thereto.  Notwithstanding the
foregoing to the contrary:
 
(A) No Borrowing of Revolving Credit Loans may be converted into, or continued
as, LIBOR Loans at any time when any Event of Default has occurred and is
continuing;
 
(B) If less than a full Borrowing of Revolving Credit Loans is converted, such
conversion shall be made pro rata among the Lenders based upon their Commitment
Percentages in accordance with the respective principal amounts of the Revolving
Credit Loans comprising such Borrowing held by such Lenders immediately prior to
such conversion;
 
(C) The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBOR Loans shall be in an integral of $100,000 and at least
$2,000,000;
 
(D) Each Lender shall effect each conversion by applying the proceeds of its new
LIBOR Loan or Prime Rate Loan, as the case may be, to its Revolving Credit Loan
being so converted;
 
(E) The Interest Period with respect to a Borrowing of LIBOR Loans effected by a
conversion or in respect to the Borrowing of LIBOR Loans being continued as
LIBOR Loans shall commence on the date of conversion or the expiration of the
current Interest Period applicable to such continuing Borrowing, as the case may
be;
 
(F) A Borrowing of LIBOR Loans may not be converted prior to the last day of an
Interest Period applicable thereto, unless the Borrowers pay all Breakage Costs
incurred in connection with such conversion; and
 
(G) Each request for a conversion or continuation of a Borrowing of LIBOR Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month.
 
(ii) If the Lead Borrower does not give notice to convert any Borrowing of LIBOR
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBOR Loans, in each case as provided in SECTION
2.04(b)(ii) above, such Borrowing shall automatically be converted to, or
continued as, as applicable, a Borrowing of LIBOR Loans with an Interest Period
of one (1) month, at the expiration of the then-current
 
 
47

--------------------------------------------------------------------------------

 
Interest Period, provided that if an Event of Default then exists and is
continuing, such Borrowing shall be converted to, or continued as a Prime Rate
Loan.  The Administrative Agent shall, after it receives notice from the Lead
Borrower, promptly give each Lender notice of any conversion, in whole or part,
of any Revolving Credit Loan made by such Lender.
 
(c) Charges to Loan Account.  To the extent not paid by the Borrowers when due
(after taking into consideration any applicable grace period), the
Administrative Agent, without the request of the Borrowers, may advance any
interest, fee, or other payment required under any Loan Document to which any
Credit Party is entitled and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby and notwithstanding any
failure to satisfy the conditions set forth in SECTION 4.02; provided that such
charges do not cause the Total Outstandings to exceed the Total Commitments at
such time.  The Administrative Agent shall advise the Borrowers of any such
advance or charge promptly after the making thereof.  Such action on the part of
the Administrative Agent shall not constitute a waiver of the Administrative
Agent’s rights and the Borrowers’ obligations under SECTION 2.15(a).  Any amount
which is added to the principal balance of the Loan Account as provided in this
SECTION 2.04(c) shall bear interest at the interest rate then and thereafter
applicable to Prime Rate Loans.
 
SECTION 2.05 Overadvances.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, if the
Borrowers shall request that Credit Parties make, or permit to remain
outstanding, any Loans or Letters of Credit which shall cause an Overadvance,
the Administrative Agent may, in its sole discretion, elect to make, or permit
to remain outstanding such Overadvance to the extent such Overadvance
constitutes a Permitted Overadvance.  If a Permitted Overadvance is made, or
permitted to remain outstanding, pursuant to the preceding sentence, then all
Lenders shall be bound to make, or permit to remain outstanding, such Permitted
Overadvance based upon their Commitment Percentage in accordance with the terms
of this Agreement, regardless of whether the conditions to lending set forth in
SECTION 4.02 have been met.  A Permitted Overadvance may be made as a Revolving
Credit Loan, a Swingline Loan or as an issuance of a Letter of Credit and each
Lender (including the Swingline Lender) and the Issuing Bank, as applicable,
agrees to make any such requested Revolving Credit Loan, Swingline Loan or
Letter of Credit available to the Borrowers.  The obligation of each Lender
(including the Swingline Lender) and the Issuing Bank, as applicable, to
participate in each Permitted Overadvance shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right which such Person may have
against any other Credit Party, the Borrowers or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default, or (iii) any other
occurrence, event or condition.  The making of any such Permitted Overadvance on
any one occasion shall not obligate the Administrative Agent or any Lender to
make or permit any Permitted Overadvance on any other occasion.  No funding of a
Permitted Overadvance or sufferance of an Overadvance shall constitute a waiver
by Administrative Agent or the Lenders of any Event of Default caused
thereby.  In no event shall any Borrower or other Loan Party be deemed a
beneficiary of this SECTION 2.05 nor authorized to enforce any of its
terms.  The Required Lenders may, upon not less than five (5) Business Days
prior written notice, revoke the authority of the Administrative Agent to make
further Permitted Overadvances.
 
 
48

--------------------------------------------------------------------------------

 
(b) No Permitted Overadvance shall modify or abrogate any of the provisions of
(i) SECTION 2.11(d) or SECTION 2.11(g) regarding the Lenders’ obligations to
reimburse any Letter of Credit Disbursement and to purchase participations with
respect to Letter of Credit Disbursements, respectively, or (ii) SECTION 2.06
and SECTION 2.20 regarding the Lenders’ obligations with respect to
participations in Swingline Loans and settlements thereof.  Notwithstanding
anything herein to the contrary, no event or circumstance shall result in any
claim or liability against the Administrative Agent for any “inadvertent
Overadvances” resulting from changed circumstances beyond the control of the
Administrative Agent (such as a reduction in the value of Collateral included in
the Borrowing Base)), and such “inadvertent Overadvances” shall not reduce the
amount of Permitted Overadvances allowed hereunder.
 
(c) All Permitted Overadvances shall be payable by the Borrowers on demand by
Administrative Agent or the Required Lenders.  All other Overadvances (other
than Permitted Overadvances) shall be payable in accordance with the
requirements of SECTION 2.15(a).  All Permitted Overadvances and other
Overadvances shall constitute Obligations secured by the Collateral and entitled
to all benefits of the Loan Documents.
 
SECTION 2.06 Swingline Loans.
 
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
is authorized by the Lenders to make, and may in its sole discretion make, loans
(each such loan, a “Swingline Loan”) to the Borrowers from time to time on any
Business Day prior to the Termination Date, in an aggregate amount not to exceed
at any time outstanding the amount of the Swingline Loan Ceiling,
notwithstanding the fact that such Swingline Loans, when aggregated with the
outstanding amount of Revolving Credit Loans of the Lender acting as Swing Line
Lender and such Lender’s Commitment Percentage of Letter of Credit Outstandings;
provided that, after giving effect to such Swingline Loan, each of the
conditions set forth in SECTIONS 2.01(a)(i), (ii) and (iii) shall be
satisfied.  Swingline Loans shall be Prime Rate Loans and shall be subject to
periodic settlement with the Lenders under SECTION 2.20 below.  The Swingline
Lender’s agreement to make Swingline Loans available to the Borrowers are made
in reliance upon the agreements of the other Lenders set forth in SECTION 2.20.
 
(b) Each Borrowing of Swingline Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Swingline Lender and the Administrative Agent, which
may be given by telephone; provided that the Swingline Lender shall not be
obligated to make any Swingline Loan.  Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swingline Lender
and the Administrative Agent of a written notice (which shall substantially be
made in the form attached hereto as Exhibit B), appropriately completed and
signed by a Responsible Officer of the Lead Borrower.  Promptly after receipt by
the Swingline Lender of any telephonic Borrowing Request for a Swingline Loan,
the Swingline Lender will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has also received such Borrowing
Request and, if not, the Swingline Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to
 
 
49

--------------------------------------------------------------------------------

 
2:00 p.m. on the date of the proposed Borrowing of Swingline Loans (A) directing
the Swingline Lender not to make such Swingline Loan as a result of the
limitations set forth in SECTIONS 2.01(a)(i), (ii) and (iii), or (B) that one or
more of the applicable conditions specified in Article IV is not then satisfied,
in each case, other than as a result of a Permitted Overadvance (each such
notice, a “Noncompliance Notice”), then, subject to the terms and conditions
hereof, the Swingline Lender may, on the borrowing date specified in such
Borrowing Request, make the amount of its Swingline Loan available to the
Borrowers.  Notwithstanding the foregoing, no Swingline Loans shall be made
pursuant to this SECTION 2.06 if any Lender is at that time a Defaulting Lender
or a Deteriorating Lender, unless the Swingline Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Swingline Lender (in its sole discretion) with the Borrower or such Lender to
eliminate the Swingline Lender’s actual or potential Fronting Exposure (after
giving effect to SECTION 2.24(a)(iv)) with respect to the Defaulting Lender
and/or the Deteriorating Lender arising from either the Swingline Loan then
proposed to be made or that Swingline Loan and all other Obligation in respect
of Swingline Loans as to which the Swingline Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
 
SECTION 2.07 Evidence of Debt; Notes.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in SECTION 2.07(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
SECTION 2.08 Interest on Loans.
 
(a) Interest on Loans.
 
 
50

--------------------------------------------------------------------------------

 
(i) Subject to SECTION 2.08(b), each Prime Rate Loan (including Swingline Loans)
made by a Lender shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as applicable) at a rate per
annum that shall be equal to the then Prime Rate plus the Applicable Margin for
Prime Rate Loans.
 
(ii) Subject to SECTION 2.08(b) and SECTIONS 2.09 and 2.10, each LIBOR Loan made
by a Lender shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal, during each
Interest Period applicable thereto, to the Adjusted LIBO Rate for such Interest
Period, plus the Applicable Margin for LIBOR Loans.
 
(b) Default Interest.  Interest shall accrue on all overdue amounts owing by the
Borrowers (after as well as before judgment, as and to the extent permitted by
law) at a rate per annum equal to the Default Rate.
 
(c) Payment Dates.  Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto, the Termination Date and at such
other times as may be specified herein.  Accrued interest on all Loans after the
Termination Date shall be payable on demand.  Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
 
SECTION 2.09 Alternate Rate of Interest for Revolving Credit Loans.
 
If prior to the commencement of any Interest Period for a LIBOR Borrowing, the
Administrative Agent:
 
(A) Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate (in accordance with the terms of the definition thereof)
for such Interest Period (including for any Prime Rate Loan, the interest on
which is determined by reference to the Adjusted LIBO Rate); or
 
(B) Is advised by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period (including for any Prime Rate Loan, the interest on which is
determined by reference to the Adjusted LIBO Rate) will not adequately and
fairly reflect the cost to such Required Lenders of making or maintaining their
Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the applicable
Lenders that the circumstances giving rise to such notice no longer exist (which
notice the Administrative Agent shall deliver promptly upon obtaining knowledge
of the same), (i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBOR Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a LIBOR Borrowing, such
Borrowing shall be made as a Borrowing of Prime Rate Loans (the interest on
which, if applicable, will be determined without reference to the Adjusted LIBO
Rate) unless withdrawn by the Lead Borrower.
 
 
51

--------------------------------------------------------------------------------

 
SECTION 2.10 Change in Legality.
 
(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Closing Date shall make it
unlawful for a Lender to make or maintain a Loan bearing interest by reference
to the Adjusted LIBO Rate, then, by written notice to the Lead Borrower, such
Lender may (x) declare that Loans bearing interest by reference to the Adjusted
LIBO Rate will not thereafter be made by such Lender hereunder, whereupon any
request by the Lead Borrower for a LIBOR Loan shall, as to such Lender only, be
deemed a request for a Prime Rate Loan (the interest on which, if applicable,
will be determined without reference to the Adjusted LIBO Rate) unless such
declaration shall be subsequently withdrawn; and (y) require that all LIBOR
Loans made by such Lender to be converted to Prime Rate Loans (the interest on
which, if applicable, will be determined without reference to the Adjusted LIBO
Rate), in which event all such LIBOR Loans shall be automatically converted to
Prime Rate Loans as of the effective date of such notice as provided in SECTION
2.09(b).  In the event any Lender shall exercise its rights hereunder, all
payments and prepayments of principal which would otherwise have been applied to
repay the LIBOR Loans that would have been made by such Lender or the converted
LIBOR Loans of such Lender, shall instead be applied to repay the Prime Rate
Loans made by such Lender in lieu of, or resulting from the conversion of, such
LIBOR Loans.
 
(b) For purposes of this SECTION 2.10, a notice to the Lead Borrower pursuant to
SECTION 2.10(a) above shall be effective, if lawful, and if any LIBOR Loans
shall then be outstanding, on the last day of the then-current Interest Period;
and otherwise such notice shall be effective on the date of receipt by the Lead
Borrower.
 
SECTION 2.11 Letters of Credit.
 
(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the date hereof and prior to the Termination Date,
the Borrowers may request the Issuing Bank to issue, and subject to the terms
and conditions contained herein, the Issuing Bank shall issue, for the account
of the Borrowers or a Subsidiary, one or more Letters of Credit denominated in
Dollars; provided, however, that no Credit Extension in respect of a Letter of
Credit shall be made if after giving effect to such Credit Extension (i) the
aggregate Letter of Credit Outstandings shall exceed the Letter of Credit
Sublimit, or (ii) any of the conditions set forth in SECTIONS 2.01(a)(i), (ii)
or (iii) would not be satisfied; provided, further, that no Letter of Credit
shall be issued unless the Issuing Bank shall have received notice from the
Administrative Agent that the conditions to such issuance have been met;
provided further that any Letter of Credit issued for the benefit of any
Subsidiary that is not a Borrower or a Guarantor shall be issued naming the
Borrowers as the account party on any such Letter of Credit but such Letter of
Credit may contain a statement that it is being issued for the benefit of such
Subsidiary; provided further that the Issuing Bank shall not be required to make
any Credit Extension in respect of any Letter of Credit, if, in its reasonable
discretion: (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Applicable Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or
 
 
52

--------------------------------------------------------------------------------

 
shall impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Bank in good faith
deems material to it, (B) the issuance of such Letter of Credit would violate
one or more policies of the Issuing Bank applicable to letters of credit
generally, (C) except as otherwise agreed by the Administrative Agent and the
Issuing Bank, such Letter of Credit is to be denominated in a currency other
than Dollars; or (D) any Lender is at that time a Defaulting Lender or a
Deteriorating Lender, unless the Issuing Bank has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Issuing Bank (in
its reasonable discretion) with the Borrowers or such Lender to eliminate the
Issuing Bank’s actual or potential Fronting Exposure (after giving effect to
SECTION 2.24(a)(iv)) with respect to the Defaulting Lender and/or Deteriorating
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other Obligation in respect of Letters of Credit
as to which the Issuing Bank has actual or potential Fronting Exposure, as it
may elect in its reasonable discretion.  The Issuing Bank shall not be under any
obligation to amend any Letter of Credit if (A) the Issuing Bank would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.  The Issuing Bank
(unless the Issuing Bank is Bank of America or any of its Affiliates) shall
notify the Administrative Agent in writing on each Business Day of all Letters
of Credit issued on the prior Business Day by the Issuing Bank.
 
(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) five
(5) Business Days prior to the Maturity Date; provided, however, that (A) each
Standby Letter of Credit may, upon the request of the Borrowers, include a
provision whereby such Letter of Credit shall be renewed automatically (unless
the Issuing Bank notifies the beneficiary thereof at least thirty (30) days
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed) for additional consecutive periods of twelve (12) months or less
(but not beyond the date that is five (5) Business Days prior to the Maturity
Date) and (B) with the prior written consent of the Issuing Bank and the
Administrative Agent, a Standby Letter of Credit may have an expiry date after
the Maturity Date, so long as such Letter of Credit is Cash Collateralized (in
an amount equal to one hundred five percent (105%) of the maximum amount
thereof) not less than sixty (60) days prior to the Maturity Date.
 
(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) ninety (90) days after the date
of the issuance of such Commercial Letter of Credit and (ii) five (5) Business
Days prior to the Maturity Date.
 
(d) Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers by paying to the Administrative Agent an amount equal to such drawing
not later than 1:00 p.m. on the first Business Day immediately following the day
that the Borrowers receives notice of such drawing and demand for payment by the
Issuing Bank, provided that (i) in the absence of written notice to the contrary
from the Borrowers, and subject to the other provisions of this Agreement, such
payments shall be financed when due with a Prime Rate Loan or Swingline Loan to
the
 
 
53

--------------------------------------------------------------------------------

 
Borrowers in an equivalent amount (without regard to the minimum and multiples
specified in for the principal amount of any such Loan) and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Prime Rate Loan or Swingline Loan, and (ii) in the
event that the Borrowers have notified the Administrative Agent that it will not
so finance any such payments, the Borrowers will make payment directly to the
Issuing Bank when due.  The Administrative Agent shall promptly remit the
proceeds from any Loans made pursuant to clause (i) or clause (iii) above (and
the Administrative Agent may apply Cash Collateral provided for this purpose) in
reimbursement of a draw under a Letter of Credit to the Issuing Bank.  The
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  The Issuing Bank shall promptly notify the Administrative Agent and the
Lead Borrower by telephone (confirmed by telecopy) of such demand for payment
and whether the Issuing Bank has made or will make payment thereunder; provided,
however, that any failure to give or delay in giving such notice shall not
relieve the Lead Borrower of their obligation to reimburse the Issuing Bank and
the Lenders with respect to any such payment.
 
(e) If the Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the Borrowers shall reimburse the Issuing Bank in full on the date
provided in SECTION 2.11(d) above, the unpaid amount thereof shall bear interest
at the rate per annum then applicable to Prime Rate Loans for each day from and
including the date such payment is made to, but excluding, the date that the
Borrowers reimburses the Issuing Bank therefor, provided, however, that, if the
Borrowers fail to reimburse the Issuing Bank when due pursuant to SECTION
2.11(d), then interest shall accrue at the Default Rate.  Interest accrued
pursuant to this paragraph shall be for the account of, and promptly remitted by
the Administrative Agent, upon receipt to, the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
SECTION 2.11(g) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
 
(f) Immediately upon the issuance of any Letter of Credit by the Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of the Issuing Bank, the Issuing Bank
shall be deemed to have sold to each Lender, and each such Lender shall be
deemed unconditionally and irrevocably to have purchased from the Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrowers under this Agreement and
the other Loan Documents with respect thereto. Upon any change in the Total
Commitments pursuant to SECTION 2.02, SECTION 2.13, SECTION 2.15 or SECTION 9.06
of this Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Commitment Percentages of the assigning and
assignee Lenders and the Additional Commitment Lenders, if applicable.  Any
action taken or omitted by the Issuing Bank under or in connection with a Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for the Issuing Bank any resulting liability to any
Lender.
 
(g) In the event that the Issuing Bank makes any Letter of Credit Disbursement
and the Borrowers shall not have reimbursed such amount in full to the Issuing
Bank pursuant to this SECTION 2.11(d), the Issuing Bank shall promptly notify
the Administrative Agent, which shall
 
 
54

--------------------------------------------------------------------------------

 
promptly notify each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the Administrative Agent (and the Administrative Agent
may apply Cash Collateral provided for this purpose), for the account of the
Issuing Bank the amount of such Lender’s Commitment Percentage of such
unreimbursed payment and in same day funds.  If the Issuing Bank so notifies the
Administrative Agent and the Administrative Agent so notifies the Lenders prior
to 11:00 a.m. on any Business Day, each such Lender shall make available to the
Issuing Bank such Lender’s Commitment Percentage of the amount of such payment
on such Business Day in same day funds (or if such notice is received by the
Lenders after 11:00 a.m. on the day of receipt, payment shall be made on the
immediately following Business Day in same day funds).  If and to the extent
such Lender shall not have so made its Commitment Percentage of the amount of
such payment available to the Issuing Bank, such Lender agrees to pay to the
Issuing Bank forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent for the account of the Issuing Bank at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. Each Lender
agrees to fund its Commitment Percentage of such unreimbursed payment
notwithstanding a failure to satisfy any applicable lending conditions or the
provisions of SECTION 2.01 or SECTION 2.06, or the occurrence of the Termination
Date. The failure of any Lender to make available to the Issuing Bank its
Commitment Percentage of any payment under any Letter of Credit shall neither
relieve any Lender of its obligation hereunder to make available to the Issuing
Bank its Commitment Percentage of any payment under any Letter of Credit on the
date required, as specified above, nor increase the obligation of such other
Lender.  Subject to the provisions of SECTION 2.24, whenever any Lender has made
payments to the Issuing Bank in respect of any reimbursement obligation for any
Letter of Credit, such Lender shall be entitled to share ratably, based on its
Commitment Percentage, in all payments and collections thereafter received on
account of such reimbursement obligation (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent).
 
(h) Whenever the Borrowers desire that the Issuing Bank issue a Letter of Credit
(or the amendment, renewal or extension (other than automatic renewal or
extensions) of an outstanding Letter of Credit), the Lead Borrower shall give to
the Issuing Bank and the Administrative Agent at least three (3) Business Days’
prior written (including, without limitation, by telegraphic, telex, facsimile
or cable communication) notice specifying the date on which the proposed Letter
of Credit is to be issued, amended, renewed or extended (which shall be a
Business Day), the amount of the Letter of Credit so requested, the expiration
date of such Letter of Credit, the name and address of the beneficiary thereof,
and the provisions thereof.  If requested by the Issuing Bank, the Borrowers
shall also submit documentation on the Issuing Bank’s standard form in
connection with any request for the issuance, amendment, renewal or extension of
a Letter of Credit, provided that in the event of a conflict or inconsistency
between the terms of such documentation and this Agreement, the terms of this
Agreement shall supersede any inconsistent or contrary terms in such
documentation and this Agreement shall control.
 
(i) Subject to the limitations set forth below, the obligations of the Borrowers
to reimburse the Issuing Bank for any Letter of Credit Disbursement shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation
(it being understood that any such payment by the
 
 
55

--------------------------------------------------------------------------------

 
Borrowers shall be without prejudice to, and shall not constitute a waiver of,
any rights the Borrowers might have or might acquire hereunder as a result of
the payment by the Issuing Bank of any draft or the reimbursement by the
Borrowers thereof):  (i) any lack of validity or enforceability of a Letter of
Credit; (ii) the existence of any claim, setoff, defense or other right which a
Borrower may have at any time against a beneficiary of any Letter of Credit or
against the Issuing Bank or any of the Lenders, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged or fraudulent in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by the
Issuing Bank of any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not strictly comply with the terms of
such Letter of Credit; (v) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this SECTION 2.11, constitute a legal or equitable discharge of,
or provide a right of setoff against, any Loan Party’s obligations hereunder;
(vi) the fact that any Event of Default shall have occurred and be continuing;
or (vii) any adverse change in the relevant exchange rates.  No Credit Party
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank (as determined by a court of
competent jurisdiction or another independent tribunal having jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in compliance with the terms of a Letter of
Credit, the Issuing Bank may, in its reasonable discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
SECTION 2.12 Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting any Loan of such Lender bearing interest by reference
to the Adjusted LIBO Rate or any Letter of Credit or participation therein;
 
 
56

--------------------------------------------------------------------------------

 
and the result of any of the foregoing shall be to increase the cost in any
material amount to such Lender of making or maintaining any Loan bearing
interest by reference to the Adjusted LIBO Rate (or of maintaining its
obligation to make any such Loan) or to increase the cost in any material amount
to such Lender or the Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount in any material respect of any sum
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.12 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this SECTION 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred twenty (120) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor, and provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred twenty (120) day period referred to above
shall be extended to include the period of retroactive effect thereof.
 
SECTION 2.13 Termination or Reduction of Commitments.
 
(a) Termination or Reduction of Total Commitments.  Upon at least three (3)
Business Days’ prior written notice to the Administrative Agent, the Borrowers
may, at any time, in whole permanently terminate, or from time to time in part
permanently reduce, the Total
 
 
57

--------------------------------------------------------------------------------

 
Commitments.  Each such reduction shall be in the principal amount of $5,000,000
or any integral multiple thereof.  Each such reduction or termination shall (i)
be applied ratably to the Commitments of each Lender and (ii) be irrevocable at
the effective time of any such termination or reduction.  The Borrowers shall
pay to the Administrative Agent for application as provided herein (i) at the
effective time of any such termination (but not any partial reduction), all
earned and unpaid fees on account of the Total Commitments so terminated, and
(ii) at the effective time of any such reduction or termination, all Breakage
Costs incurred in connection therewith and any amount by which the Total
Outstandings on such date exceed the amount to which the Total Commitments are
to be reduced effective on such date.  The Borrowers shall not terminate or
reduce the Total Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the Total
Commitment.  A permanent reduction of the Total Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit or the
Swingline Loan Ceiling; provided, however, that if the Total Commitments are
reduced to an amount less than the Letter of Credit Sublimit and/or the
Swingline Loan Ceiling, then the Letter of Credit Sublimit and/or the Swingline
Loan Ceiling shall be reduced to an amount equal to the Total Commitments.
 
(b) Termination Date.  Upon the Termination Date, the Commitments of the Lenders
shall be terminated in full, and the Borrowers shall pay, in full and in cash,
all outstanding Loans and all other outstanding Obligations then owing by them
to the Lenders (including, without limitation, all Breakage Costs incurred in
connection therewith).
 
SECTION 2.14 Optional Prepayment of Revolving Credit Loans; Reimbursement of
Lenders.
 
(a) The Borrowers shall have the right at any time and from time to time to
prepay without premium or penalty (but subject to payment of Breakage Costs as
provided herein) (without a reduction in the Total Commitments) outstanding
Loans in whole or in part, (x) with respect to LIBOR Loans, upon at least three
(3) Business Days’ prior written, telex or facsimile notice to the
Administrative Agent, prior to 11:00 a.m., and (y) with respect to Prime Rate
Loans, on the same Business Day as such notice is furnished to the
Administrative Agent, prior to 11:00 a.m., subject in each case to the following
limitations:
 
(i) Subject to SECTION 2.15, all prepayments shall be paid to the Administrative
Agent for application (except as otherwise directed by the Borrowers), first, to
the prepayment of outstanding Swingline Loans, and second, to the prepayment of
other outstanding Revolving Credit Loans ratably in accordance with each
Lender’s Commitment Percentage;
 
(ii) Subject to the foregoing, outstanding Prime Rate Loans of the Borrowers
shall be prepaid before outstanding LIBOR Loans of the Borrowers are prepaid
(except as otherwise directed by the Borrowers). Each partial prepayment of
LIBOR Loans shall be in an integral multiple of $100,000 (but in no event less
than $2,000,000).  No prepayment of LIBOR Loans shall be permitted pursuant to
this SECTION 2.14 prior to the last day of an Interest Period applicable
thereto, unless the Borrowers reimburse the Lenders for all Breakage Costs
associated therewith.  No partial prepayment of a Borrowing of LIBOR Loans shall
result in the aggregate principal amount of the LIBOR Loans remaining
outstanding pursuant to such
 
 
58

--------------------------------------------------------------------------------

 
Borrowing being less than $2,000,000 (unless all such outstanding LIBOR Loans
are being prepaid in full); and
 
(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBOR Loans, the
Borrowing or Borrowings pursuant to which such Loans were made.  Each notice of
prepayment shall be revocable, provided that the Borrowers shall reimburse the
Lenders for all Breakage Costs associated with the revocation of any notice of
prepayment.  The Administrative Agent shall, promptly after receiving notice
from the Lead Borrower hereunder, notify each applicable Lender of the principal
amount and Type of the Loans held by such Lender which are to be prepaid, the
prepayment date and the manner of application of the prepayment.
 
(b) The Borrowers shall reimburse each Lender as set forth below for any loss,
cost or expense (herein, collectively, “Breakage Costs”) incurred or to be
incurred by such Lender as a result of (i) any continuation, conversion, payment
or prepayment of any Revolving Credit Loan other than a Prime Rate Loan on a day
other than the last day of the Interest Period for such Revolving Credit Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise) or (ii) any failure by the Borrowers (for a reason other than the
failure of such Lender to make a Revolving Credit Loan) to prepay, borrow,
continue or convert any Revolving Credit Loan other than a Prime Rate Loan on
the date or in the amount notified by the Borrowers, (iii) in the event that
after a Borrower delivers a notice of commitment reduction under SECTION 2.13 or
a notice of prepayment under SECTION 2.14 in respect of LIBOR Loans, such
commitment reductions or such prepayments are not made on the day specified in
such notice of reduction or prepayment, and (iv) any assignment of a LIBOR Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrowers pursuant to SECTION 2.22, including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Revolving Credit Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.  For purposes of
calculating amounts payable by the Borrowers to the Lenders under this SECTION
2.14(b), each Lender shall be deemed to have funded each LIBOR Loan made by it
at the LIBO Rate used in determining the Adjusted LIBO Rate for such Revolving
Credit Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such LIBOR Loan was in fact so funded.  Any Lender demanding
reimbursement for such loss shall deliver to the Borrowers from time to time one
or more certificates setting forth the amount of such loss as determined by such
Lender and setting forth in reasonable detail the manner in which such amount
was determined and such amounts shall be due within ten (10) Business Days after
the receipt of such notice.
 
(c) Whenever any partial prepayment of Revolving Credit Loans are to be applied
to LIBOR Loans, such LIBOR Loans shall be prepaid in the chronological order of
their Interest Payment Dates or as the Borrowers may otherwise designate in
writing.
 
SECTION 2.15 Mandatory Prepayment; Cash Collateral.
 
The outstanding Obligations shall be subject to prepayment as follows:
 
 
59

--------------------------------------------------------------------------------

 
(A) If at any time the amount of Total Outstandings causes Excess Availability
to be less than zero (other than as a result of a Permitted Overadvance pursuant
to SECTION 2.05(a)), the Borrowers will, immediately (y) prepay the Loans in an
amount necessary to eliminate such deficiency; and (z) if, after giving effect
to the prepayment in full of all outstanding Loans such deficiency has not been
eliminated, Cash Collateralize Letter of Credit Outstandings in an amount
necessary to eliminate such deficiency.
 
(B) The Loans shall be repaid daily in accordance with (and to the extent
required under) the provisions of SECTION 2.16, to the extent then applicable
and without regard to minimum and integral amounts).
 
(C) Except during the continuance of a Cash Dominion Event, any Cash Receipts
and other payments received by the Administrative Agent shall be applied as the
Borrowers shall direct the Administrative Agent in writing, and otherwise
consistent with the provisions of SECTION 2.14.
 
(D) The Borrowers shall prepay the Obligations (without a reduction in the Total
Commitments) with 100% of the net cash proceeds received by the Borrowers or any
other Loan Party in connection with any asset sale made pursuant to SECTION
6.05(h), such prepayment to be made contemporaneously with the receipt of such
payment.
 
(E) The Borrowers shall prepay the Obligations (without a reduction in the Total
Commitments) with 100% of the net cash proceeds received by the Borrowers or any
other Loan Party from any casualty or other loss with respect to any ABL Primary
Collateral during the continuance of a Cash Dominion Event, such prepayment to
be made contemporaneously with the receipt of such proceeds.
 
(F) The Borrowers shall repay the Obligations as required pursuant to SECTION
2.13(b).
 
SECTION 2.16 Credit Card Arrangements; Cash Management.
 
(a) Annexed hereto as Schedule 2.16(a) is a list describing, as of the Closing
Date, all arrangements to which any Loan Party is a party with respect to the
payment to such Loan Party of the proceeds of all credit card and debit card
charges for sales by such Loan Party.
 
(b) Annexed hereto as Schedule 2.16(b) is a list describing, as of the Closing
Date, all Deposit Accounts (including DDAs) of each Loan Party.  Promptly upon
the request of the Administrative Agent, the Borrowers shall deliver to the
Administrative Agent an update to Schedule 2.16(b), setting forth all Deposit
Accounts (including DDAs) that are maintained by the Loan Parties as of such
date, which schedule shall include, with respect to each depository (i) the name
and address of such depository; (ii) the account number(s) maintained with such
depository; and (iii) a contact person at such depository.
 
(c) To the extent not previously delivered, each Loan Party shall:
 
 
60

--------------------------------------------------------------------------------

 
(i) on or prior to the Closing Date, deliver to the Administrative Agent
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit D which have been executed on behalf of such Loan
Party and addressed to such Loan Party’s credit card and debit card
clearinghouses and processors listed on Schedule 2.16(b); and
 
(ii) on or prior to the sixty (60) day anniversary of the Closing Date, or such
later date as to which the Administrative Agent, in its discretion, shall agree
(such date, the “Blocked Account Date”), enter into a blocked account agreement
(each, a “Blocked Account Agreement”), reasonably satisfactory to the
Administrative Agent, with each Blocked Account Bank, with respect to each
Deposit Account in which funds of any Loan Party are concentrated (collectively,
the “Blocked Accounts”).
 
(d) Each Loan Party covenants that it shall cause, and each Credit Card
Notification and Blocked Account Agreement entered into by a Loan Party shall
require, during the continuance of a Cash Dominion Event (and delivery of notice
thereof from the Administrative Agent), the ACH or wire transfer on each
Business Day (and whether or not there is then an outstanding balance in the
Loan Account) of all available cash receipts (the “Cash Receipts”) to the
account maintained by the Administrative Agent at Bank of America (the
“Administrative Agent’s Account”), from:
 
(i) the sale of Inventory and other Collateral;
 
(ii) all proceeds of collections of Accounts;
 
(iii) each Blocked Account (including all cash deposited therein from each DDA);
and
 
(iv) the cash proceeds of all credit card and debit card charges.
 
If any cash or Cash Equivalents owned by any Loan Party (other than (i) petty
cash accounts funded in the ordinary course of business, the deposits in which
shall not aggregate more than $1,000,000 or exceed $25,000 with respect to any
one account (or in each case, such greater amounts to which the Administrative
Agent may agree), and (ii) payroll, trust and tax withholding accounts funded in
the ordinary course of business and required by Applicable Law) are deposited to
any account, or held or invested in any manner, otherwise than in a Blocked
Account that is subject to a Blocked Account Agreement (or a Deposit Account
which is swept daily to a Blocked Account), then the Borrowers shall cause all
funds in such accounts or so held or so invested to be transferred with such
frequency as may be required by the Administrative Agent to a Blocked Account
that is subject to a Blocked Account Agreement (or a Deposit Account which is
swept daily to a Blocked Account).
 
(e) The Loan Parties may close Deposit Accounts or Blocked Accounts and/or open
new DDAs or Blocked Accounts, subject to the execution and delivery to the
Administrative Agent of appropriate Blocked Account Agreements (except with
respect to any payroll, trust and tax withholding accounts or unless expressly
waived by the Administrative Agent) consistent with the provisions of this
SECTION 2.16 and otherwise reasonably satisfactory to the Administrative
Agent.  The Loan Parties shall furnish the Administrative Agent with prior
written notice of their intention to open or close a Blocked Account and the
Administrative
 
 
61

--------------------------------------------------------------------------------

 
Agent shall promptly notify the Lead Borrower as to whether the Administrative
Agent shall require a Blocked Account Agreement with the Person with whom such
account will be maintained.  Unless consented to in writing by the
Administrative Agent, the Loan Parties shall not enter into any agreements with
credit card or debit card processors other than the ones expressly contemplated
herein unless contemporaneously therewith, a Credit Card Notification, is
executed and delivered to the Administrative Agent.  The Loan Parties may also
maintain one or more disbursement accounts to be used by the Loan Parties for
disbursements and payments (including payroll) in the ordinary course of
business or as otherwise permitted hereunder.
 
(f) The Loan Parties shall establish and maintain cash management arrangements
and procedures, including Blocked Accounts and Deposit Account concentration
arrangements, reasonably satisfactory to the Administrative Agent.
 
(g) The Administrative Agent’s Account shall at all times be under the sole
dominion and control of the Administrative Agent.  The Borrowers hereby
acknowledge and agree that (i) they have no right of withdrawal from the
Administrative Agent’s Account, (ii) the funds on deposit in the Administrative
Agent’s Account shall at all times continue to be collateral security for all of
the Obligations, and (iii) the funds on deposit in the Administrative Agent’s
Account shall be applied as provided in this Agreement.  In the event that,
notwithstanding the provisions of this SECTION 2.16, during the continuation of
a Cash Dominion Event, any Borrower receives or otherwise has dominion and
control of any such proceeds or collections, such proceeds and collections shall
be held in trust by such Borrower for the Administrative Agent, shall not be
commingled with any of such Borrower’s other funds or deposited in any account
of such Borrower and shall promptly be deposited into the Administrative Agent’s
Account or dealt with in such other fashion as such Borrower may be instructed
by the Administrative Agent.
 
(h) Any amounts received in the Administrative Agent’s Account at any time when
all of the Obligations then due have been and remain fully repaid shall be
remitted to the operating account of the Borrowers maintained with the
Administrative Agent.
 
(i) The Administrative Agent shall promptly (but in any event within five (5)
Business Day) furnish written notice to each Person with whom a Blocked Account
is maintained of any termination of a Cash Dominion Event.
 
(j) The following shall apply to deposits and payments under and pursuant to
this Agreement:
 
(i) Funds shall be deemed to have been deposited to the Administrative Agent’s
Account on the Business Day on which deposited, provided that such deposit is
available to the Administrative Agent by 4:00 p.m. on that Business Day (except
that if the Obligations are being paid in full, by 2:00 p.m., on that Business
Day);
 
(ii) Funds paid to the Administrative Agent, other than by deposit to the
Administrative Agent’s Account, shall be deemed to have been received on the
Business Day when they are good and collected funds, provided that such payment
is available to the Administrative Agent by 4:00 p.m. on that Business Day
(except that if the Obligations are being paid in full, by 2:00 p.m., on that
Business Day);
 
 
62

--------------------------------------------------------------------------------

 
(iii) If a deposit to the Administrative Agent’s Account or payment is not
available to the Administrative Agent until after 4:00 p.m. on a Business Day,
such deposit or payment shall be deemed to have been made at 9:00 a.m. on the
then next Business Day;
 
(iv) If any item deposited to the Administrative Agent’s Account and credited to
the Loan Account is dishonored or returned unpaid for any reason, whether or not
such return is rightful or timely, the Administrative Agent shall have the right
to reverse such credit and charge the amount of such item to the applicable Loan
Account and the Borrowers shall indemnify the Secured Parties against all
out-of-pocket claims and losses resulting from such dishonor or return; and
 
(v) All amounts received under this SECTION 2.16 shall be applied in the manner
set forth in SECTION 7.03.
 
SECTION 2.17 Fees.
 
(a) The Borrowers shall pay to the Administrative Agent and the Arranger, for
their respective accounts, the fees set forth in the Fee Letter as and when
payment of such fees is due as therein set forth.
 
(b) The Borrowers shall pay the Administrative Agent, for the account of the
Lenders, an aggregate fee (the “Unused Fee”) equal to the Applicable Unused Fee
Rate per annum (on the basis of actual days elapsed in a year of 360 days) of
the average daily balance of the Lenders’ respective Unused Commitment during
the Fiscal Quarter just ended (or relevant period with respect to the payment
being made through the first Fiscal Quarter ending after the Closing Date or on
the Termination Date), subject to adjustment as provided in SECTION 2.24.  The
Unused Fee shall be paid in arrears, on the first day of each Fiscal Quarter
after the execution of this Agreement and on the Termination Date.  The
Administrative Agent shall pay the Unused Fee to the Lenders upon the
Administrative Agent’s receipt of the Unused Fee based upon each Lender’s pro
rata share of the average daily balance of the Lenders’ Unused Commitment,
subject to adjustment as provided in SECTION 2.24.
 
(c) The Borrowers shall pay the Administrative Agent, for the account of the
Lenders who are then participating in the Letters of Credit, on the first day of
each Fiscal Quarter and on demand after the Termination Date, in arrears, a fee
calculated on the basis of a 360 day year, as applicable and actual days elapsed
(each, a “Letter of Credit Fee”), equal to the following per annum percentages
of the average face amount of the following categories of Letters of Credit
outstanding during the three month period then ended:
 
(i) Standby Letters of Credit: for the account of each Lender in accordance with
its Commitment Percentage, at a per annum rate equal to the then Applicable
Margin for LIBOR Loans; and
 
(ii) Commercial Letters of Credit: for the account of each Lender in accordance
with its Commitment Percentage, at a per annum rate equal to the then Applicable
Margin for LIBOR Loans less one-half of one percent (0.50%);
 
 
63

--------------------------------------------------------------------------------

 
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Bank pursuant to SECTION 2.11 shall be payable, to the maximum extent permitted
by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Commitment Percentages allocable to such Letter
of Credit pursuant to SECTION 2.24(a)(iv), with the balance of such fee, if any,
payable to the Issuing Bank for its own account.
 
(d) The Borrowers shall pay to the Issuing Bank, in addition to all Letter of
Credit Fees otherwise provided for herein, (i) the reasonable and customary fees
and charges of the Issuing Bank in connection with the negotiation, settlement
and amendment of each Letter of Credit issued by the Issuing Bank, and (ii) a
fronting fee (each, a “Fronting Fee”) equal to one-eighth of one percent
(0.125%) on the amount of all Letters of Credit.  Each such Fronting Fee shall
be payable on the first day of each Fiscal Quarter and on demand after the
Termination Date, in arrears.  In addition, but without duplication, the
Borrowers shall pay directly to the Issuing Bank for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the Issuing Bank relating to letters of credit as
from time to time in effect.
 
(e) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the account of the Administrative Agent and other
Credit Parties as provided herein. Once due, all fees shall be fully earned and
shall not be refundable when paid under any circumstances.
 
SECTION 2.18 Maintenance of Loan Account; Statements of Account.
 
(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrowers (each, the “Loan Account”) which will reflect (i) all Loans and
other advances made by the Lenders to the Borrowers or for the Borrowers’
account, (ii) all Letter of Credit Disbursements, fees and interest that have
become payable as herein set forth, and (iii) any and all other monetary
Obligations that have become payable.
 
(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or from other Persons for the Borrowers’
account, including all amounts received in the Administrative Agent’s Account
from the Blocked Account Banks, and the amounts so credited shall be applied as
set forth in and to the extent required by SECTION 2.15 or SECTION 7.03, as
applicable.  After the end of each calendar quarter, the Administrative Agent
shall send to the Borrowers a statement accounting for the charges (including
interest), loans, advances and other transactions occurring among and between
the Administrative Agent, the Lenders and the Borrowers during such calendar
quarter.  The quarterly statements, absent manifest error, shall be deemed
presumptively correct.
 
SECTION 2.19 Payments.
 
(a) The Borrowers shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of drawings under Letters of Credit, of amounts payable under SECTION 2.12,
SECTION 2.14(b),
 
 
64

--------------------------------------------------------------------------------

 
SECTION 2.21, SECTION 9.04 or otherwise) prior to 2:00 p.m. on the date when
due, in immediately available funds, without setoff or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Office,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to SECTION 2.12,
SECTION 2.14(b), SECTION 2.21, and SECTION 9.04 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, except with respect to LIBOR Borrowings, the date
for payment shall be extended to the next succeeding Business Day, and, if any
payment due with respect to LIBOR Borrowings shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, unless that succeeding Business Day is in the next calendar month,
in which event, the date of such payment shall be on the last Business Day of
subject calendar month, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
 
(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest, fees and
other amounts then due hereunder, shall be applied in accordance with the
provisions of SECTION 2.15 or SECTION 7.03 ratably among the parties entitled
thereto in accordance with the amounts of principal, unreimbursed drawings under
Letters of Credit, interest, fees and other amounts then due to such respective
parties. For purposes of calculating interest due to a Lender, that Lender shall
be entitled to receive interest on the actual amount contributed by that Lender
towards the principal balance of the Loans outstanding during the applicable
period covered by the interest payment made by the Borrowers.  Any net principal
reductions to the Loans received by the Administrative Agent in accordance with
the Loan Documents during such period shall not reduce such actual amount so
contributed, for purposes of calculation of interest due to that Lender, until
the Administrative Agent has distributed to the applicable Lender its Commitment
Percentage thereof.  All credits against the Obligations shall be conditioned
upon final payment to the Administrative Agent of the items giving rise to such
credits. If any item credited to the Loan Account is dishonored or returned
unpaid for any reason, whether or not such return is rightful or timely, the
Administrative Agent shall have the right to reverse such credit and charge the
amount of such item to the Loan Account and the Borrowers shall indemnify the
Secured Parties against all claims and losses resulting from such dishonor or
return.
 
(c) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and
 
 
65

--------------------------------------------------------------------------------

 
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBOR Loans (or, in the case of
any Borrowing of Prime Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with the
terms hereof and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Prime Rate Loans.  If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
 
SECTION 2.20 Settlement Amongst Lenders.
 
(a) The Swingline Lender may, at any time (but, in any event weekly), on behalf
of the Borrowers (which hereby authorizes the Swingline Lender to act on its
behalf in that regard) request the Administrative Agent to cause the Lenders to
make a Revolving Credit Loan (which shall be a Prime Rate Loan) in an amount
equal to such Lender’s Commitment Percentage of the outstanding amount of
Swingline Loans made in accordance with SECTION 2.06 (including any Permitted
Overadvance made as a Swingline Loan), which request may be made regardless of
whether the conditions set forth in Article IV have been satisfied.  Upon such
request, each Lender shall make available to the Administrative Agent the
proceeds of such Revolving Credit Loan (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender.  If the Swingline Lender requires a Revolving
Credit Loan to be made by the Lenders and the request therefor is received prior
to 1:00 p.m. on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if the request therefor
is received after 1:00 p.m., then no later than 3:00 p.m. on the next Business
Day. The obligation of each such Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the
 
 
66

--------------------------------------------------------------------------------

 
Administrative Agent or the Swingline Lender.  If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(b) The amount of each Lender’s Commitment Percentage of outstanding Revolving
Credit Loans shall be computed weekly (or more frequently in the Administrative
Agent’s discretion) and shall be adjusted upward or downward based on all Loans
(including Swingline Loans) and repayments of Loans (including Swingline Loans)
received by the Administrative Agent as of 3:00 p.m. on the first Business Day
(such date, the “Settlement Date”) following the end of the period specified by
the Administrative Agent.
 
(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Loans for the
period and the amount of repayments received for the period.  As reflected on
the summary statement, subject to the provisions of, and adjustments pursuant
to, SECTION 2.24, (i) the Administrative Agent shall transfer to each Lender its
Commitment Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Credit Loans made
by each Lender with respect to Revolving Credit Loans to the Borrowers shall be
equal to such Lender’s Commitment Percentage of Revolving Credit Loans, as
applicable, outstanding as of such Settlement Date.  If the summary statement
requires transfers to be made to the Administrative Agent by the Lenders and is
received prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day.  The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent.  If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Effective Rate.
 
SECTION 2.21 Taxes.
 
(a) Except as otherwise expressly provided in this SECTION 2.21, any and all
payments by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided,
however, that if a Loan Party or the Administrative Agent or a Lender shall be
required to deduct, withhold or remit any such Taxes from such payments, then
(i) in the case of any Indemnified Taxes or Other Taxes, the sum payable shall
be increased as necessary so that after making all required deductions,
withholdings, or remittances for such Taxes (including deductions or
withholdings applicable to additional sums payable under this SECTION 2.21) the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the Loan Party
shall make such deductions or withholdings and (iii) the Loan Party shall pay
the full amount
 
 
67

--------------------------------------------------------------------------------

 
deducted or withheld to the relevant Governmental Authority in accordance with
Applicable Law.
 
(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
 
(c) The Loan Parties shall indemnify each Credit Party, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid or payable by such Credit Party on or with respect to any
payment by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this SECTION
2.21) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Credit Party, or by the
Administrative Agent on its own behalf or on behalf of any other Credit Party,
setting forth in reasonable detail the manner in which such amount was
determined, shall be conclusive absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Lead Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) (i)           Any Foreign Lender that is entitled to an exemption from or
reduction in United States withholding Tax shall deliver to the Lead Borrower
and the Administrative Agent two (2) copies of (i) either United States Internal
Revenue Service Form W-8BEN (claiming a treaty benefit) or Form W-8ECI, or any
subsequent versions thereof or successors thereto, or, (ii) in the case of a
Foreign Lender claiming exemption from or reduction in U.S. federal withholding
Tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a (A) Form W-8BEN, or any subsequent versions thereof or
successors thereto and (B) a certificate representing that such Foreign Lender
(1) is not a bank for purposes of Section 881(c) of the Code, (2) is not a ten
percent (10.00%) shareholder (within the meaning of Section 871(h)(3)(B) of the
Code) of any Loan Party and (3) is not a controlled foreign corporation related
to the Loan Parties (within the meaning of Section 864(d)(4) of the Code)), in
all cases, properly completed and duly executed by such Foreign Lender claiming,
as applicable, complete exemption from or reduced rate of, U.S. federal
withholding tax on payments by the Loan Parties under this Agreement and the
other Loan Documents, or in the case of a Foreign Lender claiming exemption for
“portfolio interest” certifying that it is not a foreign corporation,
partnership, estate or trust. Such forms shall be delivered by each Foreign
Lender on or before the date it becomes a party to this Agreement (or, in the
case of a transferee that is a participation holder, on or before the date such
participation holder becomes a transferee hereunder) and on or before the date,
if any, such Foreign Lender changes its applicable lending office by designating
a different lending office (a “New Lending Office”).  In addition, each Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender.  Notwithstanding any other
provision of this SECTION 2.21(e), a Lender shall not be required to deliver any
form pursuant to this SECTION 2.21(e) that such Lender is not legally able to
deliver.
 
 
68

--------------------------------------------------------------------------------

 
(ii) Each Lender that is a “United States person” as defined under Section
7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Lead Borrower and
the Administrative Agent such form or forms, certificates or documentation,
including two original copies of United States Internal Revenue Service Form
W-9, as reasonably requested by the Lead Borrower to confirm or establish that
such U.S. Lender is not subject to deduction, withholding, or backup withholding
of United States federal income Tax with respect to any payments to such U.S.
Lender.  Such forms shall be delivered by each U.S. Lender to the Borrowers on
or before the date such U.S. Lender becomes a party to this Agreement (or, in
the case of a transferee that is a participation holder, on or before the date
such participation holder becomes a transferee).
 
(f) The Loan Parties shall not be required to indemnify any Lender or to pay any
additional amounts to any Lender in respect of U.S. federal withholding Tax
pursuant to paragraph (a) or (c) above, to the extent that the obligation to pay
such additional amounts would not have arisen but for a failure by such Lender
to comply with the provisions of paragraph (e) above.  Should a Lender become
subject to Taxes because of its failure to deliver a form required hereunder,
the Loan Parties shall, at such Lender’s expense, take such steps as such Lender
shall reasonably request to assist such Lender to recover such Taxes.
 
(g) If any Loan Party shall be required pursuant to this SECTION 2.21 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Indemnified Taxes or Other Taxes subsequent to
the Closing Date (or, if applicable, subsequent to the date such Person becomes
a party to this Agreement) as a result of any change in the circumstances of
such Credit Party (other than a change in Applicable Law), including without
limitation a change in the residence, place of incorporation, principal place of
business of such Credit Party or a change in the branch or lending office of
such Credit Party, as the case may be, such Credit Party shall use reasonable
efforts to avoid or minimize any amounts which might otherwise be payable
pursuant to this SECTION 2.21(g); provided, however, that such efforts shall not
include the taking of any actions by such Credit Party that would result in any
Tax, costs or other expense to such Credit Party (other than a Tax, cost or
other expense for which such Credit Party shall have been reimbursed or
indemnified by the Loan Parties pursuant to this Agreement or otherwise) or any
action which would or might in the reasonable opinion of such Credit Party have
an adverse effect upon its business, operations or financial condition or
otherwise be disadvantageous to such Credit Party.
 
(h) If any Lender is entitled to a reduction in (and not complete exemption
from) the applicable withholding Tax, the Borrowers may withhold from any
interest payment to such Lender an amount equivalent to the applicable
withholding Tax after taking into account such reduction.
 
(i) If any Credit Party, in its sole discretion, determines that it has actually
and finally realized, by reason of a refund, deduction or credit of any Taxes
paid or reimbursed by the Loan Parties pursuant to subsection (a) or (c) above
in respect of payments under the Loan Documents (which refund, deduction or
credit is provided by the jurisdiction imposing such Taxes), a current monetary
benefit that it would otherwise not have obtained and that would result in the
total payments under this SECTION 2.21 exceeding the amount needed to make such
Credit Party whole, such Credit Party shall pay to the Borrowers (but only to
the extent of indemnity
 
 
69

--------------------------------------------------------------------------------

 
payments made, or additional amounts paid, by the Borrowers under this SECTION
2.21 with respect to the Taxes or Other Taxes giving rise to such refund), with
reasonable promptness following the date upon which it actually realizes such
benefit, an amount equal to the amount of such refund, deduction or credit, net
of all out of pocket expenses incurred in securing such refund, deduction and
without interest; provided that the Borrowers, upon the request of the
applicable Credit Party, agree to repay the amount paid over to the Borrowers
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Credit Party in the event such Credit Party is
required to repay such refund to such Governmental Authority.  This
SECTION 2.21(i) shall not be construed to require any Credit Party to make
available its Tax returns (or any other confidential information relating to its
Taxes) to any Loan Party.
 
SECTION 2.22 Mitigation Obligations; Replacement of Lenders.
 
(a) If any Lender requests compensation under SECTION 2.12 or cannot make Loans
under SECTION 2.10, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.21, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate such restriction under SECTION
2.10 or eliminate or reduce amounts payable pursuant to SECTION 2.12 or SECTION
2.21, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, however, that the Borrowers shall not be
liable for such costs and expenses of a Lender requesting compensation if (i)
such Lender becomes a party to this Agreement on a date after the Closing Date
and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.
 
(b) If any Lender requests compensation under SECTION 2.12, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.21, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrowers the right to replace a Lender as a party hereto, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, SECTION 9.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in SECTION 9.06(b);
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letter of Credit
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under SECTION
 
 
70

--------------------------------------------------------------------------------

 
2.14(b)) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under SECTION 2.12 or payments required to be made pursuant to SECTION 2.21,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(iv) such assignment does not conflict with Applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
SECTION 2.23 Cash Collateral.
 
(a) Certain Credit Support Events.  Upon the request of the Administrative Agent
or the Issuing Bank (i) if the Issuing Bank has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
unreimbursed Letter of Credit Disbursement, or (ii) if, as of the date that is
five (5) days prior to the Termination Date, there shall exist any Letter of
Credit Outstandings, the Borrowers shall, in each case, immediately Cash
Collateralize the then Letter of Credit Outstandings.  At any time that there
shall exist a Lender that is a Defaulting Lender, immediately upon the request
of the Administrative Agent, the Issuing Bank or the Swingline Lender, the
Borrowers shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to SECTION
2.24(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent.  Each
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to SECTION 2.23(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this SECTION 2.23 or SECTIONS
2.06, 2.11, 2.15, 2.24 or 7.02 in respect of Letters of Credit or Swingline
Loans shall be held and applied to the satisfaction of the specific Letter of
Credit Outstandings, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a
 
 
71

--------------------------------------------------------------------------------

 
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with SECTION 9.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this SECTION 2.23 may be
otherwise applied in accordance with SECTION 7.03), and (y) the Person providing
Cash Collateral and the Issuing Bank or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
 
SECTION 2.24 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in SECTION 9.01.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to SECTION 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Bank or
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by the Issuing Bank or the Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Lead
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Revolving Credit Loan or Cash Collateralization of any Letter of
Credit in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Lead
Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans or drawings
under Letters of Credit under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swing Line Lender against that Defaulting
 
 
72

--------------------------------------------------------------------------------

 
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or any Lender’s
participation in any Letter of Credit Disbursement in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or participation in such Letter of Credit Disbursements were made at a time when
the conditions set forth in SECTION 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and participations in Letter of
Credit Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of or participations in
Letter of Credit Disbursements owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this SECTION 2.24(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any Unused Fee pursuant to SECTION 2.17(b) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in SECTION 2.17(c).
 
(iv) Reallocation of Commitment Percentages to Reduce Fronting Exposure.  During
any period in which there is a Lender that is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to SECTIONS 2.11 and 2.20, the “Commitment Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Loans of that Lender.
 
(b) Defaulting Lender Cure.  If the Lead Borrower, the Administrative Agent, and
in the case of the Lender that is a Defaulting Lender, the Swingline Lender and
the Issuing Bank, agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitment Percentages (without
giving effect to SECTION 2.24(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender;
 
 
73

--------------------------------------------------------------------------------

 
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
 
SECTION 2.25 Designation of Lead Borrower as Borrowers’ Agent.
 
(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Revolving Credit Loans and Letters of Credit,
the proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement.  As the disclosed principal for its agent, each
Borrower shall be obligated to the Administrative Agent and each Lender on
account of Revolving Credit Loans so made and Letters of Credit so issued as if
made directly by the Lenders to such Borrower, notwithstanding the manner by
which such Revolving Credit Loans and Letters of Credit are recorded on the
books and records of the Lead Borrower and of any other Borrower.
 
(b) Each Borrower represents to the Credit Parties that it is an integral part
of a consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise.  Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers.  Consequently, each Borrower hereby assumes and agrees
to discharge all Obligations of each of the other Borrowers as if such Borrower
which is so assuming and agreeing were each of the other Borrowers.
 
(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Lead Borrower has requested a
Revolving Credit Loan.  None of the Administrative Agent nor any other Credit
Party shall have any obligation to see to the application of such proceeds.
 
(d) The authority of the Lead Borrower to request Revolving Credit Loans and
Letters of Credit on behalf of, and to bind, the Borrowers, shall continue
unless and until the Administrative Agent actually receives written notice of:
(i) the termination of such authority, and (ii) the subsequent appointment of a
successor Lead Borrower, which notice is signed by the respective Financial
Officers of each Borrower; and (iii) written notice from such successive Lead
Borrower accepting such appointment and acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.
 
 
74

--------------------------------------------------------------------------------

 
                          ARTICLE III                                
 


 
Representations and Warranties
 
To induce the Credit Parties to make the Loans and to issue Letters of Credit,
the Loan Parties, jointly and severally, make the following representations and
warranties to each Credit Party with respect to each Loan Party:
 
SECTION 3.01 Existence, Qualification and Power; Compliance with Laws.
 
Each Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Applicable Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party (including, with respect to the Borrowers, to borrow money and
request Letters of Credit hereunder), (c) is duly qualified and in good standing
under the Applicable Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Applicable Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  Schedule 3.01 annexed
hereto sets forth, as of the Closing Date, each Loan Party’s name as it appears
in official filings in its state of incorporation or organization, its
organization type, and organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.
 
SECTION 3.02 Authorization; No Contravention.
 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party (a) are within such Loan Party’s corporate or
other powers and have been duly authorized by all necessary corporate or other
organizational action, and (b) do not and will not (i) contravene the terms of
any of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of (or requirement to create) any
Lien under or require any payment to be made under (x) any contractual
obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Applicable
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(x), to the extent that
such conflict, breach, contravention or payment, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.03 Governmental Authorization; Other Consents.
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection
 
 
75

--------------------------------------------------------------------------------

 
with (a) the execution, delivery or performance by, or enforcement against, any
Loan Party of this Agreement or any other Loan Document, (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Security Documents, (c)
the perfection or maintenance of the Liens created under the Security Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of their rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Security Documents, except for
(i) filings necessary to perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties and (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.
 
SECTION 3.04 Enforceability.
 
This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto.  This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of each such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and by general principles of equity.
 
SECTION 3.05 Financial Statements; No Material Adverse Effect.
 
(a) (i)  The Audited Financial Statements fairly present in all material
respects the financial condition of the Lead Borrower and its consolidated
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein and
(ii) the Unaudited Financial Statements fairly present in all material respects
the financial condition of the Lead Borrower and its consolidated Subsidiaries
as of the dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein.
 
(b) Since January 30, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
(c) As of the Closing Date, neither any Loan Party nor any Subsidiary has any
material Indebtedness or other material obligations or liabilities (including
liabilities for taxes and material commitments), direct or contingent other than
(i) the liabilities reflected on Schedule 6.03, and (ii) obligations arising
under this Agreement and the other Loan Documents.
 
(d) As of the Closing Date, the Financial Performance Projections attached
hereto as Schedule 3.05(d), represent the Borrowers’ best good faith estimate of
future financial performance and are based on assumptions believed by the
Borrowers to be fair and reasonable in light of current market conditions, it
being acknowledged and agreed by Administrative Agent and Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such Financial
Performance Projections may differ from the projected results set forth therein.
 
 
76

--------------------------------------------------------------------------------

 
SECTION 3.06 Litigation.
 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Loan Party, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Lead Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) involve any of the Loan
Documents, which could reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.07 No Default.
 
Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any contractual obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
 
SECTION 3.08 Ownership of Property; Liens.
 
(a) Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, or easements or other
limited property interests in, all real property necessary in the ordinary
conduct of its business, free and clear of all Liens except (i) for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes, (ii) Liens
permitted by SECTION 6.01 and except (iii) where the failure to have such title
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
(b) Schedule 3.08(b)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties as of the Closing Date.  Schedule
3.08(b)(ii) sets forth the address of all Real Estate that is leased by the Loan
Parties as of the Closing Date, together with a list of the lessor with respect
to each such Lease.  Except as would not reasonably be expected to result in a
Material Adverse Effect, each such Lease is in full force and effect and the
Loan Parties are not in default of the terms thereof.
 
SECTION 3.09 Environmental Compliance.
 
(a) There are no claims, actions, suits, or proceedings alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(b) Except as specifically disclosed in Schedule 3.09(b) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state,
provincial or local list or is adjacent to any such property; (ii) to the
knowledge of the Loan Parties, there are no, and never have been, any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed of on any property
 
 
77

--------------------------------------------------------------------------------

 
currently owned, leased or operated by any Loan Party or any of its Subsidiaries
or, to its knowledge, on any property formerly owned or operated by any Loan
Party or any of its Subsidiaries; (iii) to the knowledge of the Loan Parties,
there is no asbestos or asbestos-containing material, the renewal or remediation
of which is required by any Environmental Law, on any property currently owned
or operated by any Loan Party or any of its Subsidiaries; and (iv) to the
knowledge of the Loan Parties, Hazardous Materials have not been released,
discharged or disposed of by any Person on any property currently or formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries and
Hazardous Materials have not otherwise been released, discharged or disposed of
by any of the Loan Parties and their Subsidiaries at any other location.
 
(c) The properties owned, leased or operated by the Loan Parties and their
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
 
(d) Except as specifically disclosed in Schedule 3.09(d), neither any Loan Party
nor any of their Subsidiaries is undertaking, or has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.
 
(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.
 
(g) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any applicable Environmental Law, except for
any requirement the noncompliance with which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
(h) As of the Closing Date, the Borrowers have made available to the
Administrative Agent and the Lenders all material documents, studies, and
reports in the possession, custody or control of the Loan Parties concerning
compliance with or liability under Environmental Law, including those concerning
the actual or suspected existence of Hazardous Material at Real
 
 
78

--------------------------------------------------------------------------------

 
Estate or facilities currently or formerly owned, operated, leased or used by
the Loan Parties which could reasonably be expected to have a Material Adverse
Effect.
 
SECTION 3.10 Taxes.
 
The Lead Borrower and its Subsidiaries have timely filed all federal, state and
other material tax returns and reports required to be filed, and have timely
paid all federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate actions diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Loan Parties or any of their Subsidiaries that would, if
made, have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.
 
SECTION 3.11 ERISA; Plan Compliance.
 
(a) Except as set forth in Schedule 3.11 or as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance in with the applicable provisions of ERISA, the Code,
and other federal, state or provincial Applicable Laws (and the regulations and
published interpretations thereunder).
 
(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Plan; (ii) no Plan has an “accumulated funding deficiency” (as defined in
Section 412 of the Code), whether or not waived; (iii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this SECTION 3.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
 
(c) The Loan Parties are in compliance with the requirements of federal or state
laws with respect to each Plan, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect.  No fact or situation
that may reasonably be expected to result in a Material Adverse Effect exists in
connection with any Plan.  No Loan Party has any material withdrawal liability
in connection with a Plan.  No Pension Event has occurred which could reasonably
be expected to result in a Material Adverse Effect.  No lien has arisen, choate
or inchoate, in respect of a Loan Party or its Subsidiaries or their property in
connection with any Plan (except for contribution amounts not yet due).
 
SECTION 3.12 Subsidiaries; Equity Interests; Investments.
 
As of the Closing Date, neither the Lead Borrower nor any other Loan Party has
any Subsidiaries other than those specifically disclosed in Schedule 3.12, and
all of the outstanding
 
 
79

--------------------------------------------------------------------------------

 
Capital Stock in their respective Subsidiaries has been validly issued, is fully
paid and nonassessable and all Capital Stock owned by the Lead Borrower or any
other Loan Party is owned free and clear of all Liens except (i) those created
under the Security Documents, if any, and (ii) any nonconsensual Lien that is
permitted under SECTION 6.01.  As of the Closing Date, Schedule 3.12 (a) sets
forth the name and jurisdiction of each Subsidiary, (b) sets forth the ownership
interest of the Lead Borrower and any other Subsidiary in each Subsidiary,
including the percentage of such ownership and (c) identifies each Subsidiary
that shall be a Borrower or a  Guarantor on the Closing Date.  Schedule 3.12
sets forth a complete and accurate list of all Investments held by any Loan
Party or any Subsidiary of a Loan Party on the date hereof, showing as of the
date hereof the amount, obligor or issuer and maturity, if any, thereof
 
SECTION 3.13 Use of Proceeds; Margin Regulations; Investment Company Act.
 
(a) No Loan Party or Subsidiary is engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock and no proceeds of any Loan or drawings under any Letter of Credit
will be used for the purpose of purchasing or carrying Margin Stock, or any
other purpose that violates Regulation U.  The value of the Margin Stock at any
time owned by the Loan Parties and their Subsidiaries at any time a Credit
Extension constitutes a “purpose credit” (within the meaning of Regulation U)
does not exceed twenty-five percent (25.00%) of the value of the assets of
either of the Borrowers only or the Loan Parties and their Subsidiaries taken as
a whole.
 
(b) Neither the Lead Borrower nor any Subsidiary is or is required to be
registered as an “investment company”, or is subject to regulation, under the
Investment Company Act of 1940.
 
SECTION 3.14 Disclosure.
 
No report, financial statement, confidential information, memorandum,
certificate or other written information furnished by or on behalf of any Loan
Party to any Credit Party in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains or will contain any material
misstatement of fact or omits or will omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were or will be made, not materially misleading; provided that with respect
to the Financial Performance Projections, the Lead Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.
 
SECTION 3.15 Intellectual Property; Licenses, Etc.
 
Each of the Loan Parties and their Subsidiaries own, license or possess the
right to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the
 
 
80

--------------------------------------------------------------------------------

 
operation of their respective businesses as currently conducted, and, without
conflict with the rights of any Person, except to the extent such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.  No IP Rights, advertising, product, process,
method, substance, part or other material used by any Loan Party or any
Subsidiary in the operation of their respective businesses as currently
conducted infringes upon any rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the IP Rights, is pending or, to the knowledge of any Loan Party,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
SECTION 3.16 Solvency.
 
Immediately after giving effect to the application of the proceeds of all
extensions of credit (including those made on the Closing Date), (a) the fair
value of the assets of the Lead Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Lead Borrower and its Subsidiaries, on a consolidated basis,
is greater than the amount that will be required to pay the liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Lead Borrower and its Subsidiaries, on a consolidated basis,
are able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such liabilities become absolute and matured; and (d) the Lead
Borrower and its Subsidiaries, on a consolidated basis, are not engaged in, and
are not about to engage in, business for which they have unreasonably small
capital.  For purposes of this SECTION 3.16, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.
 
SECTION 3.17 No Casualty, Etc.
 
Neither the businesses nor the properties of any Loan Party or any Subsidiary
thereof are affected by any fire, explosion, accident, strike, lockout or other
labor dispute, drought, storm, hail, earthquake, embargo, act of God or of the
public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 3.18 Insurance.
 
The properties of the Lead Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrowers, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Lead Borrower or the applicable
Subsidiary operates.
 
SECTION 3.19 Compliance with Laws and Agreements.
 
Each Loan Party is in compliance with all Applicable Law and Material Contracts,
except where the failure to comply, individually or in the aggregate, would not
reasonably be expected
 
 
81

--------------------------------------------------------------------------------

 
to result in a Material Adverse Effect.  Without limiting the generality of the
foregoing, each Loan Party has obtained all permits, licenses and other
authorizations which are required with respect to the ownership and operations
of its business, except where the failure to obtain such permits, licenses or
other authorizations, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  Each Loan Party is in compliance
with all terms and conditions of all such permits, licenses, orders and
authorizations, except where the failure to comply with such terms or
conditions, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.
 
SECTION 3.20 Labor Matters.
 
There are no strikes, work stoppages, slowdowns or lockouts existing, pending
(or, to the knowledge of any Loan Party, threatened) against or involving any
Loan Party or any Subsidiary of any Loan Party, except for those that would not,
in the aggregate, reasonably be expected to have a Material Adverse
Effect.  Except as set forth in Schedule 3.20, as of the Closing Date, (a) there
is no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any Loan Party or any Subsidiary of any Loan Party, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Loan Party or any Subsidiary of any Loan Party
and (c) no such representative has sought certification or recognition with
respect to any employee of any Loan Party or any Subsidiary of any Loan Party.
 
SECTION 3.21 Security Documents.
 
The Security Documents create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein as security for the Obligations to
the extent that a legal, valid, binding and enforceable security interest in
such Collateral may be created under any Applicable Law of the United States and
any states thereof, including, without limitation, the Uniform Commercial Code
and the Security Documents constitute, or will upon the filing of financing
statements and the obtaining of “control”, in each case, as applicable, with
respect to the relevant Collateral as required under the Uniform Commercial
Code, the creation of a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Borrowers and each Guarantor
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than (x) Permitted Encumbrances having priority under
Applicable Law and (y) Permitted Junior Liens having priority over Secondary
Collateral), except as permitted hereunder or under any other Loan Document, in
each case to the extent that a security interest may be perfected by the filing
of a financing statement under the UCC or by obtaining “control”.
 
 
82

--------------------------------------------------------------------------------

 
                               ARTICLE IV                                
 


 
Conditions
 
SECTION 4.01 Conditions to Effectiveness of Credit Agreement.
 
The effectiveness of this Agreement and the obligation of the Lenders to make
each Loan and of the Issuing Bank to issue each Letter of Credit on the Closing
Date is subject to the satisfaction by the Loan Parties or the waiver of each of
the following conditions precedent:
 
(a) The Administrative Agent (or its counsel) shall have received from each Loan
Party and each Lender either (i) a counterpart of this Agreement and all other
Loan Documents signed on behalf of each such party thereto or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission or electronic .pdf copy of a signed signature page of this
Agreement or any other relevant Loan Document) that each such party has signed a
counterpart of this Agreement and all other Loan Documents to which it is a
party.
 
(b) The Administrative Agent shall have received a notice with respect to any
Borrowing to be made on the Closing Date or any Letter of Credit to be issued on
the Closing Date, as the case may be, as required by Article II, and in the case
of the issuance of a Letter of Credit, the Issuing Bank shall have received
notice with respect thereto in accordance with SECTION 2.11.
 
(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Closing Date) of Maynard,
Cooper & Gale P.C., counsel for the Loan Parties and each local counsel to the
Loan Parties set forth on Schedule 4.01(c), in each case covering such matters
relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby as the Administrative Agent shall reasonably request.  The
Loan Parties hereby request such counsel to deliver such opinions.
 
(d) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization (or similar organizational
document), including all amendments thereto, of each Loan Party, certified, if
applicable, as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing of each Loan Party as of
a recent date, from such Secretary of State or similar Governmental Authority;
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party, the Transactions and, in the case of the
Borrowers, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or organization of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i)
 
 
83

--------------------------------------------------------------------------------

 
above, and (E) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party; and (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above.
 
(e) (i) The Administrative Agent shall have received the results of (x) searches
of the Uniform Commercial Code filings (or equivalent filings) and (y) judgment
and tax lien searches, made with respect to the Loan Parties in the states or
other jurisdictions of formation of such Person and with respect to such other
locations and names listed on the Perfection Certificate, together with (in the
case of clause (y)) copies of the financing statements (or similar documents)
disclosed by such search, and (ii) the Administrative Agent shall have received
evidence of the completion of all other actions, recordings and filings of or
with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby on a first
priority basis, including, without limitation, proper financing statements in
form appropriate for filing under the Uniform Commercial Code of all
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement, covering the
Collateral described in the Security Agreement and Blocked Account Agreements
and the control agreements with respect to securities accounts, in each case
required pursuant to the Loan Documents and duly executed by the appropriate
parties.
 
(f) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Lead Borrower either (A) attaching copies of all material
consents, licenses and approvals required in connection with the consummation by
each Loan Party of the Transactions, the execution, delivery and performance by
each Loan Party and/or the validity against each Loan Party of the Loan
Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required.
 
(g) The Administrative Agent shall have received an Inventory appraisal and
field exam of a recent date in respect of the assets of the Loan Parties and
their Subsidiaries, which shall be in form and substance and with results
satisfactory to Administrative Agent.
 
(h) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Lead Borrower certifying (i) that the conditions specified in
SECTIONS 4.02(b) and (c) have been satisfied.
 
(i) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Credit Agreement shall have been paid in full,
the commitments thereunder terminated and all guarantees and security in support
thereof discharged and released and the Administrative Agent shall have received
reasonably satisfactory evidence thereof.
 
(j) The Administrative Agent shall have received evidence reasonably
satisfactory to it that immediately after giving effect to the Transactions,
including all Credit Extensions on the Closing Date, Excess Availability shall
not be less than an amount equal to $90,000,000.
 
 
84

--------------------------------------------------------------------------------

 
(k) The Administrative Agent shall have received all documentation and other
information about the Loan Parties required under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.
 
(l) (i) Since January 30, 2010, there shall not have occurred any Material
Adverse Effect and (ii) the Administrative Agent shall have received a
certificate from a Responsible Officer of the Lead Borrower certifying as to the
matters set forth in this SECTION 4.01(l).
 
(m) The Administrative Agent shall have received an acceptable Borrowing Base
Certificate dated the Closing Date, and executed by a Financial Officer of the
Lead Borrower.
 
(n) The Administrative Agent shall have received evidence of the Loan Parties’
insurance together with endorsements thereto, naming the Administrative Agent,
on behalf of the Lenders, as an additional insured or loss payee, as the case
may be, all as and to the extent required by the Loan Documents.
 
(o) The Administrative Agent, the Arranger and the Lenders shall have received
all amounts due under the Fee Letter and all other applicable fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced prior to the Closing Date, reimbursement or payment of all out
of pocket expenses required to be reimbursed or paid by the Borrowers hereunder
or under any other Loan Document.
 
(p) The Administrative Agent shall have received the Financial Performance
Projections (after giving effect to the Transactions), in form and substance,
and with results, reasonably satisfactory to the Administrative Agent.
 
(q) The Administrative Agent shall have received such other assurances,
certificates, documents, consents or opinions as the Administrative Agent, the
Issuing Bank, the Swingline Lender or any Lender reasonably may require.
 
SECTION 4.02 Conditions Precedent to Each Credit Extension.
 
The obligation of the Lenders to make each Loan and of the Issuing Bank to issue
each Letter of Credit (or to amend, renew or extend (other than automatic
renewal or extensions) of an outstanding Letter of Credit) on and after the
Closing Date is subject to the satisfaction by the Loan Parties or the waiver of
each of the following conditions precedent:
 
(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by SECTION 2.04 or SECTION 2.06, and in the case
of the issuance, amendment, renewal or extension of a Letter of Credit, the
Issuing Bank shall have received notice with respect thereto in accordance with
SECTION 2.11.
 
(b) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects with the same effect as if
made on and as of such date, other than representations and warranties that
relate solely to an earlier date; and
 
 
85

--------------------------------------------------------------------------------

 
(c) Both before and after giving effect to each Credit Extension, (i) no Default
or Event of Default shall have occurred and be continuing and (ii) Excess
Availability shall not be less than zero (0).
 
The request by the Borrowers for, and the acceptance by the Borrowers of, each
Credit Extension shall be deemed to be a representation and warranty by the Loan
Parties that the conditions specified in this SECTION 4.02 have been satisfied
at that time and that after giving effect to such extension of credit the
Borrowers shall continue to be in compliance with the then Borrowing Base.  The
conditions set forth in this SECTION 4.02 are for the sole benefit of the
Administrative Agent and each other Credit Party and may be waived by the
Administrative Agent (with the consent of the Required Lenders), in whole or in
part, without prejudice to the rights of the Administrative Agent or any other
Credit Party.
 
                     ARTICLE V                      
 


 
Affirmative Covenants
 
Until (i) the Total Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations (other
than contingent indemnity obligations with respect to then unasserted claims and
the Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized or backstopped in
a manner reasonably satisfactory to the Issuing Bank) and (iv) all Letter of
Credit Outstandings have been reduced to zero (or Cash Collateralized or
backstopped in a manner reasonably satisfactory to the Issuing Bank), each Loan
Party covenants and agrees with the Credit Parties that:
 
SECTION 5.01 Financial Statements.
 
The Borrowers will deliver to the Administrative Agent for prompt further
distribution to each Lender:
 
(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Lead Borrower, (i) a Consolidated balance sheet of
the Lead Borrower and its Subsidiaries as at the end of such Fiscal Year, and
the related Consolidated statements of income or operations, stockholders’
equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP consistently applied, audited and
accompanied by a report and opinion of Grant Thornton LLP or any other
independent registered public accounting firm that in the commercially
reasonable opinion of the Administrative Agent is of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or explanatory paragraph or any
qualification or exception as to the scope of such audit and shall be to the
effect that such financial statements fairly represent the financial condition
and results of operations of the Lead Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied and (ii) a
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition
 
 
86

--------------------------------------------------------------------------------

 
and results of operations of the Lead Borrower for such Fiscal Year, as compared
to amounts for the previous Fiscal Year;
 
(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Lead Borrower, (i) a Consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Quarter, and the related (A)
Consolidated statements of income or operations for such Fiscal Quarter and for
the portion of the Fiscal Year then ended and (B) Consolidated statements of
cash flows for the portion of the Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year
or the previous Fiscal Year end, all in reasonable detail and certified by a
Responsible Officer of the Lead Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Lead Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes and (ii) a
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
the Lead Borrower for such Fiscal Quarter and the then elapsed portion of the
fiscal year, as compared to the comparable periods in the previous fiscal year;
 
(c) as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Month of the Lead Borrower, a Consolidated balance sheet of the
Lead Borrower and its Subsidiaries as at the end of each such Fiscal Month, and
the related (A) Consolidated statements of income or operations for such Fiscal
Month and for the portion of the Fiscal Year then ended and (B) Consolidated
statements of cash flows for the portion of the Fiscal Year then ended, setting
forth in each case in comparative form the figures for the previous Fiscal Year
and the corresponding portion of the previous Fiscal Year, all in reasonable
detail and certified by a Responsible Officer of the Lead Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Lead Borrower and its Subsidiaries;
 
(d) as soon as available, and in any event no later than ninety (90) days after
the commencement of each Fiscal Year of the Lead Borrower, (i) a detailed
Consolidated budget by month for such Fiscal Year (including a projected
Consolidated balance sheet of the Lead Borrower and its Subsidiaries, the
related Consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto), (ii) the
projected Borrowing Base and (iii) Excess Availability forecasts, in each case,
as of the end of each month of such Fiscal Year, and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such Fiscal Year (collectively, the “Projections”), which Projections shall in
each case be in form and substance satisfactory to the Administrative Agent and
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on estimates, information and assumptions believed to be
reasonable and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;
 
(e) As soon as available, and in any event no later than seventeen (17) days
after the end of each Fiscal Month (or such longer period as the Administrative
Agent may agree in its reasonable discretion but in any event not to exceed
twenty-one (21) days), a Borrowing Base
 
 
87

--------------------------------------------------------------------------------

 
Certificate, showing the Borrowing Base as of the close of business on the last
day of such Fiscal Month, provided, however, that if (A) any Event of Default
has occurred and is continuing or (B) Excess Availability is at any time less
than the greater of (x) twenty percent (20.00%) of the Maximum Borrowing Amount
at such time and (y) $24,000,000, then such Borrowing Base Certificate shall be
furnished on Wednesday of each week (or, if Wednesday is not a Business Day, on
the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday until the date on which, in the case of clause
(A) above, such Event of Default is waived or cured or, in the case of clause
(B) above, Excess Availability has been greater than the greater of (I) twenty
percent (20.00%) of the Maximum Borrowing Amount and (II) $24,000,000, in each
case for sixty (60) consecutive calendar days after the occurrence of such
event; and
 
(f) promptly upon receipt thereof, copies of all management letters from the
Loan Parties’ independent certified public accountants submitted by such
accountants to management in connection with their annual audit (i) commenting
on any material weakness in the Loan Parties’ internal controls, and (ii)
commenting on any other matters relating to the Loan Parties’ internal controls.
 
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
SECTION 5.01 may be satisfied with respect to financial information of the Lead
Borrower and its Subsidiaries by furnishing (A) the Consolidated financial
statements of Lead Borrower, or (B) the Lead Borrower’s Form 10-K or 10-Q, as
applicable, filed with the SEC, and (ii) to the extent such information is in
lieu of information required to be provided under SECTION 5.01(a), such
materials are accompanied by a report and opinion of Grant Thornton LLP or any
other independent registered public accounting firm that in the commercially
reasonable opinion of the Administrative Agent is of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or explanatory
paragraph or exception as to the scope of such audit and shall be to the effect
that such financial statements fairly represent the financial condition and
results of operations of the Lead Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.
 
SECTION 5.02 Certificates; Other Information.
 
The Borrowers will deliver to the Administrative Agent for prompt further
distribution to each Lender:
 
(a) contemporaneously with the delivery of the financial statements referred to
in SECTION 5.01(a), SECTION 5.01(b) and SECTION 5.01(c) (or the date on which
such delivery is required), a duly completed Compliance Certificate signed by a
Responsible Officer of the Lead Borrower in the form of Exhibit E hereto (a
“Compliance Certificate”) (i) certifying as to whether a Default or Event of
Default has occurred and, if a Default or Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations with
respect to the Consolidated Fixed Charge Coverage Ratio for the relevant period
(whether or not the Borrowers are subject to the Consolidated Fixed Charge
Coverage Ratio in SECTION 6.16), (iii) detailing all Store openings and Store
closings during the immediately preceding fiscal period, and stating the
aggregate
 
 
88

--------------------------------------------------------------------------------

 
number of the Loan Parties’ Stores as of the first day of the current fiscal
period, and (iv) setting forth in reasonable detail the status of rental
payments for each of the Loan Parties’ (A) warehouses and distribution centers,
and (B) other leased locations in the Landlord Lien States designated by the
Administrative Agent in its commercially reasonable judgment (which, as of the
Closing Date, are Washington, Pennsylvania and Virginia), and (v) stating
whether any change in GAAP or in the application thereof (other than those
changes which are not materially relevant to the Lead Borrower’s audited
financial statements) has occurred since the date of the Lead Borrower’s most
recent audited financial statements and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such Compliance Certificate (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email in .pdf format and shall be deemed to be an original
authentic counterpart thereof for all purposes);
 
(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the Lead
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
 
(c) promptly after the furnishing thereof, copies of any notices received by any
Loan Party or any Subsidiary (other than in the ordinary course of business) or
statements or reports furnished to any holder of Indebtedness or debt securities
of any Loan Party or of any of its Subsidiaries and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this SECTION 5.02;
 
(d) together with the delivery of each Compliance Certificate pursuant to
SECTION 5.02(a), a report setting forth the information required by SECTION
203(c) of the Security Agreement or confirming that there has been no change in
such information since the Closing Date or the date of the last such report);
 
(e) The financial and collateral reports described on Schedule 5.02(e) hereto,
at the times set forth in such Schedule 5.02(e);
 
(f) promptly when available, (i) a copy of the acquisition agreement and other
acquisition documents relating to any Permitted Acquisition and (ii) updated
schedules to this Agreement and the Security Agreement after giving effect to
such Permitted Acquisition;
 
(g) at least five (5) Business Days prior to the making of any Specified
Payment, a certificate of a Responsible Officer of the Lead Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
that the conditions specified in clauses (a), (b) and (c) of the definition of
“Payment Conditions” have been satisfied (or such other conditions as may be
applicable to such Specified Payment, as the case may be) and attaching
reasonably detailed calculations demonstrating that the conditions specified in
clauses (b) and (c) of the definition of “Payment Conditions” are satisfied (or
such other conditions as may be
 
 
89

--------------------------------------------------------------------------------

 
applicable to such Specified Payment, as the case may be), with such supporting
documentation as the Administrative Agent may reasonably request; and
 
(h) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.
 
Documents required to be delivered pursuant to SECTION 5.01(a), SECTION 5.01(b),
SECTION 5.01(c) or SECTION 5.02(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 9.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) upon written request by the Administrative Agent,
the Lead Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (ii) the Lead Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.
 
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
MLPF&S will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” each Borrower shall be deemed to
have authorized the Administrative Agent, MLPF&S, the Issuing Bank and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Lead Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
SECTION 9.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and MLPF&S shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for
 
 
90

--------------------------------------------------------------------------------

 
posting on a portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC”.
 
SECTION 5.03 Notices.
 
Promptly after obtaining knowledge thereof, the Borrowers shall notify the
Administrative Agent in writing:
 
(a) of the occurrence of any Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a contractual
obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary thereof, (iv) any strikes, lockouts or slowdowns against any Loan
Party, or (v) the occurrence of any ERISA Event or any Pension Event;
 
(c) Any material change in any Loan Party’s financial reporting practices;
 
(d) The filing of any Lien for unpaid Taxes against any Loan Party in excess of
$2,000,000;
 
(e) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;
 
(f) Any casualty or other insured damage to any portion of the Collateral
included in the Borrowing Base in excess of $2,000,000, or the commencement of
any action or proceeding for the taking of any interest in a portion of the
Collateral included in the Borrowing Base in excess of $2,000,000 or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding;
 
(g) The occurrence of any ERISA Event;
 
(h) Any downgrade in any Loan Party’s debt rating with any rating agency that
falls below investment grade;
 
(i) Any new dispute, litigation, investigation, proceeding or suspension or the
occurrence of any material development in any dispute, litigation,
investigation, proceeding or suspension existing as of the Closing Date, or any
judgments or determinations in any of the foregoing, at any time which would
reasonably be expected to result in (x) liabilities in excess of $4,000,000
(excluding amounts covered by insurance, but solely to the extent the relevant
independent third party insurer has not denied coverage therfor) or (y) a
Material Adverse Effect;
 
 
91

--------------------------------------------------------------------------------

 
(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Loan Party of any Stock or Stock Equivalent with respect to any
Subsidiary that is not an Immaterial Subsidiary;
 
(k) any incurrence of Debt in excess of $10,000,000 or dispositions of
Collateral (other than in the Ordinary Course of Business) with a fair market
value in excess of $10,000,000, in each case, by any Loan Party;
 
(l) As required by SECTION 5.14; and
 
(m) The receipt of any notice of default by a Loan Party under, or notice of
termination of, any Lease for any of the Loan Parties’ distribution centers or
warehouses.
 
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Lead Borrower (x) that such notice is being
delivered pursuant to this SECTION 5.03, and (y) setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto.
 
SECTION 5.04 Payment of Taxes, Etc.
 
The Loan Parties shall pay, discharge or otherwise satisfy as the same shall
become due and payable, (a) all its Indebtedness and other obligations in
accordance with their terms and (b) all its obligations and liabilities in
respect of Taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, (x) in the
case of either clause (a) or (b), to the extent the failure to pay, discharge or
otherwise satisfy the same could not reasonably be expected to have a Material
Adverse Effect and (y) in the case of clause (b), where the validity or amount
thereof is being contested in good faith by appropriate actions and such Loan
Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation.
 
SECTION 5.05 Preservation of Existence, Etc.
 
The Loan Parties shall (a) preserve, renew and maintain in full force and effect
their legal existence under the Applicable Laws of the jurisdiction of its
organization except in a transaction permitted by SECTION 6.04 or SECTION 6.05,
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or (ii)
pursuant to a transaction permitted by SECTION 6.04 or SECTION 6.05.
 
SECTION 5.06 Maintenance of Properties.
 
Unless the failure to do so could not reasonably be expected to have a Material
Adverse Effect, each Loan Party shall (a) maintain, preserve and protect all of
its properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all
 
 
92

--------------------------------------------------------------------------------

 
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.
 
SECTION 5.07 Maintenance of Insurance.
 
(a) The Loan Parties shall maintain with financially sound and reputable
insurance companies, insurance with respect to their properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the Lead
Borrower and its Subsidiaries) as are customarily carried under similar
circumstances by such other Persons.  The Loan Parties shall furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.
 
(b) Casualty, loss, fire and extended coverage policies maintained with respect
to any Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and a
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Administrative Agent, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
otherwise payable to the Loan Parties under the policies directly to the
Administrative Agent (provided that the Administrative Agent’s application of
such proceeds shall be subject to Section 2.15(E)), (ii) a provision to the
effect that none of the Loan Parties, Credit Parties (in their capacity as such)
or any other Affiliate of a Loan Party shall be a co-insurer (the foregoing not
being deemed to limit the amount of self-insured retention or deductibles under
such policies, which self-insured retention or deductibles shall be consistent
with business practices in effect on the Closing Date or as otherwise determined
by the Responsible Officers of the Loan Parties acting reasonably in their
business judgment), and (iii) such other provisions as the Administrative Agent
may reasonably require from time to time to protect the interests of the Credit
Parties. Commercial general liability policies shall be endorsed to name the
Administrative Agent as an additional insured. Each endorsement to such casualty
or liability policy referred to in this SECTION 5.07(b) shall also provide that
it shall not be canceled, modified in any manner that would cause this SECTION
5.07 to be violated, or not renewed (i) by reason of nonpayment of premium
except upon not less than ten (10) days’ prior written notice thereof by the
insurer to the Administrative Agent (giving the Administrative Agent the right
to cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Administrative Agent.  The Borrowers shall deliver to the Administrative
Agent, prior to the cancellation, modification or non-renewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent, including
an insurance binder) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor.
 
SECTION 5.08 Compliance with Laws and Material Contracts.
 
Each Loan Party shall (a) comply in all material respects with the requirements
of all Applicable Laws applicable to it or to its business or property, except
where the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect and (b)
 
 
93

--------------------------------------------------------------------------------

 
perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, other than where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5.09 Books and Records.
 
Each Loan Party shall maintain proper books of record and account, in which
entries that are full, true and correct in all material respects shall be made
of all material financial transactions and matters involving the assets and
business of the Lead Borrower or its Subsidiaries, as the case may be and shall
cause financial statements to be prepared in conformity with GAAP consistently
applied.
 
SECTION 5.10 Inspection Rights.
 
(a) Each Loan Party will permit any representatives designated by the
Administrative Agent, upon reasonable prior notice and at the expense of the
Borrowers, to visit and inspect its properties, to discuss its affairs, finances
and condition with its officers and to examine and make extracts from its books
and records, all at such reasonable times during normal business hours and as
may be reasonably requested upon reasonable advance notice to the Lead
Borrower.  Nothing contained in this SECTION 5.10(a) shall be deemed to limit or
modify the rights of the Administrative Agent under SECTION 5.10(b) hereof.
 
(b) Each Loan Party will from time to time upon the request of the
Administrative Agent, permit the Administrative Agent or professionals
(including consultants, accountants, lawyers, examiners and appraisers) retained
by the Administrative Agent, on reasonable prior notice, to conduct Collateral
appraisals and commercial finance examinations, including, without limitation,
of (i) the Borrowers’ practices in the computation of the then Borrowing Base,
and (ii) the assets included in the Borrowing Base and related financial and
Collateral information such as, but not limited to, sales, gross margins,
payables, accruals and reserves.  Subject to the following, the Loan Parties
shall pay the reasonable out-of-pocket fees and expenses of the Administrative
Agent or such professionals with respect to all such evaluations, appraisals and
examinations.
 
(i) The Administrative Agent shall conduct one (1) commercial finance
examination during each twelve-month period, at the Loan Parties’ expense;
provided that, (A) if the rolling ten (10) day average Excess Availability is
less than seventy-five percent (75.00%) of the Maximum Borrowing Amount at any
time during such twelve-month period, the Administrative Agent may conduct up to
two (2) commercial finance examinations during such twelve-month period, each at
the Loan Parties’ expense, and (B) if Excess Availability is less than the
greater of (x) $24,000,000 or (y) twenty percent (20.00%) of the Maximum
Borrowing Amount at any time during such twelve-month period, the Administrative
Agent may conduct up
 
 
94

--------------------------------------------------------------------------------

 
to three (3) commercial finance examinations during such twelve-month period,
each at the Loan Parties’ expense.  Notwithstanding anything to the contrary
contained herein, the Administrative Agent (A) may undertake one (1) additional
commercial finance examination during any twelve-month period at the expense of
the Lenders, and (B) after the occurrence and during the continuance of any
Event of Default, may cause such additional commercial finance examinations to
be taken as the Administrative Agent, in its reasonable discretion, determines
are appropriate (each, at the expense of the Loan Parties).
 
(ii) The Administrative Agent shall conduct one (1), and may conduct an
additional, (for an aggregate of two (2)) appraisals of the Loan Parties’
Inventory during any twelve-month period, each at the Loan Parties’ expense;
provided that, (A) if Excess Availability is less than the greater of (i)
$24,000,000 or (ii) twenty percent (20.00%) of the Maximum Borrowing Amount at
any time during such twelve-month period, the Administrative Agent may conduct
up to three (3) appraisals of the Loan Parties’ Inventory during such
twelve-month period, each at the Loan Parties’ expense.  Notwithstanding
anything to the contrary contained herein, the Administrative Agent (A) may
undertake one (1) additional Inventory appraisal in each twelve-month period at
the sole expense of the Lenders, and (B) after the occurrence and during the
continuance of any Event of Default, may cause such additional Inventory
appraisals to be taken as the Administrative Agent, in its reasonable
discretion, determines are appropriate (each, at the expense of the Loan
Parties).
 
(c) The Loan Parties shall at all times retain independent certified public
accountants that in the commercially reasonable opinion of the Administrative
Agent are of national standing and shall instruct such accountants to cooperate
with, and be available to, the Administrative Agent or its representatives to
discuss the annual audited statements, the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accountants for such audited statements, as
may be raised by the Administrative Agent.
 
SECTION 5.11 Covenant to Become a Loan Party and Give Security.
 
At the Borrowers’ expense, the Loan Parties shall take all action necessary or
reasonably requested by the Administrative Agent to ensure that all Persons who
are obligated to become a Loan Party, including, without limitation, any Persons
acquired in a Permitted Acquisition, and to grant Liens in favor of the
Administrative Agent in the Collateral shall have done so, including:
 
(a) upon the formation or acquisition of any new direct or indirect wholly owned
Subsidiary (in each case, other than an Excluded Subsidiary) by any Loan Party:
 
(i) within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:
 
(A) cause each such Subsidiary to become a Loan Party and execute and deliver to
the Administrative Agent a Joinder Agreement;
 
(B) cause each such Subsidiary that is required to become a Loan Party to
furnish to the Administrative Agent a description of the real and immovable
properties
 
 
95

--------------------------------------------------------------------------------

 
        owned or leased by the Lead Borrower or such Subsidiary, as applicable,
in detail reasonably satisfactory to the Administrative Agent;
 
(C) cause (x) each such Subsidiary that is required to become a Loan Party to
duly execute and deliver to the Administrative Agent a Security Agreement, a
Facility Guarantee and any other Security Document, as reasonably requested by
and in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Security Documents in effect on the Closing Date), in each
case granting Liens to the Administrative Agent to secure the Obligations and
(y) each direct or indirect parent of each such Subsidiary that is required to
be a Loan Party to duly execute and deliver to the Administrative Agent a
Security Agreement, a Facility Guarantee and such other Security Documents as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Documents in effect on the
Closing Date), in each case granting Liens to the Administrative Agent to secure
the Obligations;
 
(D) take and cause each such Subsidiary and each direct or indirect parent of
such Subsidiary to take whatever action (including the filing of UCC financing
statements) as may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid Liens to the extent required under
the Loan Documents, enforceable against all third parties in accordance with
their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and by general principles of equity,
 
(ii) within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Credit Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this SECTION 5.11(a) as the Administrative Agent may
reasonably request.
 
(b) After the Closing Date, concurrently with the acquisition of any material
personal property by any Loan Party or of any personal property in connection
with a Permitted Acquisition, and if such personal property shall not already be
subject to a perfected Lien in favor of the Administrative Agent, the Borrowers
shall give notice thereof to the Administrative Agent and promptly thereafter
shall cause such assets to be subjected to a Lien to the extent required by the
Loan Documents and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien.
 
SECTION 5.12 Compliance with Environmental Laws.
 
Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties shall comply, and take all reasonable actions
to cause all lessees and other Persons operating or occupying its properties to
comply with all applicable Environmental Laws and permits; obtain
 
 
96

--------------------------------------------------------------------------------

 
and renew all permits necessary for its operations and properties; and, in each
case to the extent required by Environmental Laws, conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws.
 
SECTION 5.13 Further Assurances.
 
Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties.  Without limiting the foregoing, the Loan Parties
shall use commercially reasonable efforts to obtain a Collateral Access
Agreement from any Person from whom a Loan Party enters into a Lease after the
Closing Date for a warehouse or distribution center prior to entering into such
Lease.
 
SECTION 5.14 Information Regarding Loan Parties and Collateral.
 
The Borrowers will furnish to the Administrative Agent prompt written notice of
any change in: (a) any Loan Party’s name; (b) the location of any Loan Party’s
chief executive office or its principal place of business; (c) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or (d)
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state or province of organization.
The Loan Parties agree not to effect or permit any change referred to in the
preceding sentence unless all filings, publications and registrations, have been
made (or will be made in a timely fashion) under the UCC or other Applicable Law
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest to the extent required under the Security Documents (subject
only to Permitted Encumbrances having priority under Applicable Law) in all the
Collateral for its own benefit and the benefit of the other Secured Parties.
 
SECTION 5.15 Physical Inventories.
 
The Loan Parties, at their own expense, shall cause not less than one (1)
physical count of Inventory to be undertaken in each twelve (12) month period
(or alternatively, periodic cycle counts) in conjunction with the preparation of
its annual audited financial statements, conducted following such methodology as
is consistent with the methodology used in the immediately preceding Inventory
(or cycle count) or as otherwise may be reasonably satisfactory to the
Administrative Agent.  Following the completion of such Inventory count, and in
any event by the next date required for the delivery of a Borrowing Base
Certificate hereunder, the Borrowers shall deliver the results of such physical
inventory to the Administrative Agent and shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable.
 
SECTION 5.16 Use of Proceeds of Credit Extensions.
 
 
97

--------------------------------------------------------------------------------

 
The proceeds of all Credit Extensions will be used only (a) to refinance
existing Indebtedness of the Lead Borrower and its Subsidiaries (including under
the Existing Credit Agreement), (b) to pay fees and expenses incurred in
connection with the Transactions, and (c) for general corporate purposes not in
contravention of any Applicable Law or of any Loan Document.  No part of the
proceeds of any Credit Extension will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the regulations of the FRB,
including Regulations U and X.
 
SECTION 5.17 Pension Plans.
 
Each Loan Party shall cause each of its Plans to be duly qualified and
administered in all respects in compliance with all Applicable Laws, and the
terms of the Plans and any agreements relating thereto, except for such
non-compliance as would not reasonably be expected to have a Material Adverse
Effect.  Each Loan Party and each of its Subsidiaries shall use reasonable
commercial efforts to ensure that it, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect: (a) has no Unfunded
Pension Liability in respect of any Plan, including any Plan to be established
and administered by it or them; and (b) does not engage in a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that could reasonably be expected to result in liability.
 
SECTION 5.18 Lien Searches.
 
Promptly following receipt of the acknowledgment copy of any financing
statements filed under the Uniform Commercial Code in any jurisdiction or any
other Lien filed in any filing office in any jurisdiction (other than any Liens
filed by Administrative Agent), deliver to Administrative Agent completed
requests for information listing such financing statement or Lien filing and all
other effective financing statements or Lien filings filed in such jurisdiction
that name any Loan Party as debtor, together with copies of such other financing
statements or Lien filings.
 
SECTION 5.19 Designation as Senior Indebtedness.
 
Designate all Obligations as “Designated Senior Indebtedness” (or such other
similar term) under, and defined in, any documents, agreements or indentures
relating to or evidencing any Subordinated Indebtedness and all supplements
thereto.
 
SECTION 5.20 Lease Obligations.
 
Each Credit Party shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located, except for such payments or
other obligations that (i) are being contested in good faith by appropriate
proceedings diligently conducted and (ii) for which adequate reserves in
accordance with GAAP are being maintained by such Person.
 
 
98

--------------------------------------------------------------------------------

 
ARTICLE VI
 
Negative Covenants
 
Until (i) the Total Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations (other
than contingent indemnity obligations with respect to then unasserted claims and
the Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized or backstopped in
a manner reasonably satisfactory to the Issuing Bank) and (iv) all Letter of
Credit Outstandings have been reduced to zero (or Cash Collateralized or
backstopped in a manner reasonably satisfactory to the Issuing Bank), each Loan
Party covenants and agrees with the Credit Parties that:
 
SECTION 6.01 Liens.
 
No Loan Party will, nor will any Loan Party permit any Subsidiary to, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following
(each a “Permitted Encumbrance”):
 
(a) Liens securing any Obligations;
 
(b) Liens existing on the Closing Date and listed on Schedule 6.01 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under SECTION 6.03,
and (B) proceeds and products thereof, (ii) the direct or any contingent obligor
with respect thereto is not changed, and (iii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by SECTION 6.03;
 
(c) Liens for Taxes, assessments or governmental charges which are not required
to be paid pursuant to SECTION 5.04;
 
(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens imposed by
Applicable Law arising in the ordinary course of business which secure amounts
not overdue for a period of more than thirty (30) days and no other action has
been taken to enforce such Lien or which are being contested in good faith and
by appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP and such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;
 
(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA and (ii) pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrowers or any Subsidiary;
 
 
99

--------------------------------------------------------------------------------

 
(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;
 
(g) easements, rights-of-way, restrictions, encroachments, servitudes, rights of
way, licenses, protrusions, site plan agreements, development agreements,
contract zoning agreements and other similar encumbrances, rights, agreements
and minor title defects affecting real property which, in the aggregate, do not
in any case materially interfere with the ordinary conduct of the business of
the Lead Borrower or any Subsidiary (other than an Immaterial Subsidiary);
 
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under SECTION 7.01(h);
 
(i) Liens securing Indebtedness permitted under SECTION 6.03(e); provided that
(i) such Liens attach concurrently with or within ninety (90) days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens and, in the case of any acquisition, the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition,
(ii) such Liens do not at any time encumber any property except for accessions
to such property other than the property financed by such Indebtedness and the
proceeds and the products thereof, (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
accessions to such assets) other than the assets subject to such Capitalized
Leases, and (iv) Liens securing any Permitted Refinancing of Indebtedness under
SECTION 6.03(e), provided that such Liens do not extend to any property that was
not subject to the Lien securing the Indebtedness being refinanced;
 
(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of any Loan Party or any Subsidiary thereof, or (ii) secure any
Indebtedness;
 
(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business which payments are not overdue and no other
action has been taken to enforce such Lien or which are being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP and such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation;
 
(l) Liens (i) arising by operation of law under Article 4 of the UCC in
connection with collection of items provided for therein, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;
 
(m) Liens existing on the property (other than on Inventory and Accounts) of any
Person at the time such Person becomes a Subsidiary after the Closing Date
(other than Liens on
 
 
100

--------------------------------------------------------------------------------

 
the Capital Stock of any Person that becomes a Subsidiary); provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Subsidiary, and (ii) such Lien does not extend to or cover any
other assets or property (other than the proceeds or products thereof and
accessions or additions thereto);
 
(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Lead Borrower or any
of its Subsidiaries in the ordinary course of business permitted by this
Agreement;
 
(o) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party; and
 
(p) Liens securing Indebtedness permitted pursuant to SECTION 6.03(h); provided
that such Liens shall at all times constitute Permitted Junior Liens.
 
The designation of a Lien as a Permitted Encumbrance shall not limit or restrict
the ability of the Administrative Agent to establish any Reserve relating
thereto.
 
SECTION 6.02 Investments.
 
No Loan Party shall, nor shall any Loan Party permit any Subsidiary to, make or
hold any Investments, except the following (each a “Permitted Investment”):
 
(a) Investments held by the Loan Parties and their Subsidiaries in the form of
Cash Equivalents;
 
(b) loans or advances to officers, directors and employees of the Loan Parties
and their Subsidiaries in an aggregate amount not to exceed $2,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c) Investments (i) by the Borrowers and their Subsidiaries in their respective
Subsidiaries outstanding on the date hereof and set forth on Schedule 3.12, (ii)
additional Investments by the Borrowers or any Subsidiary in any Loan Party, and
(iii) additional Investments by any Subsidiary that is not a Loan Party in any
other such Subsidiary that is also not a Loan Party;
 
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
 
(e) Investments by the Lead Borrower and its Subsidiaries consisting of
Permitted Acquisitions;
 
(f) Investments existing on the Closing Date (other than those referred to in
SECTION 6.02(c)(i)) and set forth on Schedule 6.02;
 
 
101

--------------------------------------------------------------------------------

 
(g) promissory notes and other noncash consideration received in connection with
Permitted Dispositions;
 
(h) Guarantees by the Lead Borrower or any Subsidiary of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business consistent with
past practices;
 
(i) Investments consisting of Guarantees constituting Permitted Indebtedness;
 
(j) other Investments (other than Acquisitions), provided that (i) no Default or
Event of Default then exists or would arise as a result of the making of such
Investment, (ii) the Pro Forma Availability following, and after giving effect
to, such Investment, shall be equal to or greater than thirty-five percent
(35.00%) of the Maximum Borrowing Amount and (iii) at least five (5) Business
Days prior to the making of any such Investment under this Section 6.02(j), the
Loan Parties shall deliver to the Administrative Agent a certificate of a
Responsible Officer of the Lead Borrower confirming compliance with clauses (i)
and (ii) above and attaching reasonably detailed calculations demonstrating that
the condition specified in clauses (ii) is satisfied; and
 
(k) Other Investments (other than Acquisitions), provided that the Payment
Conditions are satisfied at the time of such Investment.
 
SECTION 6.03 Indebtedness.
 
The Loan Parties will not, nor will any Loan Party permit any Subsidiary to,
create, incur, assume or suffer to exist any Indebtedness, except the following
(each “Permitted Indebtedness”):
 
(a) Indebtedness consisting of Obligations of the Loan Parties and their
Subsidiaries under the Loan Documents;
 
(b) Indebtedness outstanding on the Closing Date and listed on Schedule 6.03;
 
(c) Guarantees by the Lead Borrower and its Subsidiaries in respect of
Indebtedness of the Lead Borrower or any Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Subsidiary of any Indebtedness
shall be permitted unless such Subsidiary shall be a Borrower or a Guarantor and
(B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Facility Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;
 
(d) Indebtedness of the Lead Borrower or any Subsidiary of the Lead Borrower
owing to the Lead Borrower or any other Subsidiary of the Lead Borrower to the
extent constituting an Investment permitted by SECTION 6.02; provided that, all
such Indebtedness of any Loan Party owed to any Person that is not, or ceases to
be, a Loan Party shall be subject to the subordination terms set forth in
ARTICLE VI of the Security Agreement;
 
 
102

--------------------------------------------------------------------------------

 
(e) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Lead Borrower and its Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets;
provided that (i) such Indebtedness is incurred concurrently with or within
ninety (90) days after the applicable acquisition, construction, repair,
replacement or improvement, and (ii) no Default or Event of Default shall exist
after giving effect to the incurrence of such Indebtedness;
 
(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;
 
(g) Indebtedness of the Lead Borrower or any of its Subsidiaries assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition;
 
(h) Indebtedness in an aggregate principal amount not to exceed at any time
outstanding $50,000,000; provided that any Subsidiary of a Loan Party that is a
direct or contingent obligor in respect of such Indebtedness shall be a Loan
Party hereunder; and provided further that no Default or Event of Default shall
exist after giving effect to the incurrence of such Indebtedness;
 
(i) other Indebtedness consisting of unsecured Subordinated Indebtedness and
other unsecured non-amortizing Indebtedness having, in each case, a maturity
date occurring not less than ninety-one (91) days after the Maturity Date,
provided that no Default or Event of Default shall exist after giving effect to
the incurrence of such Indebtedness; and
 
(j) Extensions, renewals and replacements of any such Indebtedness described in
clauses (b), (e), (g), (h) and (i); provided that such Indebtedness constitutes
a Permitted Refinancing.
 
SECTION 6.04 Fundamental Changes.
 
No Loan Party shall, nor shall it permit any Subsidiary to, merge, amalgamate,
dissolve, liquidate, wind up, consolidate with or into another Person, or
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:
 
(a) any Subsidiary may merge or amalgamate with (i) any Borrower; provided that
such Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries; provided that when any Subsidiary that is a Loan Party
is merging or amalgamating with another Subsidiary, a Loan Party shall be the
continuing or surviving Person;
 
(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party, and (ii)
any Loan Party may merge, amalgamate or consolidate with any other Loan Party,
provided that (x) if a Borrower is a party thereto, such Borrower shall be the
continuing or surviving Person and (y) if the Lead Borrower is a party thereto,
the Lead Borrower shall be the continuing or surviving Person;
 
 
103

--------------------------------------------------------------------------------

 
(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Lead Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be another Loan Party, or (ii) to the extent
constituting an Investment, such Investment must be a Permitted Investment in
accordance with SECTION 6.02;
 
(d) any Subsidiary may merge or amalgamate with any other Person in order to
effect a Permitted Investment; provided that the continuing or surviving Person
shall be a Subsidiary, which together with each of its Subsidiaries, shall have
complied with the requirements of SECTION 5.11;
 
(e) the Subsidiary of the Lead Borrower may consummate a merger, amalgamation,
dissolution, winding up, liquidation, consolidation or Disposition, the purpose
of which is to effect a Permitted Disposition; and
 
(f) (i) any Loan Party (other than the Lead Borrower) may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party and (ii) any Subsidiary that is not a Loan Party may dispose
of all or substantially all its assets (including any disposition that is in the
nature of a liquidation) to the Borrowers or another Subsidiary.
 
SECTION 6.05 Dispositions.
 
The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
make any Disposition or enter into any agreement to make any Disposition, except
the following (each, a “Permitted Disposition”):
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and dispositions of
property no longer used or useful in the conduct of the business of the Loan
Parties and their Subsidiaries;
 
(b) Dispositions of Inventory in the ordinary course of business;
 
(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such disposition are promptly applied to the purchase price of
such replacement property;
 
(d) Dispositions of property to the Borrowers or to a Subsidiary; provided that
if the transferor of such property is a Loan Party, the transferee thereof must
either be another Loan Party, in which event the Administrative Agent shall
retain its perfected Lien on the property so disposed of, subject to the same
priority as existed prior to such disposition;
 
(e) Dispositions permitted by SECTION 6.04;
 
(f) Dispositions of Cash Equivalents;
 
(g) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;
 
 
104

--------------------------------------------------------------------------------

 
(h) as long as no Event of Default hereof then exists or would arise therefrom,
and no Overadvance would result therefrom, bulk sales or other dispositions of
the Loan Parties’ Inventory not in the ordinary course of business in connection
with Store closings, at arm’s length, provided that (i) such Store closures and
related Inventory dispositions shall not exceed, in any Fiscal Year of the Lead
Borrower and its Subsidiaries, ten percent (10.00%) of the number of the Loan
Parties’ Stores as of the beginning of such Fiscal Year (net of new Store
openings during the Fiscal Year and relocations (i) occurring substantially
contemporaneously, but in no event later than thirty (30) Business Days after
the related Store closure date, or (ii) wherein a binding lease has been entered
into prior to the related Store closure date) as set forth in the Compliance
Certificate delivered pursuant to SECTION 5.02(a), and (ii) as of any date after
the Closing Date, the aggregate number of such Store closures since the Closing
Date shall not exceed thirty-five percent (35.00%) of the greater of (x) the
number of the Loan Parties’ Stores in existence as of the Closing Date or (y)
the number of the Loan Parties’ Stores as of the first day of any Fiscal Year
beginning after the Closing Date (net of new Store openings during the year and
Store relocations (i) occurring substantially contemporaneously, but in no event
later than ten (10) Business Days after the related Store closure date or (ii)
wherein a binding lease has been entered into prior to the related Store closure
date) as set forth in the Compliance Certificate delivered pursuant to SECTION
5.02(a), provided that (x) all sales of Inventory in connection with Store
closings in a transaction or series of related transactions shall be in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Administrative Agent and (y) the net cash proceeds
received in connection with such asset sales shall be applied to prepay the
Obligations in accordance with SECTION 2.15(d); and
 
(i) Dispositions of property (other than ABL Priority Collateral and
Intellectual Property) not otherwise permitted under this SECTION 6.05, provided
that (i) at the time of such Disposition, no Default or Event of Default shall
exist or would result from such Disposition and (ii) the aggregate book value of
all property disposed of pursuant to this clause (i) shall not exceed
$15,000,000 in any Fiscal Year or $50,000,000 in the aggregate after the Closing
Date;
 
provided that any disposition of any property pursuant to this SECTION 6.05
(except for Dispositions pursuant to SECTION 6.05(e) and Dispositions from a
Loan Party to another Loan Party), shall be for no less than the fair market
value of such property at the time of such disposition and, (1) in the case of
Accounts and Inventory solely for cash consideration, and (2) in the case of any
other assets, at least seventy-five percent (75.00%) of the consideration is
payable in cash at the time of consummation of the transaction.
 
SECTION 6.06 Restricted Payments.
 
The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to
declare or make, directly or indirectly, any Restricted Payment, except:
 
(a) each Subsidiary may make Restricted Payments to the Loan Parties and any
other Person that owns Capital Stock in such Subsidiary, ratably according to
their respective holdings of the type of Capital Stock in respect of which such
Restricted Payment is being made;
 
 
105

--------------------------------------------------------------------------------

 
(b) the Lead Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Capital Stock (other than
Disqualified Capital Stock) of such Person;
 
(c) the Lead Borrower may repurchase, retire, or otherwise acquire of Capital
Stock of the Lead Borrower from any Permitted Holder or any former or present
employee of the Lead Borrower or any of its Subsidiaries, or any of their
respective estates, spouses or former spouses pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement; provided that amounts payable under this clause (c) do not exceed in
any calendar year $1,000,000;
 
(d) the Lead Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of the Lead
Borrower or any Subsidiary; provided, however, that any such cash payment shall
not be for the purpose of evading the limitations of this Agreement;
 
(e) the Lead Borrower may issue and sell its common Capital Stock;
 
(f) so long as no Default or Event of Default has occurred and is continuing and
Pro Forma Availability after giving effect to such Restricted Payment is greater
than or equal to thirty-five percent (35%) of the Maximum Borrowing Amount, the
Lead Borrower may make Restricted Payments (in addition to any Restricted
Payments permitted under any other clause of this SECTION 6.06); and
 
(g) in addition to any Restricted Payments permitted under any other clause of
this SECTION 6.06, the Loan Parties and their Subsidiaries may make other
Restricted Payments to the holders of their respective Capital Stock as long as
the Payment Conditions are satisfied.
 
SECTION 6.07 Change in Nature of Business.
 
The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
engage in any material line of business substantially different from those lines
of business conducted by the Lead Borrower and its Subsidiaries on the date
hereof or any business reasonably related or ancillary thereto or a reasonable
extension thereof.
 
SECTION 6.08 Transactions with Affiliates.
 
The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
enter into any transaction of any kind with any Affiliate, whether or not in the
ordinary course of business, other than (a) transactions (x) among the Loan
Parties or a Person that becomes a Loan Party as a result of such transaction or
(y) among Persons who are not Loan Parties, (b) on terms substantially as
favorable to such Loan Party or such Subsidiary as would be obtainable by such
Loan Party or such Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) equity issuances,
repurchases, retirements or other acquisitions or retirements of Capital Stock
of the Loan Parties permitted under SECTION 6.06, (d) loans and other
transactions by the Lead Borrower and its Subsidiaries to the extent permitted
under this Article VI, (e) employment and severance arrangements between the
Lead Borrower and its Subsidiaries and their respective officers and employees
in the ordinary course of business, (f)
 
 
106

--------------------------------------------------------------------------------

 
payments by the Subsidiaries pursuant to the tax sharing agreements among the
Lead Borrower and its Subsidiaries on customary terms to the extent attributable
to the ownership or operation of the Lead Borrower and its Subsidiaries, (g) the
payment of customary fees, compensation, and reasonable out of pocket costs to,
and indemnities provided on behalf of, directors, officers and employees of the
Lead Borrower and its Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Lead Borrower and its
Subsidiaries, (h) transactions pursuant to permitted agreements in existence on
the Closing Date and set forth on Schedule 6.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
and (i) dividends, redemptions and repurchases permitted under SECTION 6.06.
 
SECTION 6.09 Burdensome Agreements.
 
The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
enter into or permit to exist any contractual obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Subsidiary of the Lead Borrower that is not a Loan Party to make Restricted
Payments to any Loan Party or to make or repay loans or advances to or otherwise
transfer assets to or make Investments in the Lead Borrower or any other Loan
Party or (b) the Lead Borrower or any other Loan Party to create, incur, assume
or suffer to exist Liens on property of such Person for the benefit of the
Secured Parties with respect to the Obligations or under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to contractual
obligations which (i) (x) exist on the Closing Date and (to the extent not
otherwise permitted by this SECTION 6.09) are listed on Schedule 6.09 hereto and
(y) to the extent contractual obligations permitted by clause (x) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
such contractual obligation in any material respect, (ii) are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of Lead
Borrower, so long as such contractual obligations were not entered into solely
in contemplation of such Person becoming a Subsidiary of the Lead Borrower,
(iii) represent Indebtedness of a Subsidiary of the Lead Borrower which is not a
Loan Party which is permitted pursuant to SECTION 6.03, (iv) arise in connection
with any Permitted Disposition, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under SECTION 6.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness, and (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto.
 
SECTION 6.10 Accounting Changes.
 
The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
make any change in their Fiscal Year; provided, however, that the Lead Borrower
may, upon written notice to the Administrative Agent, change its Fiscal Year to
any other Fiscal Year reasonably acceptable to the Administrative Agent, in
which case, the Lead Borrower and the
 
 
107

--------------------------------------------------------------------------------

 
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
Fiscal Year.
 
SECTION 6.11 Prepayments, Etc., of Indebtedness.
 
No Loan Party will, nor will it permit any Subsidiary to, make or agree to pay
or make any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except
 
(a) payments in Capital Stock (as long as no Change in Control would result
therefrom) and payments of interest in-kind of the Loan Parties or the accretion
of interest on Permitted Indebtedness;
 
(b) payments of principal and interest as and when due in respect of any
Subordinated Indebtedness (subject to applicable subordination provisions
relating thereto);
 
(c) payments of principal (including mandatory prepayments) and interest as and
when due in respect of any Permitted Indebtedness (other than Subordinated
Indebtedness);
 
(d) voluntary prepayments of Indebtedness in connection with a Permitted
Refinancing of such Indebtedness; and
 
(e) if the Payment Conditions are satisfied, voluntary prepayments, purchases,
redemptions, defeasances and mandatory prepayments, redemptions and repurchases
in whole or in part of any Permitted Indebtedness.
 
SECTION 6.12 Amendment of Material Documents.
 
(a) No Loan Party will, nor shall any Loan Party permit any Subsidiary to,
amend, modify or waive any of its rights under (i) any Material Indebtedness or
any Permitted Refinancing thereof or (ii) any of its Organization Documents, in
each case to the extent that such amendment, modification or waiver would either
(A) reasonably likely have a Material Adverse Effect or (B) with respect to
clause (i) only, (1) shorten the maturity date of any Material Indebtedness to a
date which is prior to ninety-one (91) days after the Maturity Date, (2) except
as provided in clause (1), shorten the date scheduled for any principal payment
or increase the amount of any required principal payment, the result of which
would be to require principal payments on account thereof in excess of the
amounts previously required over the twenty-four (24) months following such
amendment, modification or waiver, (3) modify the subordination provisions
thereof or (4) be otherwise materially adverse to the interests of the Credit
Parties.
 
SECTION 6.13 Use of Proceeds.
 
Use the proceeds of any Borrowing or Letter of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the
 
 
108

--------------------------------------------------------------------------------

 
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
 
SECTION 6.14 Designation of Other Senior Debt.
 
Designate any Indebtedness (other than the Indebtedness under the Loan
Documents) of the Lead Borrower or any of its Subsidiaries as “Designated Senior
Debt” (or any similar term) under, and as defined in, any documents, agreements
or indentures relating to or evidencing any Subordinated Indebtedness and all
supplements thereto.
 
SECTION 6.15 Minimum Consolidated Fixed Charge Coverage Ratio.
 
At any time that a FCCR Trigger Event has occurred and is continuing (including,
for the avoidance of doubt, on any FCCR Initial Test Date), the Borrowers shall
not permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.00 to
1.00 as of the last day of any FCCR Test Period.
 
                              ARTICLE VII                                
 


 
Events of Default
 
SECTION 7.01 Events of Default.
 
The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:
 
(a) Non-Payment.  The Borrowers or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan, or any
reimbursement obligation in respect of any Letter of Credit Disbursement, (ii)
deposit any funds as Cash Collateral as and when required, or (iii) within three
(3) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document; or
 
(b) Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (a) any of SECTION 5.02(a), 5.02(e), 5.02(g),
5.03, 5.05, 5.07, 5.10, 5.11, 5.14, 5.15, or Article VI, (b) SECTION 5.01(e) and
such failure (i) at any time that Borrowing Base Certificates are being
delivered on a weekly basis, continues for two (2) days and (ii) at any time
that Borrowing Base Certificates are being delivered on a monthly basis,
continues for three (3) days, or (c) SECTION 5.01 (other than clause (e)
thereof), and such failure continues for five (5) days; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in SECTION 7.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in
 
 
109

--------------------------------------------------------------------------------

 
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
 
(e) Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than Indebtedness hereunder and Indebtedness under Swap Contracts), or
(B) fails to observe or perform any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of such
Material Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the $10,000,000; or
 
(f) Insolvency Proceedings, Etc.  Any Loan Party or any of the Subsidiaries
institutes or consents to the institution of any proceeding under the Bankruptcy
Code or any other federal, state, provincial, or foreign bankruptcy, insolvency,
receivership or similar law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, monitor, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, monitor, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under the Bankruptcy Code or any other
federal, state, provincial, or foreign bankruptcy, insolvency, receivership or
similar law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of the Loan Parties, taken as a whole, and is not released, vacated or
fully bonded within thirty (30) days after its issue or levy; or
 
(h) Judgments.  There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the $5,000,000
(to the extent not covered by
 
 
110

--------------------------------------------------------------------------------

 
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
 
(i) ERISA. (a)(i) An ERISA Event occurs with respect to a Plan subject to ERISA
or Multiemployer Plan subject to ERISA which has resulted or could reasonably be
expected to result in liability of any Loan Party under Title IV of ERISA in an
aggregate amount in excess of $2,000,000, or (ii) any Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or (b) (i) a Pension Event
shall occur which, in Administrative Agent's determination, constitutes grounds
for the termination under any Applicable Law, of any Plan or (ii) the
appointment by the appropriate Governmental Authority of a trustee for any Plan,
or (iii) if any Plan shall be terminated or any such trustee shall be requested
or appointed, or (iv) if a Loan Party is in default with respect to payments to
a Plan resulting from their complete or partial withdrawal from such Plan or (v)
any event that may reasonably be expected to have a Material Adverse Effect or
any Lien arises (save for contribution amounts not yet due) in connection with
any Plan; or
 
(j) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under SECTION 6.04 or SECTION 6.05) or as a result of acts
or omissions by the Administrative Agent or any Lender or the satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party contests in writing (or supports any other Person in contesting) the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Commitments), or purports in writing to
revoke or rescind any Loan Document; or (ii) any challenge by or on behalf of
any Loan Party, receiver, trustee, custodian, conservator, monitor, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for any
Loan Party or for all or any material part of its property to the validity of
any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto; or
 
(k) Change in Control.  There occurs any Change in Control; or
 
(l) Security Documents. Any Security Document after delivery thereof shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
and perfected first priority Lien (subject to Permitted Encumbrances) on any
part of the Collateral with a value in excess of $1,000,000;
 
 
111

--------------------------------------------------------------------------------

 
(m) Termination of Business.  Except as permitted under SECTION 6.05, the
determination of the Loan Parties, whether by vote of the Loan Parties’ board of
directors or otherwise to: suspend the operation of the Loan Parties’ business
in the ordinary course, liquidate all or substantially all of the Loan Parties’
assets or Store locations, or employ an agent or other third party to conduct
any so-called store closing, store liquidation or “Going-Out-Of-Business” sales
for all or substantially all of the Loan Parties’ Stores;
 
(n) Termination of Guarantee.  The termination of the Facility Guarantee or any
other guaranty of the Obligations (except for any release or termination
permitted hereunder);
 
(o) Indictment.  The indictment of any Loan Party, under any Applicable Law
where the crime alleged would constitute a felony under Applicable Law and such
indictment remains unquashed or such legal process remains undismissed for a
period of sixty (60) days or more, unless either the Administrative Agent, in
its reasonable discretion, determines that the indictment is not material; or
 
(p) Subordination Provisions.  Any payment, remedy blockage or turnover
provision in favor of the Administrative Agent and the Lenders in respect of any
Subordinated Indebtedness ceases to be in full force and effect.
 
SECTION 7.02 Remedies Upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:
 
(a) declare the Commitment of each Lender to make Loans (including the
obligation of the Swingline Lender to make Swingline Loans) and any obligation
of the Issuing Bank to issue Letters of Credit to be terminated, whereupon such
Commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
 
(c) require that the Borrowers Cash Collateralize the amount of the Letter of
Credit Outstandings (in an amount equal to one hundred five percent (105%) of
the amount of outstanding Letters of Credit plus one hundred five percent (105%)
of the then unreimbursed amounts due to the Issuing Bank); and
 
(d) exercise on behalf of itself and the Secured Parties all rights and remedies
available to it and the Secured Parties under the Loan Documents or Applicable
Law;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the any Loan Party under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the Issuing Bank
to issue Letters of Credit shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to
 
 
112

--------------------------------------------------------------------------------

 
Cash Collateralize the amount of Letter of Credit Outstandings as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
 
SECTION 7.03 Application of Proceeds.
 
After the occurrence and during the continuance of any Event of Default and
acceleration of the Obligations, all proceeds realized from any Loan Party or on
account of any Collateral owned by a Loan Party or any payments in respect of
any Obligations and all proceeds of the Collateral, shall be applied in the
following order:
 
(a) FIRST, ratably to pay the Obligations in respect of any fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent) then due to the Administrative Agent until paid in
full;
 
(b) SECOND, ratably to pay the Obligations in respect of any fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the respective Lenders and the Issuing Bank) then due to the Lenders and the
Issuing Bank, until paid in full;
 
(c) THIRD, ratably to pay interest accrued in respect of the Obligations (other
than any Obligations on account of Cash Management Services, Bank Products and
other outstanding Other Liabilities) until paid in full;
 
(d) FOURTH, to pay principal due in respect of the Swingline Loans until paid in
full;
 
(e) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
until paid in full;
 
(f) SIXTH, to the Administrative Agent, to be held by the Administrative Agent,
for the ratable benefit of the Issuing Bank and the Lenders as Cash Collateral
in an amount up to 105% of the then Letter of Credit Outstandings until paid in
full;
 
(g) SEVENTH, ratably to pay any other outstanding Obligations (including any
Obligations on account of Cash Management Services, Bank Products and other
Obligations constituting Other Liabilities); and
 
(h) EIGHTH, to the Borrowers or such other Person entitled thereto under
Applicable Law.
 
                            ARTICLE VIII                                
     


 
The Administrative Agent
 
SECTION 8.01 Appointment and Authority.
 
(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan
 
 
113

--------------------------------------------------------------------------------

 
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Bank, and
neither the Lead Borrower nor any other Loan Party shall  have rights as a third
party beneficiary of any of such provisions.
 
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including the Swingline Lender) and the
Issuing Bank hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and the Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to SECTION 8.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
(as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
SECTION 8.02 Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
 
SECTION 8.03 Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative
 
 
114

--------------------------------------------------------------------------------

 
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
 
(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in SECTIONS 9.01 and 7.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or the Issuing Bank.
 
(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 8.04 Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action
 
 
115

--------------------------------------------------------------------------------

 
taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
 
SECTION 8.05 Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
SECTION 8.06 Resignation of Administrative Agent.
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrowers.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing Bank,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Lead Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and SECTIONS
11.04 and 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
 
116

--------------------------------------------------------------------------------

 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as the Issuing Bank and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swingline Lender, (ii) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.
 
SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 8.08 No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
Arranger, Syndication Agent or Documentation Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.
 
SECTION 8.09 Administrative Agent May File Proofs of Claim.
 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Outstandings shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under any
other provisions of
 
 
117

--------------------------------------------------------------------------------

 
the Loan Documents, including SECTIONS 2.17 and 9.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under SECTIONS 2.17
and 9.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank or in any such proceeding.
 
SECTION 8.10 Collateral and Guaranty Matters.
 
Each of the Lenders and the Issuing Bank irrevocably authorize the
Administrative Agent, at its option and in its discretion,
 
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Total Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) contingent obligations consisting of Other Liabilities) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank shall have been made), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with SECTION 9.01;
 
(b) to release any Guarantor from its obligations under the Facility Guarantee
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
 
(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by SECTION 6.01(i).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Facility Guarantee pursuant to this
SECTION 8.10.  In each case as specified in this SECTION 8.10, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security
 
 
118

--------------------------------------------------------------------------------

 
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this SECTION 8.10.
 
SECTION 8.11 Loan Documents.
 
Without limiting the generality of the provisions of the last paragraph of
SECTION 8.03, for purposes of determining compliance with the conditions
specified in SECTION 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
SECTION 8.12 Other Liabilities.
 
Except as otherwise expressly set forth herein or in any Facility Guarantee or
any Security Document, no holder of Other Liabilities that obtains the benefits
of SECTION 7.03, any Facility Guarantee or any Collateral by virtue of the
provisions hereof or of any Facility Guarantee or any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, any Other Liabilities.
 
                              ARTICLE IX                                
  


 
Miscellaneous
 
SECTION 9.01 Amendments, Etc.
 
Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrowers or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Lead Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:
 
(a) waive any condition set forth in SECTION 4.01, solely as it relates to the
payment of any fees and expenses of the Administrative Agent and the Arranger;
 
(b) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in SECTION 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);
 
 
119

--------------------------------------------------------------------------------

 
(c) postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest, fees or other amounts payable under the Loan Documents or
reduce the amount of, waive or excuse any such payment or postpone the
expiration of the Commitments or the Maturity Date, without the prior written
consent of all Lenders directly affected thereby provided that, only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the prior written consent of all Lenders directly affected
thereby; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;
 
(e) change any provision of this SECTION 9.01, the definition of “Required
Lenders”, or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the prior
written consent of all Lenders;
 
(f) other than in a transaction permitted under SECTION 6.05, release all or
substantially all, or subordinate the lien of the Administrative Agent on all or
substantially all, of the Collateral in any transaction or series of related
transactions, without the prior written consent of all Lenders;
 
(g) other than in connection with a transaction permitted under SECTION 6.04 or
SECTION 6.05, release all or substantially all of the value of the Facility
Guarantee, without the written consent of each Lender, except to the extent the
release of any Guarantor from the Facility Guarantee is permitted pursuant to
SECTION 8.10 (in which case such release may be made by the Administrative Agent
acting alone);
 
(h) without the prior written consent of all Lenders, change the definition of
the terms “Excess Availability” or “Borrowing Base” or any component definition
of any such terms (including the applicable advance rates) if as a result
thereof the amounts available to be borrowed by the Borrowers would be
increased; provided, however, that the foregoing shall not limit the discretion
of the Administrative Agent to change, establish or eliminate any Reserves; or
 
(i) without the prior written consent of all Lenders, modify the definition of
Permitted Overadvance so as to increase the amount thereof, or to cause the
aggregate Commitments (or the Commitment of any Lender) to be exceeded as a
result thereof, or, except as provided in such definition, the time period for a
Permitted Overadvance; or
 
(j) without the prior written consent of all Lenders, change SECTION 2.15,
SECTION 2.16(j)(v), SECTION 7.03, or amend or modify the ratable requirement of
SECTION 9.08(b);
 
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the
 
 
120

--------------------------------------------------------------------------------

 
Issuing Bank under this Agreement or any Letter of Credit application relating
to any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver
or consent shall, unless in writing and signed by the Swingline Lender in
addition to the Lenders required above, affect the rights or duties of the
Swingline Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document, and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
 Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with SECTION 2.22(b); provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).
 
SECTION 9.02 Notices; Effectiveness; Electronic Communications.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrowers, any other Loan Party, the Administrative Agent, the
Issuing Bank or the Swingline Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 9.02; and; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if
 
 
121

--------------------------------------------------------------------------------

 
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrowers’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
 
122

--------------------------------------------------------------------------------

 
(d) Change of Address, Etc.  Each of the Loan Parties, the Administrative Agent,
the Issuing Bank and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
each Loan Party, the Administrative Agent, the Issuing Bank and the Swingline
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or any
of their securities for purposes of United States Federal or state securities
laws.
 
SECTION 9.03 No Waiver; Cumulative Remedies.
 
No failure by any Credit Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents  against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with SECTION 7.02 for the benefit of all
Credit Parties; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Issuing Bank or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Bank or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with SECTION 9.08(a) (subject to the
terms of SECTION 9.08(b)), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
SECTION 7.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to SECTION 9.08(b), any
 
 
123

--------------------------------------------------------------------------------

 
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
 
SECTION 9.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrowers jointly and severally shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the Issuing
Bank (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Bank), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender or the Issuing Bank, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b) Indemnification by the Borrowers.  The Borrowers jointly and severally shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the Issuing Bank, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, any actual or prospective claim, litigation, investigation or
proceeding relating to arising out of (whether based on contract, tort or any
other theory, whether brought by a third party or by the Borrowers or any other
Loan Party or any of any Borrower’s or such Loan Party’s directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto)
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Lead Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Lead
Borrower or any of its Subsidiaries; provided that such indemnity shall not, as
to any Indemnitee, be available
 
 
124

--------------------------------------------------------------------------------

 
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, the bad faith breach by such Indemnitee of its
obligations under the Loan Documents or disputes among Indemnitees (other than
those relating to the any claim against the Borrowers) or (y) result from a
claim brought by any Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if such Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
 
(c) Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the Issuing Bank
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of SECTION 2.01(b).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the Issuing Bank and the Swingline Lender, the
replacement of any Lender, the termination of the Total Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
 
125

--------------------------------------------------------------------------------

 
SECTION 9.05 Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrowers is made to any
Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under  any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.
 
SECTION 9.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither a Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of SECTION 9.06(b), (ii) by way of participation in accordance with
the provisions of SECTION 9.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of SECTION 9.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Loans
(including for purposes of this SECTION 9.06(b), participations in Letter of
Credit Outstandings and in Swingline Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Revolving Credit Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
 
126

--------------------------------------------------------------------------------

 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Revolving Credit Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Loans or
the Commitment assigned, except that this clause (ii) shall not apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;
 
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Loans.
 
(iv) Assignment and Acceptance.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation
 
 
127

--------------------------------------------------------------------------------

 
fee in the case of any assignment.  The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Borrower or any of such Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any Deteriorating Lender or any Subsidiary of such Person,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Credit Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Bank or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of SECTIONS 2.12, 2.14(b), 2.21 and 9.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Lead Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
SECTION 9.06(d).
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Lead Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of,
 
 
128

--------------------------------------------------------------------------------

 
and principal amounts of the Loans and Obligations in respect of Letter of
Credit owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Lead
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender or a Deteriorating Lender.  The Register shall be
available for inspection by the Lead Borrower and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, a Deteriorating Lender
or any Borrower or any of such Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Revolving Credit Loans (including such Lender’s participations in Letter of
Credit Outstandings and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the Issuing Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to SECTION 9.01 that affects such
Participant.  Subject to subsection (e) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of SECTIONS 2.12,
2.14(b) and 2.21 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to SECTION 9.06(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of SECTION
9.08(a) as though it were a Lender, provided such Participant agrees to be
subject to SECTION 9.08(b) as though it were a Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under SECTION 2.12 or SECTION 2.21 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of SECTION 2.21 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with SECTION 2.21(e) as though it were a
Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of
 
 
129

--------------------------------------------------------------------------------

 
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
(g) Resignation as Issuing Bank or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Revolving Credit
Loans pursuant to SECTION 9.06(b), Bank of America may, (i) upon 30 days’ notice
to the Lead Borrower and the Lenders, resign as the Issuing Bank and/or (ii)
upon 30 days’ notice to the Lead Borrower, resign as Swingline Lender.  In the
event of any such resignation as the Issuing Bank or Swingline Lender, the Lead
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank or Swingline Lender hereunder; provided, however, that no failure by the
Lead Borrower to appoint any such successor shall affect the resignation of Bank
of America as the Issuing Bank or Swingline Lender, as the case may be.  If Bank
of America resigns as the Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all of its
Letters of Credit outstanding as of the effective date of its resignation as the
Issuing Bank and all Obligations on account of such Letters of Credit (including
the right to require the Lenders to make Revolving Credit Loans or fund risk
participations in Letter of Credit Disbursements pursuant to SECTION
2.11(g)).  If Bank of America resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Revolving Credit
Loans or fund risk participations in outstanding Swingline Loans pursuant to
SECTION 2.20(a).  Upon the appointment of a successor Issuing Bank and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as the case may be, and (b) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit issued by Bank
of America, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
 
SECTION 9.07 Confidentiality.
 
Each of the Administrative Agent, the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to SECTION 2.02 or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative
 
 
130

--------------------------------------------------------------------------------

 
transaction relating to the Borrowers and their obligations, (g) with the
consent of the Lead Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof, provided that, in the case of information received from
a Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 9.08 Setoff; Sharing of Excess Payments.
 
(a) In addition to any rights and remedies of the Lenders provided by Applicable
Law, upon the occurrence and during the continuance of any Event of Default,
each Lender, the Issuing Bank and their respective Affiliates is authorized at
any time and from time to time, without prior notice to any Borrower or any
other Loan Party, any such notice being waived by the Loan Parties to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Lender and its Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Credit Party or Affiliate shall have made
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of SECTION 2.24
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Each Lender agrees promptly to notify the Lead Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender and the Issuing Bank
under this SECTION 9.08 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, such Lender and the
Issuing Bank may have.
 
 
131

--------------------------------------------------------------------------------

 
(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact, and (ii) purchase (for cash at face value) participations in the
Revolving Credit Loans and subparticipations in Letter of Credit Outstandings
and Swingline Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:
 
(A) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(B) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in SECTION 2.23, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Letter of Credit Outstandings or Swingline Loans
to any assignee or participant, other than an assignment to the Borrowers or any
Affiliate thereof (as to which the provisions of this Section shall apply).
 
(c) Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
SECTION 9.09 Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-
 
 
132

--------------------------------------------------------------------------------

 
usurious interest permitted by Applicable Law (the “Maximum Rate”).  If any
Credit Party shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by a Credit Party
exceeds the Maximum Rate, such Person may, to the extent permitted by Applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
SECTION 9.10 Counterparts.
 
This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by telecopier
or by electronic .pdf copy of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan
Document.  The Administrative Agent may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
 
SECTION 9.11 Integration.
 
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject
matter.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Credit Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
 
SECTION 9.12 Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this SECTION 9.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
Issuing Bank or the Swingline Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.
 
 
133

--------------------------------------------------------------------------------

 
SECTION 9.13 GOVERNING LAW; JURISDICTION; ETC.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWERS AND EACH OTHER LOAN
PARTY  IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
134

--------------------------------------------------------------------------------

 
SECTION 9.14 WAIVER OF RIGHT TO TRIAL BY JURY.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 9.15 Agency for Perfection.
 
Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Administrative Agent and the Secured
Parties, in assets which, in accordance with Article 9 of the UCC or any other
Applicable Law of the United States of America or otherwise can be perfected
only by possession.  Should any Secured Party (other than the Administrative
Agent) obtain possession of any such Collateral, such Secured Party shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent's
request therefor shall deliver such Collateral to the Administrative Agent, or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
 
SECTION 9.16 USA PATRIOT ACT, ETC.
 
Each Lender hereby notifies the Loan Parties that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and other “know your customer” rules, regulations, laws and
policies (together with the Act, collectively, the “KYC Provisions”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with KYC Provisions.  Each Loan Party is in compliance, in all
material respects, with the KYC Provisions.  No part of the proceeds of the
Loans will be used by the Loan Parties, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
 
SECTION 9.17 No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrowers and the other Loan Parties
acknowledges and agrees that: (i)
 
 
135

--------------------------------------------------------------------------------

 
(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger are arm’s-length commercial transactions
between the Borrowers, the other Loan Parties and their respective Affiliates,
on the one hand, and the Administrative Agent and the Arranger on the other
hand, (B) each of the Borrowers and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Borrowers and the other Loan Parties is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
the Administrative Agent and the Arranger each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrowers, any other Loan Party or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent nor the Arranger
has any obligation to the Borrowers, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor the Arranger has any obligation to disclose any of such interests to the
Borrowers, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Borrowers and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
SECTION 9.18 Foreign Asset Control Regulations.
 
Neither of the advance of the Loans or issuance of any Letter of Credit nor the
use of the proceeds of any thereof will violate the Trading With the Enemy Act
(50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to (a)
Executive Order 13224 of September 21, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, neither the
Borrowers nor their Subsidiaries (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.
 
SECTION 9.19 Survival.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have
 
 
136

--------------------------------------------------------------------------------

 
been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any
extension of credit hereunder, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
 
SECTION 9.20 Press Releases and Related Matters.
 
Each Loan Party consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Loan Party’s
name, and with the consent of the Lead Borrower, logo or trademark.  The
Administrative Agent shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower for review and comment prior to the
publication thereof.  The Administrative Agent and the Lenders reserve the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.
 
SECTION 9.21 Electronic Execution of Assignments and Certain Other Documents.
 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
SECTION 9.22 ENTIRE AGREEMENT.
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
SECTION 9.23 Judgment Currency.
 
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent, the Issuing Bank or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with
 
 
137

--------------------------------------------------------------------------------

 
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent, the Issuing Bank or such Lender, as the case may be, of
any sum adjudged to be so due in the Judgment Currency, the Administrative
Agent, the Issuing Bank or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent, the Issuing Bank or any Lender
from the Borrowers in the Agreement Currency, the Borrowers agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the Issuing Bank or such Lender, as the case may be,
against such loss.  If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent, the Issuing
Bank or any Lender in such currency, the Administrative Agent, the Issuing Bank
or such Lender, as the case may be, agrees to return the amount of any excess to
the Borrowers (or to any other Person who may be entitled thereto under
applicable law)
 
SECTION 9.24 Joint and Several Liability; Waivers.
 
(a) Each Loan Party is part of a group of affiliated Persons, and each Loan
Party expects to receive substantial direct and indirect benefits from the
extension of the credit facility established pursuant to this Agreement.  In
consideration of the foregoing, each Loan Party hereby irrevocably and
unconditionally agrees that it is jointly and severally liable for all of the
Obligations, whether now or hereafter existing or due or to become due and that
the Obligations are the joint and several obligation of each Loan Party.
 
(b) The obligations of the Loan Parties under the Loan Documents may be enforced
by the Administrative Agent any Loan Party or all Loan Parties in any manner or
order selected by the Administrative Agent or the Required Lenders in their sole
discretion.  To the fullest extent permitted by Applicable Law, the obligations
of each Loan Party hereunder shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or under Applicable Law, (ii) any rescission, waiver,
amendment or modification of, or any release of any Loan Party from, any of the
terms or provisions of, this Agreement, any other Loan Document, or (iii) the
failure to perfect any security interest in, or the release of, any of the
Collateral or other security held by or on behalf of the Administrative Agent or
any other Credit Party.
 
(c) To the fullest extent permitted by Applicable Law, the obligations of each
Loan Party to pay the Obligations in full hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations after the termination of all
Commitments to any Loan Party under any Loan Document), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, to the fullest extent permitted by Applicable Law,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement,
 
 
138

--------------------------------------------------------------------------------

 
any other Loan Document or any other agreement, by any waiver or modification of
any provision of any thereof, any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations, or by any other act or
omission that may or might in any manner or to any extent vary the risk of any
Loan Party or that would otherwise operate as a discharge of any Loan Party as a
matter of law or equity (other than the payment in full in cash of all the
Obligations after termination of all Commitments to any Loan Party under any
Loan Document).
 
(d) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash of all the Obligations after the termination of
all Commitments to any Loan Party under any Loan Document. To the fullest extent
permitted by Applicable Law, the Administrative Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and performed in full after the termination of Commitments
to any Loan Party under any Loan Document.  Pursuant to, and to the fullest
extent permitted by, Applicable Law, each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.  To the fullest extent permitted by
Applicable Law, each Loan Party waives any and all suretyship defenses.
 
(e) Upon payment by any Loan Party of any Obligations, all rights of such Loan
Party against any other Loan Party arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Obligations (other than contingent indemnity obligations
for then unasserted claims) and the termination of all Commitments to any Loan
Party under any Loan Document.  If any amount shall erroneously be paid to any
Loan Party on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Credit Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement and the other Loan Documents.  Subject to the foregoing, to
the extent that any Loan Party shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Loan Party hereunder (an “Accommodation Payment”), then the Loan Party making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Loan Parties in an amount equal to
a fraction of such Accommodation Payment, the numerator of which fraction is
such other Loan Party’s Allocable Amount and the denominator of which is the sum
of the Allocable Amounts of all of the Loan Parties.  As of any date of
determination, the “Allocable Amount” of each Loan Party shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Loan
 
 
139

--------------------------------------------------------------------------------

 
Party hereunder without (a) rendering such Loan Party “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Loan Party with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Loan Party
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.
 
(f) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, to the fullest extent permitted by
Applicable Law, each Loan Party waives all rights and defenses arising out of an
election of remedies by any Credit Party, even though that election of remedies,
such as a nonjudicial foreclosure with respect to security for a guaranteed
obligation, has destroyed such Credit Party’s rights of subrogation and
reimbursement against such Loan Party.
 
(g) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents,
and in particular as to any adverse developments with respect thereto.  Each
Loan Party hereby agrees to undertake to keep itself apprised at all times as to
the status of the business, affairs, finances, and financial condition of each
other Loan Party, and of the ability of each other Loan Party to perform its
Obligations under the Loan Documents, and in particular as to any adverse
developments with respect to any thereof.  Each Loan Party hereby agrees, in
light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other informed as to such matters, that the Credit Parties
shall have no duty to inform any Loan Party of any information pertaining to the
business, affairs, finances, or financial condition of any other Loan Party, or
pertaining to the ability of any other Loan Party to perform its Obligations
under the Loan Documents, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
the Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by applicable law, each Loan Party hereby expressly waives any duty of
the Credit Parties to inform any Loan Party of any such information.
 
(h) This joint and several obligations of the Loan Parties under this Section
9.24 shall continue in full force and effect or be revived, as the case may be,
if any payment by or on behalf of any Loan Party is made, or the Administrative
Agent or any other Secured Party exercises its right of setoff, in respect of
the Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or any other Secured Party in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and regardless of any prior revocation,
rescission, termination or reduction.  The obligations of the Loan Parties under
this paragraph shall survive termination of this Agreement.
 
[SIGNATURE PAGES FOLLOW]
 

 
140

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


                BOOKS-A-MILLION, INC.,
                as the Lead Borrower and as a
                Borrower


                By:           /s/ Brian W. White
                Name:      Brian W. White
                Title:        Chief Financial Officer



                AMERICAN WHOLESALE
                BOOK COMPANY, INC.,
                as a Borrower


                By:          /s/ Brian W. White
                Name:     Brian W. White 
                    Title:       Chief Financial Officer

 
                booksamillion.com inc.,
                as a Borrower


                By:          /s/ Brian W. White
                Name:     Brian W. White
                Title:       Chief Financial Officer

 
 

--------------------------------------------------------------------------------

 

 
                BAM CARD SERVICES, LLC,
                as a Borrower


                By:           /s/ Brian W. White
                Name:      Brian W. White
                Title:        Chief Finacial Officer

 
 

--------------------------------------------------------------------------------

 
 



                BANK OF AMERICA, N.A.,
                as Administrative Agent


                By:           /s/ Christine Hutchinson
                Name:      Christine Hutchinson
                Title:        Director

 
                BANK OF AMERICA, N.A.,
                as Swingline Lender, as a Lender and
                as Issuing
               
                By:           /s/ Christine Hutchinson
                Name:      Christine Hutchinson
                Title:        Director





 
 

--------------------------------------------------------------------------------

 
 
               
                              
                                      REGIONS BANK,
                                      as Lender
 
                                      By: /s/ Louis Alexander       
                                      Name:  Louis Alexander
                                      Title: Attorney-In-Fact




 
 

--------------------------------------------------------------------------------

 
 
 
                                      SUNTRUST BANK,
                                      as Lender

                                       By:        /s/ Jerra Fortner
                                       Name:   Jerra Fortner
                                               Title:     Vice President
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
                                              WELLS FARGO BANK, N.A.,
                                       as Lender, and as Issuing Bank
 
                                               By:         /s/ Danielle
Baldinelli
                                               Name:    Danielle Baldinelli
                                               Title:      Vice President